Exhibit 10.1

 

EXECUTION COPY

 

 

 

[g416891ks01i001.jpg]

 

CREDIT AGREEMENT

 

dated as of

 

December 14, 2018

 

among

 

REGENERON PHARMACEUTICALS, INC.

REGENERON HEALTHCARE SOLUTIONS, INC.

REGENERON GENETICS CENTER LLC

 

The Other Subsidiary Borrowers Party Hereto


The Lenders Party Hereto

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

BANK OF AMERICA, N.A. and U.S. BANK NATIONAL ASSOCIATION
as Co-Syndication Agents

 

and

 

CITIBANK, N.A., FIFTH THIRD BANK,

MUFG BANK, LTD. and BARCLAYS BANK PLC

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

U.S. BANK NATIONAL ASSOCIATION
as Joint Bookrunners and Joint Lead Arrangers

 

 

 

--------------------------------------------------------------------------------



 

Table Of Contents

 

 

 

Page

ARTICLE I Definitions

1

 

 

SECTION 1.01.

DEFINED TERMS

1

SECTION 1.02.

CLASSIFICATION OF LOANS AND BORROWINGS

32

SECTION 1.03.

TERMS GENERALLY

32

SECTION 1.04.

ACCOUNTING TERMS; GAAP; PRO FORMA CALCULATIONS

33

SECTION 1.05.

INTEREST RATES; LIBOR NOTIFICATION

34

 

 

 

ARTICLE II The Credits

34

 

 

 

SECTION 2.01.

COMMITMENTS

34

SECTION 2.02.

LOANS AND BORROWINGS

34

SECTION 2.03.

REQUESTS FOR REVOLVING BORROWINGS

35

SECTION 2.04.

DETERMINATION OF DOLLAR AMOUNTS

36

SECTION 2.05.

SWINGLINE LOANS

36

SECTION 2.06.

LETTERS OF CREDIT

38

SECTION 2.07.

FUNDING OF BORROWINGS

43

SECTION 2.08.

INTEREST ELECTIONS

44

SECTION 2.09.

TERMINATION AND REDUCTION OF COMMITMENTS

45

SECTION 2.10.

REPAYMENT OF LOANS; EVIDENCE OF DEBT

46

SECTION 2.11.

PREPAYMENT OF LOANS

47

SECTION 2.12.

FEES

47

SECTION 2.13.

INTEREST

48

SECTION 2.14.

ALTERNATE RATE OF INTEREST

49

SECTION 2.15.

INCREASED COSTS

51

SECTION 2.16.

BREAK FUNDING PAYMENTS

52

SECTION 2.17.

TAXES

53

SECTION 2.18.

PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS

56

SECTION 2.19.

MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS

58

SECTION 2.20.

EXPANSION OPTION

59

SECTION 2.21.

EXTENSION OF MATURITY DATE

60

SECTION 2.22.

JUDGMENT CURRENCY

62

SECTION 2.23.

DESIGNATION OF SUBSIDIARY BORROWERS

63

SECTION 2.24.

DEFAULTING LENDERS

64

 

 

 

ARTICLE III Representations and Warranties

66

 

 

 

SECTION 3.01.

ORGANIZATION; POWERS; SUBSIDIARIES

66

SECTION 3.02.

AUTHORIZATION; ENFORCEABILITY

67

SECTION 3.03.

GOVERNMENTAL APPROVALS; NO CONFLICTS

67

SECTION 3.04.

FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE

67

SECTION 3.05.

PROPERTIES

68

SECTION 3.06.

LITIGATION AND ENVIRONMENTAL MATTERS

68

SECTION 3.07.

COMPLIANCE WITH LAWS

68

SECTION 3.08.

INVESTMENT COMPANY STATUS

68

SECTION 3.09.

TAXES

68

SECTION 3.10.

ERISA

69

SECTION 3.11.

DISCLOSURE

69

SECTION 3.12.

FEDERAL RESERVE REGULATIONS

69

 

--------------------------------------------------------------------------------



 

Table Of Contents
(continued)

 

 

 

Page

 

 

 

SECTION 3.13.

NO DEFAULT

69

SECTION 3.14.

ANTI-CORRUPTION LAWS AND SANCTIONS

69

SECTION 3.15.

EEA FINANCIAL INSTITUTION

69

SECTION 3.16.

DUTCH FISCAL UNITY

69

 

 

 

ARTICLE IV Conditions

70

 

 

 

SECTION 4.01.

EFFECTIVE DATE

70

SECTION 4.02.

EACH CREDIT EVENT

71

SECTION 4.03.

DESIGNATION OF A SUBSIDIARY BORROWER

71

 

 

 

ARTICLE V Affirmative Covenants

72

 

 

 

SECTION 5.01.

FINANCIAL STATEMENTS AND OTHER INFORMATION

72

SECTION 5.02.

NOTICES OF MATERIAL EVENTS

74

SECTION 5.03.

EXISTENCE; CONDUCT OF BUSINESS

74

SECTION 5.04.

PAYMENT OF TAXES

75

SECTION 5.05.

MAINTENANCE OF PROPERTIES; INSURANCE

75

SECTION 5.06.

BOOKS AND RECORDS; INSPECTION RIGHTS

75

SECTION 5.07.

COMPLIANCE WITH LAWS

75

SECTION 5.08.

USE OF PROCEEDS

76

SECTION 5.09.

SUBSIDIARY GUARANTY

76

SECTION 5.10.

DUTCH FISCAL UNITY

76

 

 

 

ARTICLE VI Negative Covenants

76

 

 

 

SECTION 6.01.

SUBSIDIARY INDEBTEDNESS

77

SECTION 6.02.

LIENS

78

SECTION 6.03.

FUNDAMENTAL CHANGES AND ASSET SALES

81

SECTION 6.04.

SWAP AGREEMENTS

83

SECTION 6.05.

TRANSACTIONS WITH AFFILIATES

83

SECTION 6.06.

RESTRICTED PAYMENTS

84

SECTION 6.07.

FINANCIAL COVENANTS

84

 

 

 

ARTICLE VII Events of Default

85

 

 

 

ARTICLE VIII The Administrative Agent

88

 

 

SECTION 8.01.

GENERAL

88

SECTION 8.02.

POSTING OF COMMUNICATIONS

91

SECTION 8.03.

CERTAIN ERISA MATTERS

92

 

 

 

ARTICLE IX Miscellaneous

93

 

 

 

SECTION 9.01.

NOTICES

93

SECTION 9.02.

WAIVERS; AMENDMENTS

95

SECTION 9.03.

EXPENSES; INDEMNITY; DAMAGE WAIVER

98

SECTION 9.04.

SUCCESSORS AND ASSIGNS

100

SECTION 9.05.

SURVIVAL

103

 

--------------------------------------------------------------------------------



 

Table Of Contents
(continued)

 

 

 

Page

 

 

 

SECTION 9.06.

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

104

SECTION 9.07.

SEVERABILITY

104

SECTION 9.08.

RIGHT OF SETOFF

104

SECTION 9.09.

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

105

SECTION 9.10.

WAIVER OF JURY TRIAL

106

SECTION 9.11.

HEADINGS

106

SECTION 9.12.

CONFIDENTIALITY

106

SECTION 9.13.

USA PATRIOT ACT

108

SECTION 9.14.

RELEASES OF SUBSIDIARY GUARANTORS

108

SECTION 9.15.

INTEREST RATE LIMITATION

108

SECTION 9.16.

NO ADVISORY OR FIDUCIARY RESPONSIBILITY

109

SECTION 9.17.

ATTORNEY REPRESENTATION

110

SECTION 9.18.

SWAP OBLIGATIONS AND BANKING SERVICES OBLIGATIONS

110

SECTION 9.19.

ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS

110

 

 

 

ARTICLE X Company Guarantee

110

 

--------------------------------------------------------------------------------



 

Table Of Contents
(continued)

 

 

 

Page

 

 

 

SCHEDULES:

 

 

 

 

 

Schedule 2.01

 

— Commitments

Schedule 3.01

 

— Subsidiaries

Schedule 6.01

 

— Existing Indebtedness

Schedule 6.02

 

— Existing Liens

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

 

— Form of Assignment and Assumption

Exhibit B

 

— Form of Increasing Lender Supplement

Exhibit C

 

— Form of Augmenting Lender Supplement

Exhibit D

 

— List of Closing Documents

Exhibit E-1

 

— Form of Borrowing Subsidiary Agreement

Exhibit E-2

 

— Form of Borrowing Subsidiary Termination

Exhibit F

 

— Form of Subsidiary Guaranty

Exhibit G-1

 

— Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

Exhibit G-2

 

— Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)

Exhibit G-3

 

— Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

Exhibit G-4

 

— Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

Exhibit H-1

 

— Form of Borrowing Request

Exhibit H-2

 

— Form of Interest Election Request

Exhibit I

 

— Form of Note

 

--------------------------------------------------------------------------------



 

CREDIT AGREEMENT

 

CREDIT AGREEMENT (this “Agreement”) dated as of December 14, 2018 among
REGENERON PHARMACEUTICALS, INC., a New York corporation, REGENERON HEALTHCARE
SOLUTIONS, INC., a New York corporation, REGENERON GENETICS CENTER LLC, a
Delaware limited liability company, the other SUBSIDIARY BORROWERS from time to
time party hereto, the LENDERS from time to time party hereto, JPMORGAN CHASE
BANK, N.A., as Administrative Agent, BANK OF AMERICA, N.A. and U.S. BANK
NATIONAL ASSOCIATION, as Co-Syndication Agents, and CITIBANK, N.A., FIFTH THIRD
BANK, MUFG BANK, LTD. and BARCLAYS BANK PLC, as Co-Documentation Agents.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.           Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

“Acquisition” means (i) any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Company or
any Subsidiary of (a) all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line (including rights in respect of any drug or other pharmaceutical product)
or line of business of) any Person, or (b) all or substantially all the Equity
Interests in a Person or division or line of business of a Person, (ii) a Drug
Acquisition or (iii) an Exclusive License to develop and commercialize a drug or
other product line of any Person.

 

“Additional Commitment Lender” has the meaning assigned to such term in
Section 2.21(d).

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

--------------------------------------------------------------------------------



 

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof.  As of the Effective Date, the Aggregate Commitment is
$750,000,000.

 

“Agreed Currencies” means (i) Dollars, (ii) euro and (iii) any other currency
(x) that is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars, (y) for which a LIBOR Screen
Rate is available in the Administrative Agent’s reasonable determination and
(z) (1) with respect to Loans, that is agreed to by the Administrative Agent and
each of the Lenders and (2) with respect to Letters of Credit, that is agreed to
by the Administrative and the applicable Issuing Bank.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBOR
Screen Rate (or if the LIBOR Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day, subject to the interest rate floors set forth therein.  Any change
in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, as the case may be, shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively.  If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.14 hereof, then the
Alternate Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above.  For the avoidance of
doubt, if the Alternate Base Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable LC Sublimit” means (i) with respect to JPMorgan Chase Bank, N.A. in
its capacity as an Issuing Bank under this Agreement, $16,675,000, (ii) with
respect to Bank of America, N.A. in its capacity as an Issuing Bank under this
Agreement, $16,675,000, (iii) with respect to U.S. Bank National Association in
its capacity as an Issuing Bank under this Agreement, $16,675,000 and (iv) with
respect to any other Person that becomes an Issuing Bank pursuant to the terms
of this Agreement, such amount as agreed to in writing by the Company, the
Administrative Agent and such Person at the time such Person becomes an Issuing
Bank pursuant to the terms of this Agreement, as each of the foregoing amounts
may be decreased or increased from time to time with the written consent of the
Company, the Administrative Agent and the Issuing Banks (provided that any
increase in the Applicable LC Sublimit with respect to any Issuing Bank shall
only require the consent of the Company and such Issuing Bank).

 

“Applicable Parties” has the meaning assigned to it in Section 8.02(c).

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.24 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If
the Commitments have terminated or expired, the Applicable Percentages shall

 

2

--------------------------------------------------------------------------------



 

be determined based upon the Commitments most recently in effect, giving effect
to any assignments and to any Lender’s status as a Defaulting Lender at the time
of determination.

 

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Pricing Level applicable on such date:

 

Pricing Level:

 

Eurocurrency
Spread

 

ABR
Spread

 

Commitment
Fee Rate

 

Level I

 

1.125

%

0.125

%

0.125

%

Level II

 

1.25

%

0.25

%

0.15

%

Level III

 

1.375

%

0.375

%

0.175

%

Level IV

 

1.50

%

0.50

%

0.20

%

 

For purposes hereof: (i) Pricing Level I and Ratings Level A are equivalent and
correspond to each other, and they are the highest levels for purposes of this
definition, (ii) Pricing Level II, Leverage Level 2 and Ratings Level B are
equivalent and correspond to each other, and they are the second highest levels
for purposes of this definition, (iii) Pricing Level III, Leverage Level 3 and
Ratings Level C are equivalent and correspond to each other, and they are the
third highest levels for purposes of this definition and (iv) Pricing Level IV,
Leverage Level 4 and Ratings Level D are equivalent and correspond to each
other, and they are the lowest levels for purposes of this definition.

 

At any time of determination, the Pricing Level shall be determined by reference
to the higher of the Leverage Level and the Ratings Level then in effect (or if
Ratings Level A is then in effect, solely by reference to Ratings Level A).

 

Leverage Level Determination

 

Leverage Level

 

Total Leverage Ratio

 

Level 2

 

< 1.00 to 1.00

 

Level 3

 

> 1.00 to 1.00 but < 2.00 to 1.00

 

Level 4

 

> 2.00 to 1.00

 

 

Unless Ratings Level A is then in effect, if at any time the Company fails to
deliver the Financials on or before the date such Financials are due pursuant to
Section 5.01, Leverage Level 4 shall be deemed applicable for the period
commencing three (3) Business Days after such required date of delivery and
ending on the date which is three (3) Business Days after such Financials are
actually delivered, after which the Leverage Level shall be determined in
accordance with this definition, as applicable.

 

3

--------------------------------------------------------------------------------



 

Except as otherwise provided in the paragraph below or in the immediately
preceding paragraph, adjustments, if any, to the Leverage Level then in effect
shall be effective three (3) Business Days after the Administrative Agent has
received the applicable Financials (it being understood and agreed that each
change in Leverage Level shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change).

 

Notwithstanding anything to the contrary set forth in this definition, Leverage
Level 2 shall be deemed to be applicable until the Administrative Agent’s
receipt of the applicable financial statements for the Company’s first full
fiscal quarter ending after the Effective Date and adjustments to the Leverage
Level then in effect shall thereafter be effected in accordance with the terms
of this definition.

 

Ratings Level Determination

 

Ratings Level

 

Index Debt Ratings
(S&P/Moody’s)

 

Level A

 

BBB+/Baa1 or higher

 

Level B

 

BBB/Baa2

 

Level C

 

BBB-/Baa3

 

Level D

 

BB+/Ba1 or lower

 

 

For purposes of the foregoing, (i) if neither Moody’s nor S&P shall have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a Ratings Level in Level D; (ii) if the
ratings established or deemed to have been established by Moody’s and S&P for
the Index Debt shall fall within different Ratings Levels, the Ratings Level
shall be based on the higher of the two ratings unless one of the two ratings is
two or more Ratings Levels lower than the other, in which case the Ratings Level
shall be determined by reference to the Ratings Level next below that of the
higher of the two ratings; (iii) if only one of S&P and Moody’s shall have in
effect a rating for the Index Debt, the Ratings Level shall be determined by
reference to the available rating; and (iv) if the ratings established or deemed
to have been established by Moody’s and S&P for the Index Debt shall be changed
(other than as a result of a change in the rating system of Moody’s or S&P),
such change shall be effective as of the date on which it is first announced by
the applicable rating agency, irrespective of when notice of such change shall
have been furnished by the Company to the Administrative Agent and the Lenders
pursuant to Section 5.01 or otherwise.  Each change in the Ratings Level shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change.  If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Company and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Ratings Level shall be determined by reference to the rating most
recently in effect prior to such change or cessation.

 

4

--------------------------------------------------------------------------------



 

“Approved Electronic Platform” has the meaning assigned to such term in
Section 8.02(a).

 

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including electronic records generated by use of
an electronic platform) approved by the Administrative Agent.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Commitment of such Lender then in effect minus the Revolving Credit Exposure
of such Lender at such time; it being understood and agreed that any Lender’s
Swingline Exposure shall not be deemed to be a component of the Revolving Credit
Exposure for purposes of calculating the commitment fee under Section 2.12(a).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: 
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) stored value cards,
(c) merchant processing services and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).

 

“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.

 

“Banking Services Obligations” means any and all obligations of the Company or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, examiner, custodian,
assignee for the benefit of creditors or similar Person charged with the
reorganization or liquidation of its business appointed for it, or, in the good
faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment or has had any order for relief in such
proceeding entered in respect thereof; provided that a Bankruptcy Event shall
not result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental

 

5

--------------------------------------------------------------------------------



 

Authority or instrumentality thereof, unless such ownership interest results in
or provides such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permits such Person (or such Governmental Authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means the Company or any Subsidiary Borrower.

 

“Borrowing” means (a) Revolving Loans of the same Type and Class, made,
converted or continued on the same date and to the same Borrower and, in the
case of Eurocurrency Loans, as to which a single Interest Period is in effect or
(b) a Swingline Loan.

 

“Borrowing Request” means (a) with respect to any request for a Borrowing, a
request by any Borrower, together with the Company in the case of a Borrowing
requested by a Subsidiary Borrower, for a Borrowing in accordance with
Section 2.03 and (b) with respect to any request for a Swingline Loan, a request
by any Swingline Borrower, together with the Company in the case of a Swingline
Loan requested by a Subsidiary Borrower, for a Swingline Loan in accordance with
Section 2.05, in any such case, substantially in the form attached hereto as
Exhibit H-1 or any other form approved by the Administrative Agent.

 

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit E-1.

 

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit E-2.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as

 

6

--------------------------------------------------------------------------------



 

capital lease obligations on a balance sheet of such Person under GAAP, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.  The foregoing is subject to Section 1.04(a).

 

“CFC” means a Person that is a “controlled foreign corporation” within the
meaning of section 957 of the Code.

 

“CFC Debt” means, with respect to any Person, any Indebtedness or accounts
receivable that is owed, or treated as owed for United States federal income tax
purposes, by any CFC to such Person.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or “group” (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder, each as in effect on the date hereof) of Equity Interests
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Company; (b) within any
period of 24 consecutive months, occupation of a majority of the seats (other
than vacant seats) on the board of directors of the Company other than by
individuals who were (i) directors at the beginning of such period,
(ii) nominated or approved by the board of directors of the Company or
(iii) appointed (or, in the case of a vacancy, elected) by directors so
nominated, approved or appointed, in each case which nomination, approval or
appointment (or, in the case of a vacancy, election) to such board of directors
was made by individuals referred to in the foregoing clauses (i), (ii) or
(iii) constituting at the time of such nomination, approval or appointment (or,
in the case of a vacancy, election) at least a majority of such board; or
(c) the Company ceases to (1) Control, directly or indirectly, any Subsidiary
Borrower or (2) own, directly or indirectly, 100% (other than (x) directors’
qualifying shares; (y) shares issued to foreign nationals to the extent required
by applicable law; and (z) shares held by a Person on trust for, or otherwise
where the beneficial interest is held by, the Company (directly or indirectly))
of the ordinary voting and economic interests in any Subsidiary Borrower’s
issued and outstanding Equity Interests unless, in any such case, a Borrowing
Subsidiary Termination delivered pursuant to Section 2.23 (i) has become
effective with respect to such Subsidiary Borrower or (ii) will become effective
with respect to such Subsidiary Borrower substantially concurrently with any
transaction not prohibited hereby pursuant to which such Subsidiary Borrower
ceases to be a wholly-owned Subsidiary of the Company.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

 

“Charges” has the meaning assigned to such term in Section 9.15.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

7

--------------------------------------------------------------------------------



 

“Code” means the United States Internal Revenue Code of 1986.

 

“Co-Documentation Agent” means each of Citibank, N.A., Fifth Third Bank, MUFG
Bank, Ltd. and Barclays Bank PLC in its capacity as co-documentation agent for
the credit facility evidenced by this Agreement.

 

“Collaboration Arrangement” means any license, sublicense, lease, sublease,
collaboration agreement or other profit-loss sharing arrangement relating to the
discovery, research, development, manufacture or commercialization of any drug,
product line or service.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be reduced, terminated or increased from time to time in
accordance with the terms of this Agreement.  The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or record (as such term is defined in Section 9-102(a)(70) of the New
York Uniform Commercial Code) as provided in Section 9.04(b)(ii)(C) or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to Section 8.02(c), including
through an Approved Electronic Platform.

 

“Company” means Regeneron Pharmaceuticals, Inc., a New York corporation.

 

“Computation Date” is defined in Section 2.04.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, with reference to any period and without
duplication, an amount equal to (a) Consolidated Net Income, plus (b) to the
extent deducted in determining Consolidated Net Income, (i) Consolidated
Interest Expense, (ii) income tax expenses, (iii) depreciation,
(iv) amortization, (v) non-cash charges, expenses or losses (including any
non-cash charges attributable to impairment of goodwill or other intangible
assets or impairment of long-lived assets and non-cash expenses related to
equity-based compensation, benefits or incentives), (vi) extraordinary,
non-recurring or unusual charges, expenses or losses (including, without
limitation, with respect to restructuring activities, consolidations,
integration, headcount reductions or other similar actions, including severance
charges in respect of employee terminations) and in an aggregate amount not in
excess of $75,000,000 during any such period, (vii) losses due to fluctuations
in currency exchange rates, (viii) unrealized losses under Swap Agreements,
(ix) net after-tax losses (including all fees and expenses or charges relating
thereto) on any sale or disposition of any asset of the Company or any of its
Subsidiaries outside of the ordinary course of business and net after-tax losses
from discontinued operations, (x) net after-tax losses (including all fees and
expenses or charges relating thereto) on the retirement or extinguishment of
debt, (xi) write-off of non-cash deferred revenue in connection with purchase
accounting adjustments applied in respect of any

 

8

--------------------------------------------------------------------------------



 

Acquisition (it being understood that such non-cash deferred revenue shall be
recognized in such period(s) as it would have been recognized but for such
Acquisition), (xii) out-of-pocket fees, expenses and other transaction costs
paid to unaffiliated third parties in connection with any actual or proposed
Acquisitions, merger, joint venture, Collaboration Arrangements, other
investments, sales or dispositions of assets, incurrence of indebtedness and
issuance of Equity Interests or other securities by the Company or any of its
Subsidiaries, in each case, to the extent incurred within twelve (12) months of
the completion or abandonment (as applicable) of such transactions and so long
as such transactions are not prohibited under the Loan Documents and whether or
not consummated, (xiii) charges or losses that are, or could reasonably be
expected to be, reimbursed or covered by insurance policies or contractual
indemnities and not disputed by the insurer or contractual indemnitor
thereunder, in each case so long as such amounts are actually reimbursed to the
Company or applicable Subsidiary in cash within two (2) fiscal quarters after
the related amount is first added to Consolidated EBITDA pursuant to this clause
(xiii) (and if not so reimbursed within two (2) fiscal quarters, such amount
shall be deducted from Consolidated EBITDA during the next applicable period),
(xiv) acquired in-process research and development expenditures, (xv) unrealized
non-cash losses arising from the revaluation of equity securities, and
(xvi) Milestone Payments and one-time Upfront Payments, minus (c) to the extent
included in Consolidated Net Income, (1) interest income, (2) income tax credits
and refunds (to the extent not netted from income tax expense), (3) any cash
payments made during such period in respect of items described in clauses (v) or
(xi) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or losses were incurred, (4) non-cash or extraordinary, unusual or
non-recurring income or gains, (5) gains due to fluctuations in currency
exchange rates, (6) unrealized gains under Swap Agreements, (7) net after-tax
gains (less all fees and expenses or charges relating thereto) on any sale or
disposition of any asset of the Company or any of its Subsidiaries outside of
the ordinary course of business and net after-tax gains from discontinued
operations (without reduction on account of any amounts added back in clause
(b)(ii) of this definition), (8) any net after-tax gains (less and fees and
expenses or charges related thereto) on the retirement or extinguishment of debt
and (9) unrealized non-cash gains arising from the revaluation of equity
securities, all calculated for the Company and its Subsidiaries in accordance
with GAAP on a consolidated basis.  For the purposes of calculating Consolidated
EBITDA for any period of four consecutive fiscal quarters (each such period, a
“Reference Period”), (i) if at any time during such Reference Period the Company
or any Subsidiary shall have made any Material Disposition, the Consolidated
EBITDA for such Reference Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Material Disposition for such Reference Period or increased by
an amount equal to the Consolidated EBITDA (if negative) attributable thereto
for such Reference Period, and (ii) if during such Reference Period the Company
or any Subsidiary shall have made a Material Acquisition and the Consolidated
EBITDA attributable to the property that is the subject of such Material
Acquisition is positive for such Reference Period, Consolidated EBITDA for such
Reference Period shall be calculated after giving pro forma effect thereto as if
such Material Acquisition occurred on the first day of such Reference Period. 
As used in this definition, “Material Acquisition” means any acquisition of
property or series of related acquisitions of property by the Company or any
Subsidiary that (a) constitutes (i) assets comprising all or substantially all
or any significant portion of a business or operating unit of a business, or
(ii) all or substantially all of the common stock or other Equity Interests of a
Person, and (b) involves the payment of consideration by the Company and its
Subsidiaries in excess of $25,000,000 (calculated to include the aggregate
amount of Indebtedness assumed in connection with such acquisition); and
“Material Disposition” means any sale, transfer or disposition of property of
the Company or any Subsidiary or series of related sales, transfers, or
dispositions of property of the Company or such Subsidiary (other than any
Exclusive License or transactions between or among any of the Loan Parties or
any of their Subsidiaries (or any combination thereof)) that yields gross cash
proceeds to the Company or any of its Subsidiaries in excess of $25,000,000 in
the aggregate on or prior to the consummation thereof (and which, for the
avoidance of doubt, shall not include any royalty, earnout, contingent payment
or any other deferred payment that may be payable thereafter).

 

9

--------------------------------------------------------------------------------



 

“Consolidated Interest Expense” means, with reference to any period, the excess
of (a) the interest expense (including without limitation interest expense under
Capital Lease Obligations that is treated as interest in accordance with GAAP)
of the Company and its Subsidiaries calculated on a consolidated basis for such
period with respect to all outstanding Indebtedness of the Company and its
Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance financing and net costs
under interest rate Swap Agreements to the extent such net costs are allocable
to such period in accordance with GAAP) minus (b) to the extent included in
clause (a) above, (i) non-cash amounts attributable to amortization of financing
costs paid in a previous period, (ii) non-cash amounts attributable to
amortization of debt discounts or accrued interest payable in kind for such
period, (iii) any break funding payment made pursuant to Section 2.16, and
(iv) any interest expense in respect of any Operating Lease, including any
interest, yield, rent or break funding payment (or similar obligations) paid or
payable pursuant to any Corporate Campus Facility Financing Documents.  In the
event that the Company or any Subsidiary shall have completed a Material
Acquisition or a Material Disposition since the beginning of the relevant
period, Consolidated Interest Expense shall be determined for such period on a
pro forma basis as if such acquisition or disposition, and any related
incurrence or repayment of Indebtedness, had occurred at the beginning of such
period.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period; provided that
there shall be excluded any income (or loss) of any Person other than the
Company or a Subsidiary, but any such income so excluded may be included in such
period or any later period to the extent of any dividends, distributions or
other payments actually paid in cash (or to the extent converted into cash) in
the relevant period to the Company or any wholly-owned Subsidiary of the
Company.

 

“Consolidated Net Worth” means, as of the date of any determination thereof, the
consolidated stockholders’ equity of the Company and its Subsidiaries calculated
on a consolidated basis in accordance with GAAP.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

 

“Consolidated Total Indebtedness” means at any date the sum, without
duplication, of (a) the aggregate Indebtedness of the Company and its
Subsidiaries (other than intercompany Indebtedness among the Company and its
Subsidiaries) that is of a type that would be reflected on a consolidated
balance sheet of the Company prepared as of such date in accordance with GAAP,
(b) the aggregate amount of Indebtedness of the Company and its Subsidiaries
constituting drawn and unreimbursed amounts under all letters of credit, bankers
acceptances, bank guarantees and letters of guaranty issued by banks or other
financial institutions for the account of the Company or any Subsidiary and
(c) Indebtedness of the type referred to in clauses (a) or (b) hereof of another
Person (other than the Company or any Subsidiary) guaranteed by the Company or
any of its Subsidiaries; provided that Consolidated Total Indebtedness (i) shall
not include obligations in respect of letters of credit, bankers acceptances,
bank guarantees, letters of guaranty issued by banks or other financial
institutions and similar obligations except to the extent of amounts actually
drawn thereunder and not yet cash collateralized or reimbursed by the Company or
any Subsidiary and (ii) shall be subject, in all respects, to the limitations
and exclusions set forth in the definition of Indebtedness, including as to the
calculation of the amount of any limited recourse guarantee under clause
(c) above.

 

10

--------------------------------------------------------------------------------



 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Related Party” has the meaning specified in Section 9.03(b).

 

“Corporate Campus Facility” means the Company’s corporate headquarters and other
rentable area consisting of approximately 150 acres of predominately office
buildings and laboratory space located in the towns of Mount Pleasant and
Greenburgh, New York, acquired by the Company pursuant to the Corporate Campus
Facility Purchase Agreement, together with assets related thereto, improvements
thereon, replacements and products thereof, additions and accessions thereto or
proceeds from the disposition of such property or assets and customary security
deposits.

 

“Corporate Campus Facility Financing Documents” means the definitive
documentation to which the Company and/or any Subsidiary is a party governing or
otherwise evidencing the Corporate Campus Facility Lease Financing (including,
if applicable, any participation agreement, lease agreement, other finance
documents, related security documents and similar or related agreements or
documents), in each case, as amended, restated, supplemented, modified,
extended, refinanced, renewed or replaced from time to time.

 

“Corporate Campus Facility Financing Obligations” means all obligations
(monetary or otherwise) of the Company and any of its Subsidiaries arising under
or in connection with any of the Corporate Campus Facility Financing Documents.

 

“Corporate Campus Facility Lease Financing” means the financing of the Company’s
acquisition of the Corporate Campus Facility pursuant to the Corporate Campus
Facility Financing Documents, as such financing may be amended, restated,
supplemented, modified, extended, refinanced, renewed or replaced from time to
time.

 

“Corporate Campus Facility Purchase Agreement” means that certain Purchase
Agreement, dated as of December 30, 2016, among BMR-Landmark at Eastview LLC and
BMR-Landmark at Eastview IV LLC, as the sellers, and the Company, as the buyer,
as amended, restated, supplemented or otherwise modified from time to time.

 

“Co-Syndication Agent” means each of Bank of America, N.A. and U.S. Bank
National Association in its capacity as co-documentation agent for the credit
facility evidenced by this Agreement.

 

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

 

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

 

“CRR” means the Council Regulation (EU) No 575/2013 of the European Parliament
and of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms and amending Regulation (EU) No 648/2012.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

11

--------------------------------------------------------------------------------



 

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement; provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) (i) has become the
subject of a Bankruptcy Event or (ii) has become subject to a Bail-In Action or
has a parent company that has become subject to a Bail-In Action.

 

“Designated Foreign Subsidiary Borrower” means a Foreign Subsidiary Borrower
that is organized under the laws of Luxembourg or any other jurisdiction (other
than Ireland or the Netherlands) designated from time to time by the
Administrative Agent.

 

“Designated Loan” means a Revolving Loan denominated in Dollars to a Designated
Foreign Subsidiary Borrower.

 

“Disclosed Matters” means any event, circumstance, condition or other matter
disclosed in the reports and other documents furnished to or filed with the SEC
by the Company or posted by the Company on http://www.regeneron.com or
https://investor.regeneron.com, in any such case, that are publicly available on
or prior to the Effective Date.

 

“Disinterested Director” means, with respect to any Person and transaction, a
member of the board of directors (or similar governing body) of such Person who
does not have any material direct or indirect financial interest  in or with
respect to such transaction.  It is understood and agreed that no such Person
shall be deemed to have a material indirect financial interest if such Person
would not be deemed to have an “indirect material interest” within the meaning
of Item 404(a) of Regulation S-K.

 

“Disregarded Entity” means any entity treated as disregarded as an entity
separate from its owner under Treasury Regulations Section 301.7701-3.

 

“Dollar Amount” of any amount of any currency means, at the time of
determination thereof, (a) if such amount is expressed in Dollars, such amount,
(b) if such amount is expressed in a Foreign Currency, the equivalent of such
amount in Dollars determined by using the rate of exchange for the purchase of
Dollars with such Foreign Currency last provided (either by publication or
otherwise provided to the Administrative Agent) by the applicable Thomson
Reuters Corp. (“Reuters”) source on the Business Day (New York City time)
immediately preceding the date of determination or if such service ceases to be
available or ceases to provide a rate of exchange for the purchase of Dollars
with such Foreign Currency, as provided by such other publicly available
information service which provides that rate of exchange at such time in place
of Reuters chosen by the Administrative Agent in consultation with the Company,
in its reasonable discretion (or if such service ceases to be available or
ceases to provide such rate of exchange,

 

12

--------------------------------------------------------------------------------



 

the equivalent of such amount in Dollars as determined by the Administrative
Agent in consultation with the Company, using any method of determination it
deems appropriate in its reasonable discretion) and (c) if such amount is
denominated in any other currency, the equivalent of such amount in Dollars as
determined by the Administrative Agent in consultation with the Company, using
any method of determination it deems appropriate in its reasonable discretion.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Foreign Holdco Subsidiary” means a Domestic Subsidiary
(a) substantially all of the assets of which consist of the Equity Interests of
one or more CFCs and, if any, CFC Debt or (b) that is a Disregarded Entity that
holds no material assets other than Equity Interests of one or more CFCs and, if
any, CFC Debt, in the case of clause (a) above, so long as such Domestic
Subsidiary (i) does not conduct any substantial business or activities other
than the ownership of such Equity Interests and, if any, CFC Debt (except for
immaterial assets and activities reasonably related or ancillary thereto) and
(ii) does not incur, and is not otherwise liable for, any material Indebtedness
or other material liabilities (other than intercompany indebtedness permitted
pursuant to Section 6.01(c) and, if such Domestic Subsidiary is a Borrower
hereunder, Indebtedness permitted pursuant to Section 6.01(a)).

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

 

“Drug Acquisition” means any acquisition (including any license or any
acquisition of any license) solely or primarily of all or any portion of the
rights in respect of one or more drugs or pharmaceutical products, whether in
development or on the market (including related intellectual property), but not
of Equity Interests in any Person or any operating business unit.

 

“Dutch Borrower” means any Borrower that is organized under the laws of the
Netherlands.

 

“Dutch Non-Public Lender” means:

 

(i) until the publication of an interpretation of “public” as referred to in the
CRR by the relevant authority/ies: an entity that provides repayable funds to a
Dutch Borrower for a minimum initial amount of EUR 100,000 (or its equivalent in
another currency) or an entity otherwise qualifying as not forming part of the
public), and

 

(ii) following the publication of an interpretation of “public” as referred to
in the CRR by the relevant authority/ies: such amount or such criterion as a
result of which such entity shall qualify as not forming part of the public.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

13

--------------------------------------------------------------------------------



 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Eligible Foreign Jurisdiction” means the Netherlands, Ireland, Luxembourg and
any other jurisdiction that is approved from time to time by the Administrative
Agent and each of the Lenders.

 

“Eligible Subsidiary” means (i) the Initial Subsidiary Borrowers, (ii) a
Domestic Subsidiary, (iii) any Subsidiary incorporated or organized under the
laws of an Eligible Foreign Jurisdiction and (iv) any other Subsidiary that is
approved from time to time by the Administrative Agent and each of the Lenders.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances, or
binding orders, decrees, judgments, injunctions, written notices or agreements
issued, promulgated or entered into by any Governmental Authority, relating to
pollution or protection of the environment, preservation or reclamation of
natural resources, the management, release or threatened release of any
Hazardous Material, or to the protection of human health and safety in respect
of Hazardous Materials.

 

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Company or any Subsidiary directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other similar rights entitling the holder thereof to purchase or acquire any
of the foregoing.  Notwithstanding the foregoing, (a) Permitted Convertible
Notes, (b) Permitted Call Spread Swap Agreements and (c) any Indebtedness that
is convertible into Equity Interests and/or cash by reference to the value
(howsoever defined or determined) of Equity Interests shall not constitute
Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

14

--------------------------------------------------------------------------------



 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any written notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by the Company or any of its ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal of the Company or any of its ERISA
Affiliates from any Plan or Multiemployer Plan; or (g) the receipt by the
Company or any ERISA Affiliate of any written notice, or the receipt by any
Multiemployer Plan from the Company or any ERISA Affiliate of any written
notice, concerning the imposition upon the Company or any of its ERISA
Affiliates of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“euro” and/or “EUR” means the single currency of the Participating Member
States.

 

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

 

“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency and each Designated Loan, the office, branch, affiliate or
correspondent bank of the Administrative Agent for such currency or Designated
Loan, as applicable, as specified from time to time by the Administrative Agent
to the Company and each Lender.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Subsidiary” means (a) any Domestic Foreign Holdco Subsidiary, (b) any
Domestic Subsidiary whose Equity Interests are owned directly or indirectly by a
CFC, (c) any Subsidiary that is prohibited by applicable law or contractual
obligations (other than any contractual obligation in favor of the Company or
any of its Subsidiaries) existing on the Effective Date (or, in the case of any
newly acquired Subsidiary, in existence at the time of acquisition but not
entered into in contemplation thereof) from guaranteeing the Obligations or if
guaranteeing the Obligations would require governmental (including regulatory)
consent, approval, license or authorization (unless such consent, approval,
license or authorization has been obtained) and (d) any captive insurance
company.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation.  If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

15

--------------------------------------------------------------------------------



 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender (including a
Participant treated as a Lender pursuant to Section 9.04(c)), U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by any Borrower under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f) and (d) any withholding Taxes
imposed under FATCA.

 

“Exclusive License” means any license to develop and commercialize a drug or
other product line of any Person with a term greater than five (5) years and
made on an exclusive basis.

 

“Existing Credit Agreement” means the $750,000,000 Credit Agreement dated as of
March 19, 2015, among the Company, the lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent, as amended, restated, supplemented or
otherwise modified prior to the Effective Date.

 

“Existing Maturity Date” has the meaning assigned to such term in
Section 2.21(a).

 

“Extending Lender” has the meaning assigned to such term in Section 2.21(b).

 

“Extension Date” has the meaning assigned to such term in Section 2.21(a).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer, senior vice president-finance or
controller of the Company.

 

“Financials” means the annual or quarterly financial statements of the Company
and its consolidated Subsidiaries required to be delivered pursuant to
Section 5.01(a) or 5.01(b) and accompanying certificates required to be
delivered pursuant to Section 5.01(c).

 

16

--------------------------------------------------------------------------------



 

“Foreign Currencies” means Agreed Currencies other than Dollars.

 

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

 

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

 

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which such Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Foreign Subsidiary Borrower” means any Borrower that is a Foreign Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued by a bank or other financial
institution to support such Indebtedness or obligation; provided, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Guarantee shall be deemed to be
an amount equal to the lesser of (a) the stated or determinable amount of the
primary payment obligation in respect of which such Guarantee is made and
(b) the maximum amount for which the guaranteeing Person may be liable pursuant
to the terms of the instrument embodying such Guarantee, unless such primary
payment obligation and the maximum amount for which such guaranteeing Person may
be liable are not stated or determinable, in which case the amount of the
Guarantee shall be such guaranteeing Person’s maximum reasonably possible
liability in respect thereof as reasonably determined by the Company in good
faith.

 

“Guaranteed Obligations” has the meaning assigned to such term in Article X.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates,

 

17

--------------------------------------------------------------------------------



 

asbestos or asbestos containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

 

“IBA” has the meaning assigned to such term in Section 1.05.

 

“IFRS” means International Financial Reporting Standards and applicable
accounting requirements (as issued by the International Accounting Standards
Board and the International Financial Reporting Standards Interpretations
Committee and/or adopted by the European Union) or other generally accepted
accounting principles applicable to a Person in a particular country.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) the principal amount of all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person (excluding
trade accounts payable incurred in the ordinary course of business), (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (e) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing unconditional right to be secured by) any
Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed; provided that, if such Person has
not assumed or otherwise become liable in respect of such Indebtedness, such
obligations shall be deemed to be in an amount equal to the lesser of (i) the
amount of such Indebtedness and (ii) fair market value of such property at the
time of determination (in the Company’s good faith estimate), (f) all Guarantees
by such Person of Indebtedness of others, (g) all Capital Lease Obligations of
such Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty issued by
banks or other financial institutions, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (j) all
obligations of such Person under Sale and Leaseback Transactions.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor by operation of law as a result of such
Person’s ownership interest in such entity, except to the extent the terms of
such Indebtedness provide that such Person is not liable therefor.  The amount
of Indebtedness (including any Guarantees constituting Indebtedness) for which
recourse is limited either to a specified amount or to an identified asset of
such Person shall be deemed to be equal to the lesser of (x) such specified
amount and (y) the fair market value of such identified asset as determined by
such Person in good faith.  Notwithstanding anything to the contrary in this
definition, the term “Indebtedness” shall not include (i) deferred or prepaid
revenue, (ii) purchase price holdbacks to satisfy warranty or other unperformed
obligations of a seller, (iii) obligations arising under any Swap Agreement,
(iv) contingent or deferred payment obligations (including, without limitation,
any purchase price adjustments, indemnification obligations, reimbursement
obligations, funding or investment commitments, or earn-out, non-compete,
consulting, royalty, milestone, option, development or other incentive payment
obligations) with respect to (A) any Collaboration Arrangement or (B) any
Acquisition, disposition, other acquisition of assets or other business
combination, (v) obligations arising under any Permitted Call Spread Swap
Agreement, (vi) all

 

18

--------------------------------------------------------------------------------



 

obligations of such Person arising under any Tax Abatement Transaction,
(vii) the Corporate Campus Facility Financing Obligations and (viii) all
obligations of such Person under or relating to any Operating Lease.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.

 

“Indemnitee” has the meaning specified in Section 9.03(b).

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other person or entity or subject
to any other credit enhancement.

 

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

 

“Information” has the meaning assigned to such term in Section 9.12.

 

“Information Memorandum” means the Named Agents Package dated November 16, 2018
relating to the Company and the Transactions.

 

“Initial Subsidiary Borrowers” means Regeneron Healthcare Solutions, Inc., a New
York corporation, and Regeneron Genetics Center LLC, a Delaware limited
liability company.

 

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08, which
shall be substantially in the form attached hereto as Exhibit H-2 or any other
form approved by the Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

 

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if reasonably satisfactory to the Administrative Agent and each of the
Lenders, such other period) thereafter, as the applicable Borrower may elect;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. 
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the

 

19

--------------------------------------------------------------------------------



 

LIBOR Screen Rate for the longest period (for which the LIBOR Screen Rate is
available for the applicable currency) that is shorter than the Impacted
Interest Period and (b) the LIBOR Screen Rate for the shortest period (for which
the LIBOR Screen Rate is available for the applicable currency) that exceeds the
Impacted Interest Period, in each case, at such time; provided that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

“Irish Borrower” means any Borrower that is incorporated under the laws of
Ireland.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., Bank of America, N.A. and U.S.
Bank National Association and each other Lender designated by the Company as an
“Issuing Bank” hereunder that has agreed to such designation (and is reasonably
acceptable to the Administrative Agent), each in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i).  Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“Joint Bookrunner” means each of JPMorgan Chase Bank, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement) and U.S. Bank National Association in its capacity
as a joint bookrunner and joint lead arranger for the credit facility evidenced
by this Agreement.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time.  The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

 

“Lender Notice Date” has the meaning assigned to such term in Section 2.21(b).

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.19, 2.20 or 2.21 or
pursuant to an Assignment and Assumption or other documentation contemplated
hereby, other than any such Person that ceases to be a party hereto pursuant to
an Assignment and Assumption or other documentation contemplated hereby.  Unless
the context otherwise requires, the term “Lenders” includes the Swingline Lender
and the Issuing Banks.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Agreement” has the meaning assigned to such term in
Section 2.06(b).

 

20

--------------------------------------------------------------------------------



 

“LIBO Rate” means, for any date and time, with respect to any Eurocurrency
Borrowing denominated in any Agreed Currency and for any applicable Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for such Agreed Currency for a period equal in length to such Interest
Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate, or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (in each
case the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, on the
Quotation Day for such Agreed Currency and Interest Period; provided that, if
the LIBOR Screen Rate as so determined would be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement; provided, further, that
if a LIBOR Screen Rate shall not be available at such time for such Interest
Period (the “Impacted Interest Period”), then the LIBO Rate for such Agreed
Currency and such Interest Period shall be the Interpolated Rate; provided,
that, if any Interpolated Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.  It is understood and
agreed that all of the terms and conditions of this definition of “LIBO Rate”
shall be subject to Section 2.14.

 

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease, ground lease, master lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset.

 

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Subsidiary Guaranty, any promissory notes
issued pursuant to Section 2.10(e) of this Agreement and any Letter of Credit
Agreements.  Any reference in this Agreement or any other Loan Document to a
Loan Document shall include all appendices, exhibits or schedules thereto, and
all amendments, restatements, supplements or other modifications thereto
(including any Incremental Term Loan Amendment), and shall refer to this
Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

 

“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars (other than Designated Loans) and (ii) local
time in the case of a Loan, Borrowing or LC Disbursement denominated in a
Foreign Currency and Designated Loans (it being understood that such local time
shall mean London, England time unless otherwise notified by the Administrative
Agent).

 

“Luxembourg Borrower” means any Luxembourg Subsidiary that becomes a Subsidiary
Borrower pursuant to Section 2.23 and that has not ceased to be a Subsidiary
Borrower pursuant to such Section.

 

“Luxembourg Insolvency Event” shall mean, with respect to any Luxembourg
Borrower, (i) a situation of (cessation de paiements) and absence of access to
credit (credit ébranlé) within the

 

21

--------------------------------------------------------------------------------



 

meaning of Article 437 of the Luxembourg Commercial Code, (ii) insolvency
proceedings (faillite) within the meaning of Articles 437 ff. of the Luxembourg
Commercial Code, (iii) controlled management (gestion contrôlée) within the
meaning of the grand ducal regulation of 24 May 1935 on controlled management,
(iv) voluntary arrangement with creditors (concordat préventif de faillite)
within the meaning of the law of 14 April 1886 on arrangements to prevent
insolvency, as amended, (v) suspension of payments (sursis de paiement) within
the meaning of Articles 593 ff. of the Luxembourg Commercial Code,
(vi) voluntary or compulsory winding-up pursuant to the law of 10 August 1915 on
commercial companies, as amended or (vii) the appointment of an ad hoc director
(administrateur provisoire) by a court in respect of such Luxembourg Borrower or
a substantial part of its assets.

 

“Luxembourg Subsidiary” means any Subsidiary organized under the laws of
Luxembourg.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations or financial condition of the Company and the Subsidiaries
taken as a whole, (b) the ability of (i) the Company to perform its payment
obligations under this Agreement or (ii) the Loan Parties (taken as a whole) to
perform their payment obligations under the Loan Documents (taken as a whole) or
(c) the material rights or remedies of the Administrative Agent and the Lenders
under the Loan Documents (taken as a whole).

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit and other than any intercompany indebtedness), or obligations in respect
of one or more Swap Agreements, of any one or more of any Borrower or any
Material Subsidiary in an aggregate principal amount exceeding $100,000,000. 
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any Borrower or any Material Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Borrower or such Material Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

 

“Material Domestic Subsidiary” means each Material Subsidiary that is a Domestic
Subsidiary and not an Excluded Subsidiary.

 

“Material Subsidiary” means, at any time of determination, each wholly-owned
Subsidiary which, as of the most recent fiscal year of the Company, for the
period of four consecutive fiscal quarters then ended, for which financial
statements have been delivered pursuant to Section 5.01(a) (or, prior to the
delivery of any such financial statements, the last fiscal year of the Company
included in the financial statements referred to in Section 3.04(a)),
contributed greater than ten percent (10%) of Consolidated EBITDA for such
period.

 

“Maturity Date” means December 14, 2023 subject to extension (in the case of
each Lender consenting thereto) as provided in Section 2.21.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.15.

 

“Milestone Payments” means payments based on the achievement of specified
revenue, profit or other performance targets (financial or otherwise), in any
such case, that are made pursuant to contractual arrangements during the period
of twelve months ending on the Effective Date or arising thereafter in
connection with any drug or pharmaceutical product research and development or
Collaboration Arrangements or any Drug Acquisition and that are recognized as
expense in the period in which they are incurred.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

22

--------------------------------------------------------------------------------



 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

 

“Non-Extending Lender” has the meaning assigned to such term in Section 2.21(a).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined would be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
examinership, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), obligations and liabilities of any of
the Company and its Subsidiaries to any of the Lenders, the Administrative
Agent, any Issuing Bank or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof; provided that (i) the definition of “Obligations”
shall not create or include any guarantee by any Loan Party of any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party and (ii) obligations arising under Permitted Call Spread Swap
Agreements shall not be considered Obligations.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Operating Lease” means any Specified Lease Arrangement or other arrangement
that is accounted for as an operating lease for purposes of the Loan Documents
pursuant to Section 1.04.

 

“Original Currency” has the meaning assigned to such term in Section 2.18(a).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or

 

23

--------------------------------------------------------------------------------



 

otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.19).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may reasonably determine)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related Credit Event,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings (in
any such case, other than Excluded Taxes) imposed upon, or charged to, the
Administrative Agent by any relevant correspondent bank in respect of such
amount in such relevant currency.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Call Spread Swap Agreement” means (a) any Swap Agreement (including,
but not limited to, any bond hedge transaction or capped call transaction)
pursuant to which the Company acquires an option requiring the counterparty
thereto to deliver to the Company shares of common stock of the Company, the
cash value of such shares or a combination thereof from time to time upon
exercise of such option and (b) any Swap Agreement pursuant to which the Company
issues to the counterparty thereto warrants to acquire common stock of the
Company (whether such warrant is settled in shares, cash or a combination
thereof), in each case entered into by the Company in connection with the
issuance of Permitted Convertible Notes; provided that the terms, conditions and
covenants of each such Swap Agreement shall be such as are customary for Swap
Agreements of such type (as determined by the Board of Directors of the Company
in good faith). For the avoidance of doubt, “Permitted Call Spread Swap
Agreement” includes any convertible note hedge and warrant transaction similar
to any such transaction that was previously entered into by the Company in
connection with the Company’s 1.875% convertible senior notes due October 1,
2016.

 

“Permitted Convertible Notes” means any unsecured notes issued by the Company
that are convertible into common stock of the Company, cash or any combination
thereof.  For the avoidance of

 

24

--------------------------------------------------------------------------------



 

doubt, “Permitted Convertible Notes” includes any such notes similar to the
Company’s 1.875% convertible senior notes due October 1, 2016.

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for Taxes that have not
yet been paid (to the extent such non-payment does not violate Section 5.04) or
are being contested in compliance with Section 5.04, and Liens for unpaid
utility charges;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, supplier’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than sixty (60) days (or if more than 60 days overdue, are
unfiled and no other action has been taken to enforce such Liens) or are being
contested in compliance with Section 5.04;

 

(c)                                  pledges and deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security or retirement benefits laws or regulations
or employment laws, to secure liability to insurance carriers under insurance or
self-insurance arrangements or to secure other public, statutory or regulatory
obligations;

 

(d)                                 pledges and deposits to secure the
performance of bids, trade contracts, government contracts, leases, statutory
obligations, customer deposits and advances, surety, customs and appeal bonds,
performance and completion bonds and other obligations of a like nature, in each
case in the ordinary course of business, and Liens to secure letters of credit
or bank guarantees supporting any of the foregoing;

 

(e)                                  any Lien granted or arising in connection
with any legal proceeding (including judgment Liens) to the extent such
proceeding has not resulted in an Event of Default under clause (k) of
Article VII or Liens securing appeal or surety bonds related to such legal
proceedings or judgments;

 

(f)                                   easements, zoning restrictions,
rights-of-way and similar charges or encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of the Company and its Subsidiaries, taken as a whole;

 

(g)                                  any interest or title of, and other
statutory and common law liens of, a landlord, lessor or sublessor under any
lease or sublease or any Lien affecting solely the interest of the landlord,
lessor or sublessor;

 

(h)                                 leases, licenses, subleases or sublicenses
(i) that are granted to others and do not adversely interfere in any material
respect with the business of the Company and its Subsidiaries as conducted at
the time granted, taken as a whole, (ii) between or among any of the Loan
Parties or any of their Subsidiaries (or any combination thereof) or
(iii) granted to other Persons and not prohibited under Section 6.03;

 

(i)                                     purported Liens evidenced by the filing
of precautionary UCC financing statements or similar filings relating to
operating leases of personal property entered into by the Company or any of its
Subsidiaries in the ordinary course of business;

 

(j)                                    any interest or title of a licensor under
any license or sublicense entered into by the Company or any Subsidiary as a
licensee or sublicensee (i) existing on the date hereof, (ii) in the ordinary
course of its business or (iii) not otherwise prohibited by this Agreement;

 

25

--------------------------------------------------------------------------------



 

(k)                                 with respect to any real property,
immaterial title defects or irregularities that do not materially impair the use
of such real property;

 

(l)                                     Liens on real property, fixtures,
equipment, other fixed or capital assets or other related assets in connection
with a Tax Abatement Transaction in favor of the Related Municipal Party.

 

“Permitted Restructurings” means a transaction or series of transactions
pursuant to which direct and indirect Subsidiaries of the Company are converted,
restructured or reorganized for tax planning or due to changes or potential
changes in any relevant legal or regulatory framework, whether by (i) transfer,
(ii) acquisition, (iii) contribution, (iv) merger, (v) consolidation,
(vi) voluntary dissolution, (vii) liquidation, (viii) recapitalization,
(ix) change in identity, form, place of organization, incorporation, domicile
or, to the extent relevant and subject to Section 5.03(b), centre of main
interests (as that term is used in Article 3(1) of the Regulation), or
(x) otherwise, in each case the result of which may cause a direct or indirect
sale, assignment or transfer of Equity Interests and/or other assets between and
among the Company and/or various Subsidiaries of the Company, and in each case
to the extent the Administrative Agent (acting in its reasonable credit
judgment) approves such Permitted Restructuring (it being understood and agreed
that the proposed Permitted Restructurings disclosed in writing by the Company
to the Administrative Agent prior to the Effective Date are approved).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Pounds Sterling” means the lawful currency of the United Kingdom.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

 

“Prior Corporate Campus Facility Leases” means the leases dated as of
December 21, 2006 and April 3, 2013, respectively, by and between BMR-Landmark
at Eastview LLC, as landlord, and the Company, as tenant, each as amended and in
effect immediately prior to the date of the Corporate Campus Facility Purchase
Agreement.

 

“Priority Indebtedness” means (a) Indebtedness of the Company or any Subsidiary
secured by any Lien on any asset(s) of the Company or any Subsidiary and
(b) unsecured Indebtedness of any Subsidiary that is not a Borrower or a
Subsidiary Guarantor, in each case owing to a Person other than the Company or
any Subsidiary.

 

26

--------------------------------------------------------------------------------



 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.

 

“Reference Banks” means such banks as may be appointed by the Administrative
Agent (and agreed by such bank) in consultation with the Company.  No Lender
shall be obligated to be a Reference Bank without its consent.

 

“Register” has the meaning assigned to such term in Section 9.04(b).

 

“Regulation” means the regulation (EU) 2015/848 of the European Parliament and
of the Council of 20 May 2015 on insolvency proceedings (recast).

 

“Related Municipal Party” means the industrial development agency or other
Governmental Authority party to a Tax Abatement Transaction and, if applicable,
any trustee or agent with respect to such Tax Abatement Transaction.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, managers,
employees, agents and advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, subject to Section 2.24, at any time, Lenders having
Revolving Credit Exposures (provided, that, as to any Lender, clause (a) of the
definition of “Swingline Exposure” shall only be applicable in calculating a
Lender’s Revolving Credit Exposure to the extent such Lender shall have funded
its respective participations in the outstanding Swingline Loans) and Unfunded
Commitments representing more than 50% of the sum of the Total Revolving Credit
Exposure and Unfunded Commitments at such time; provided that for purposes of
declaring the Loans to be due and payable pursuant to Article VII, and for all
purposes after the Loans become due and payable pursuant to Article VII or the
Commitments expire or terminate, then, as to each Lender, the Unfunded
Commitment of each Lender shall be deemed to be zero.

 

27

--------------------------------------------------------------------------------



 

“Responsible Officer” means the chief executive officer, president, a Financial
Officer or chief legal officer of the Company or any other Person designated by
any such Person in writing to the Administrative Agent and reasonably acceptable
to the Administrative Agent.

 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, and (b) any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests in the Company or any option, warrant or other similar
right to acquire any such Equity Interests in the Company.  Notwithstanding the
foregoing, and for the avoidance of doubt, any of the foregoing directly on
account of any Permitted Convertible Notes or any Permitted Call Spread Swap
Agreement, including (i) any issuance of, conversion of (including any cash
payment upon conversion), or payment of any principal or premium on, or payment
of any interest with respect to, or any other exercise of rights or performance
of obligations under any Permitted Convertible Notes and (ii) any entry into,
payment with respect to, or early unwind or settlement of, or any other exercise
of rights or performance of obligations under any Permitted Call Spread Swap
Agreement, in any such case, shall not constitute a Restricted Payment.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (which for purposes
of illustration and clarification includes, at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
Her Majesty’s Treasury of the United Kingdom, (b) any Person located, organized
or resident in a Sanctioned Country, or (c) any Person owned 50% or more or
controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any of its principal functions.

 

“Securities Act” means the United States Securities Act of 1933.

 

28

--------------------------------------------------------------------------------



 

“Specified Ancillary Obligations” means all obligations and liabilities
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, examinership, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) of any of the Subsidiaries,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, to the Lenders or any of their Affiliates under any Swap Agreement or
any Banking Services Agreement; provided that (i) the definition of “Specified
Ancillary Obligations” shall not create or include any guarantee by any Loan
Party of any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party and (ii) obligations arising under
Permitted Call Spread Swap Agreements shall not be considered Specified
Ancillary Obligations.

 

“Specified Lease Arrangements” means, to the extent any of the following
constitute Capital Lease Obligations (but for the provisions set forth in
Section 1.04) or other obligations reflected as a liability on the consolidated
balance sheet of the Company, (a) any obligations of the Company and its
Subsidiaries owed to any Affiliates of the Company related to leases of assets
(whether pursuant to a Sale and Leaseback Transaction or otherwise), (b) any
arrangement similar to either of the Prior Corporate Campus Facility Leases,
(c) any of the Corporate Campus Facility Financing Obligations and (d) any lease
or other obligation that was or would have been categorized as “facility lease
obligations” or “facility financing obligations” on the Company’s consolidated
balance sheet as of the Effective Date.

 

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal.  Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board.  Eurocurrency Loans shall
be deemed to be subject to such reserve, liquid asset, fee or similar
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under any applicable law,
rule or regulation, including Regulation D of the Board.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve, liquid asset or similar requirement.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held.

 

“Subsidiary” means any subsidiary of the Company.

 

“Subsidiary Borrower” means (i) Regeneron Healthcare Solutions, Inc., a New York
corporation, (ii) Regeneron Genetics Center LLC, a Delaware limited liability
company, and (iii) any

 

29

--------------------------------------------------------------------------------



 

Eligible Subsidiary that becomes a Subsidiary Borrower pursuant to Section 2.23
and, in the case of each of the foregoing, that has not ceased to be a
Subsidiary Borrower pursuant to such Section.

 

“Subsidiary Guarantor” means each Material Domestic Subsidiary that is a party
to the Subsidiary Guaranty.  The Subsidiary Guarantors on the Effective Date (if
any) are identified as such in Schedule 3.01 hereto.

 

“Subsidiary Guaranty” means that certain Guaranty in the form of Exhibit F
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor party thereto, as amended, restated, supplemented or otherwise
modified from time to time.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Obligations” means any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements not prohibited hereunder with a Lender or an Affiliate of a Lender,
and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any such Swap Agreement transaction.

 

“Swingline Borrower” means (a) the Company and (b) any other Borrower requested
by the Company and approved in writing by the Swingline Lender and the
Administrative Agent in their discretion.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

 

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

 

30

--------------------------------------------------------------------------------



 

“Tax Abatement Transactions” means a transaction between the Company or any of
its Subsidiaries, on the one hand, and a Related Municipal Party, on the other
hand (and, if applicable, other Person(s)), entered into for the purposes of
reducing certain of the Company’s or any Subsidiary’s Tax liabilities through
(a) the sale, other transfer, lease or license to such Related Municipal Party
of title to or an interest in real property, fixtures, equipment, other fixed or
capital assets or other related assets of the Company or such Subsidiary,
(b) the granting to such Related Municipal Party of Liens on real property,
fixtures, equipment, other fixed or capital assets or other related assets of
the Company or such Subsidiary, (c) a Sale and Leaseback Transaction or other
transfer and licensing arrangement between the Company or such Subsidiary and
such Related Municipal Party (and, if applicable, such other Person(s)) with
respect to real property, fixtures, equipment, other fixed or capital assets or
other related assets of the Company or such Subsidiary, (d) PILOT agreements or
(e) any combination of the foregoing or through arrangements similar thereto.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Total Leverage Ratio” has the meaning assigned to such term in Section 6.07(a).

 

“Total Revolving Credit Exposure” means, at any time, the sum of all Lenders’
Revolving Credit Exposure; provided, that clause (a) of the definition of
“Swingline Exposure” shall only be applicable to the extent Lenders shall have
funded their respective participations in the outstanding Swingline Loans.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“UCC” means the Uniform Commercial Code as in effect from time to time in any
applicable jurisdiction or any other laws of any jurisdiction which are required
to be applied in connection with the issue of creation, perfection or priority
of security interests.

 

“Unfunded Commitment” means, with respect to each Lender, the Commitment of such
Lender less its Revolving Credit Exposure; provided, that, as to any Lender,
clause (a) of the definition of “Swingline Exposure” shall only be applicable in
calculating a Lender’s Revolving Credit Exposure to the extent such Lender shall
have funded its respective participations in the outstanding Swingline Loans.

 

“Upfront Payments” means any upfront or similar payments made during the period
of twelve months ending on the Effective Date or arising thereafter in
connection with any drug or pharmaceutical product research and development or
Collaboration Arrangements or the closing of any Drug Acquisition and that are
recognized as expense in the period in which they are incurred.

 

31

--------------------------------------------------------------------------------



 

“wholly-owned Subsidiary” means a Subsidiary with respect to which 100% of the
issued and outstanding Equity Interests are owned directly or indirectly by the
Company (other than (x) directors’ qualifying shares; (y) shares issued to
foreign nationals to the extent required by applicable law; and (z) shares held
by a Person on trust for, or otherwise where the beneficial interest is held by,
the Company (directly or indirectly)).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02.           Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Borrowing”).

 

SECTION 1.03.           Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (f) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (g) any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale or transfer, or
similar term, as applicable, to, of or with a separate Person, and any division
of a limited liability company shall constitute a separate Person hereunder (and
each division of any limited liability company that is a Subsidiary, joint
venture or any other like term shall also constitute such a Person or entity).

 

32

--------------------------------------------------------------------------------



 

SECTION 1.04.           Accounting Terms; GAAP; Pro Forma Calculations. 
(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Company notifies the Administrative Agent
that the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision  amended in accordance
herewith.  Notwithstanding any other provision contained herein, (i) all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (a) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined
therein, and (b) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof and
(ii) notwithstanding any modification or interpretative change to GAAP after the
Effective Date (including any such modification or change as a result of any
treatment of leases under Accounting Standards Codification 842 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect)), any obligations relating to any of the following
shall be deemed to be obligations relating to an operating lease and shall not
constitute Capital Lease Obligations under the Loan Documents: (x) a lease that
was or would have been accounted for by such Person as an operating lease as of
the Effective Date, (y) any Specified Lease Arrangements of such Person or
(z) any lease or arrangement similar to any of the foregoing entered into after
the Effective Date by such Person or an Affiliate thereof. For the avoidance of
doubt, it is understood and agreed that a lease or other arrangement that would
be accounted for by such Person as an operating lease under Accounting Standards
Codification 842 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) shall also be treated as
an operating lease.

 

(b)  All pro forma computations required to be made hereunder giving effect to
any Acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated after giving
pro forma effect thereto (and, in the case of any pro forma computation made
hereunder, to determine whether such Acquisition, disposition or issuance,
incurrence or assumption of Indebtedness or other transaction is not prohibited
to be consummated hereunder) immediately after giving effect to such
Acquisition, disposition or issuance, incurrence or assumption of Indebtedness
(and to any other such transaction consummated since the first day of the period
for which such pro forma computation is being made and on or prior to the date
of such computation) as if such transaction had occurred on the first day of the
period of four consecutive fiscal quarters ending with the most recent fiscal
quarter for which financial statements shall have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, ending with the fiscal quarter ended September 30, 2018), and, to
the extent applicable, to the historical earnings and cash flows associated with
the assets acquired or disposed of, any related incurrence or reduction of
Indebtedness and any related cost savings, operating expense reductions and
synergies, all in accordance with (and, in the case of cost savings, operating
expense reductions and synergies, to the extent permitted by) Article 11 of
Regulation S-X under the Securities Act; provided that no pro forma computation
required to be made hereunder shall make or result in any pro forma adjustment
to Consolidated EBITDA for any Drug Acquisition or Exclusive License. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of

 

33

--------------------------------------------------------------------------------



 

determination had been the applicable rate for the entire period (taking into
account any Swap Agreement applicable to such Indebtedness).

 

SECTION 1.05.                                   Interest Rates; LIBOR
Notification.  The interest rate on Eurocurrency Loans is determined by
reference to the LIBO Rate, which is derived from the London interbank offered
rate.  The London interbank offered rate is intended to represent the rate at
which contributing banks may obtain short-term borrowings from each other in the
London interbank market.  In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administration, the “IBA”) for
purposes of the IBA setting the London interbank offered rate.  As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurocurrency Loans.  In light of
this eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate.  In the event that the London interbank
offered rate is no longer available or in certain other circumstances as set
forth in Section 2.14(c) of this Agreement, such Section 2.14(c) provides a
mechanism for determining an alternative rate of interest.  The Administrative
Agent will notify the Company, pursuant to Section 2.14, in advance of any
change to the reference rate upon which the interest rate on Eurocurrency Loans
is based.  However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBO Rate” or with respect to
any alternative or successor rate thereto, or replacement rate thereof,
including without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate, as it may or may not
be adjusted pursuant to Section 2.14(c), will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.           Commitments.  Subject to the terms and conditions set
forth herein, each Lender (severally and not jointly) agrees to make Revolving
Loans to the Borrowers severally in Agreed Currencies from time to time during
the Availability Period in an aggregate principal amount that will not result
(after giving effect to any application of proceeds of such Borrowing to any
Swingline Loans outstanding pursuant to Section 2.10(a)) in (a) subject to
Sections 2.04 and 2.11(b), the Dollar Amount of such Lender’s Revolving Credit
Exposure exceeding such Lender’s Commitment or (b) subject to Sections 2.04 and
2.11(b), the Dollar Amount of the Total Revolving Credit Exposure exceeding the
Aggregate Commitment.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.

 

SECTION 2.02.           Loans and Borrowings.  (a) Each Revolving Loan (other
than a Swingline Loan) shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.  Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.

 

(b)                                 Subject to Section 2.14, each Revolving
Borrowing shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
relevant Borrower may request in accordance herewith; provided that each ABR
Loan shall only be made in Dollars and no ABR Loan shall be made to a

 

34

--------------------------------------------------------------------------------



 

Designated Foreign Subsidiary Borrower.  Each Swingline Loan shall be an ABR
Loan.  Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan (and in the case of
an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply
to such Affiliate to the same extent as to such Lender); provided that any
exercise of such option shall not affect the obligation of the relevant Borrower
to repay such Loan in accordance with the terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurocurrency Revolving Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 (or, if such
Borrowing is denominated in a Foreign Currency, 1,000,000 units of such
currency) and not less than $10,000,000 (or, if such Borrowing is denominated in
a Foreign Currency, 10,000,000 units of such currency).  At the time that each
ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $10,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the Aggregate Commitment or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e).  Each Swingline Loan shall be in an amount that is an integral
multiple of $1,000,000 and not less than $10,000,000.  Borrowings of more than
one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of six (6) Eurocurrency Borrowings
outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, no Borrower shall be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

(e)                                  Any Credit Event to any Dutch Borrower
shall at all times be provided by a Lender that is a Dutch Non-Public Lender.

 

SECTION 2.03.           Requests for Revolving Borrowings.  To request a
Revolving Borrowing, the applicable Borrower, together with the Company in the
case of a Revolving Borrowing by a Subsidiary Borrower, shall notify the
Administrative Agent of such request (a) by irrevocable written notice (via a
written Borrowing Request signed by the applicable Borrower, together with the
Company in the case of a Revolving Borrowing by a Subsidiary Borrower, promptly
followed by telephonic confirmation of such request) in the case of a
Eurocurrency Borrowing, not later than 12:00 noon, Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or by irrevocable written notice (via a written Borrowing Request
signed by such Borrower, together with the Company in the case of a Revolving
Borrowing by a Subsidiary Borrower)  not later than 12:00 noon, Local Time, four
(4) Business Days (in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency), in each case before the date of the proposed Borrowing or
(b) by telephone in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, on the date of the proposed Borrowing.  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
signed by the applicable Borrower, together with the Company in the case of a
Revolving Borrowing by a Subsidiary Borrower.  Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the name of the applicable Borrower;

 

(ii)                                  the aggregate principal amount of the
requested Borrowing;

 

(iii)                               the date of such Borrowing, which shall be a
Business Day;

 

35

--------------------------------------------------------------------------------



 

(iv)                              whether such Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing;

 

(v)                                 in the case of a Eurocurrency Borrowing, the
Agreed Currency and initial Interest Period to be applicable thereto, which
shall be a period contemplated by the definition of the term “Interest Period”;
and

 

(vi)                              the location and number of the applicable
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.07.

 

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars (other than a Designated Loan), the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurocurrency Revolving Borrowing,
then the relevant Borrower shall be deemed to have selected an Interest Period
of one month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 

SECTION 2.04.           Determination of Dollar Amounts.  The Administrative
Agent will determine the Dollar Amount of:

 

(a)                                 any Loan denominated in a Foreign Currency,
on each of the following: (i) the date of the Borrowing of such Loan and
(ii) each date of a conversation or continuation of such Loan pursuant to the
terms of this Agreement,

 

(b)                                 any Letter of Credit denominated in a
Foreign Currency, on each of the following: (i) the date on which such Letter of
Credit is issued, (ii) the first Business Day of each calendar month and
(iii) the date of any amendment of such Letter of Credit that has the effect of
increasing the face amount thereof, and

 

(c)                                  any Credit Event, on any additional date as
the Administrative Agent may determine at any time when an Event of Default
exists.

 

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

 

SECTION 2.05.           Swingline Loans.  (a) Subject to the terms and
conditions set forth herein, the Swingline Lender may in its sole discretion
make Swingline Loans in Dollars to any Swingline Borrower from time to time
during the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $25,000,000, (ii) the Swingline Lender’s
Revolving Credit Exposure exceeding its Commitment or (iii) the Dollar Amount of
the Total Revolving Credit Exposure exceeding the Aggregate Commitment; provided
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan.  Within the foregoing limits and
subject to the terms and conditions set forth herein, each Swingline Borrower
may borrow and reborrow Swingline Loans and prepay any Swingline Loan made to
it.

 

(b)                                 To request a Swingline Loan, the applicable
Swingline Borrower shall notify the Administrative Agent of such request by
telephone (confirmed promptly by telecopy to the Administrative Agent of a
written Borrowing Request signed by the applicable Swingline

 

36

--------------------------------------------------------------------------------



 

Borrower, together with the Company in the case of a request for a Swingline
Loan by a Subsidiary Borrower), not later than 1:00 p.m., New York City time, on
the day of a proposed Swingline Loan.  Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day), the applicable
Swingline Borrower requesting such Swingline Loan and amount of the requested
Swingline Loan.  The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from any Swingline Borrower.  The Swingline
Lender shall make each Swingline Loan available to the applicable Swingline
Borrower by means of a credit to an account of such Swingline Borrower with the
Administrative Agent designated for such purpose or to such other account as
directed in writing by such Swingline Borrower in the Borrowing Notice (or, in
the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance to the relevant
Issuing Bank) by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan.  Any Swingline Loan made to finance the reimbursement of an LC
Disbursement shall be for the account of the Company.

 

(c)                                  The Swingline Lender may by written notice
given to the Administrative Agent require the Lenders to acquire participations
on such Business Day in all or a portion of the Swingline Loans outstanding. 
Such notice shall specify the aggregate amount of Swingline Loans in which
Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender’s Applicable Percentage of such Swingline Loan or Loans. 
Each Lender hereby absolutely and unconditionally agrees, promptly upon receipt
of such notice from the Administrative Agent (and in any event, if such notice
is received by 12:00 noon, New York City time, on a Business Day, no later than
5:00 p.m., New York City time, on such Business Day and if received after 12:00
noon, New York City time, on a Business Day, no later than 10:00 a.m., New York
City time, on the immediately succeeding Business Day), to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans.  Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders.  The Administrative Agent
shall notify the applicable Swingline Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments made
by such Swingline Borrower in respect of such Swingline Loan shall be made to
the Administrative Agent and not to the Swingline Lender.  Any amounts received
by the Swingline Lender from any Swingline Borrower (or other party on behalf of
any Swingline Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to any Swingline Borrower for any reason.  The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve any Swingline Borrower of any default in the payment of any Swingline
Loan made to such Swingline Borrower.

 

37

--------------------------------------------------------------------------------



 

(d)                                 The Swingline Lender may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Swingline Lender and the successor Swingline Lender.  The
Administrative Agent shall notify the Lenders of any such replacement of the
Swingline Lender.  At the time any such replacement shall become effective, the
Company shall pay all unpaid interest accrued for the account of the replaced
Swingline Lender pursuant to Section 2.13(a).  From and after the effective date
of any such replacement, (i) the successor Swingline Lender shall have all the
rights and obligations of the replaced Swingline Lender under this Agreement
with respect to Swingline Loans made thereafter and (ii) references herein to
the term “Swingline Lender” shall be deemed to refer to such successor or to any
previous Swingline Lender, or to such successor and all previous Swingline
Lenders, as the context shall require.  After the replacement of a Swingline
Lender hereunder, the replaced Swingline Lender shall remain a party hereto and
shall continue to have all the rights and obligations of a Swingline Lender
under this Agreement with respect to Swingline Loans made by it prior to its
replacement, but shall not be required to make additional Swingline Loans.

 

(e)                                  Subject to the appointment and acceptance
of a successor Swingline Lender, the Swingline Lender may resign as a Swingline
Lender at any time upon thirty (30) days’ prior written notice to the
Administrative Agent, the Company and the Lenders, in which case, such Swingline
Lender shall be replaced in accordance with Section 2.05(d) above.

 

SECTION 2.06.           Letters of Credit.  (a) General.  Subject to the terms
and conditions set forth herein, the Company or any Subsidiary Borrower may
request the issuance of Letters of Credit denominated in Agreed Currencies as
the applicant thereof for the support of its or its Subsidiaries’ obligations,
in a form reasonably acceptable to the Administrative Agent and the relevant
Issuing Bank, at any time and from time to time during the Availability Period. 
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any Letter of Credit Agreement, the
terms and conditions of this Agreement shall control.  Notwithstanding anything
herein to the contrary, no Issuing Bank shall have any obligation hereunder to
issue, and shall not issue, any Letter of Credit the proceeds of which would be
made available to any Person (i) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is a Sanctioned Country, (ii) in any manner that would result in a
violation of any Sanctions by any party to this Agreement or (iii) in any manner
that would result in a violation (as reasonably determined by such Issuing Bank
in good faith) of one or more Sanctions-related policies of such Issuing Bank
applicable to letters of credit generally (it being agreed that, upon request by
the Company, such Issuing Bank shall deliver a certificate setting forth, in
reasonable detail, the basis for any non-issuance pursuant to this clause
(iii)).

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Company (or applicable Subsidiary Borrower, together with the Company) shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the relevant Issuing Bank) to
the relevant Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension, but in any
event no less than three (3) Business Days unless otherwise agreed by the
relevant Issuing Bank) a notice signed by the Company (or if such Letter of
Credit or amendment, renewal or extension is being requested by a Subsidiary
Borrower, signed by such Subsidiary Borrower and the Company) requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the Agreed Currency applicable
thereto, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  In addition, as a condition to any such Letter of Credit issuance,
the Company

 

38

--------------------------------------------------------------------------------



 

shall have entered into a continuing agreement (or other letter of credit
agreement) for the issuance of letters of credit and/or shall submit a letter of
credit application, in each case, as required by the relevant Issuing Bank and
using such Issuing Bank’s standard form (each, a “Letter of Credit Agreement”). 
A Letter of Credit shall be issued, amended, renewed or extended only if (and
upon issuance, amendment, renewal or extension of each Letter of Credit the
Company shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) subject to Sections 2.04 and
2.11(b), the Dollar Amount of the LC Exposure shall not exceed $50,000,000,
(ii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the Total
Revolving Credit Exposure shall not exceed the Aggregate Commitment,
(iii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of each Lender’s
Revolving Credit Exposure shall not exceed such Lender’s Commitment and (iv) the
aggregate face amount of all Letters of Credit issued and then outstanding by
any Issuing Bank shall not exceed such Issuing Bank’s Applicable LC Sublimit,
unless such excess is consented to, or otherwise waived, by such Issuing Bank in
its sole discretion.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire (or be subject to termination by notice from the relevant Issuing
Bank to the beneficiary thereof) at or prior to the close of business on the
earlier of (i) the date one year (or such longer period as may be consented to
by the relevant Issuing Bank) after the date of the issuance of such Letter of
Credit (or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (ii) the date that is five (5) Business Days prior to
the Maturity Date; provided that any Letter of Credit with a one-year tenor may
contain customary automatic renewal provisions agreed upon by the Company or the
applicable Subsidiary Borrower and the relevant Issuing Bank that provide for
the renewal thereof for additional one-year periods (which shall in no event
extend beyond the date referenced in clause (ii) above), subject to a right on
the part of such Issuing Bank to prevent any such renewal from occurring by
giving notice to the beneficiary in advance of any such renewal. 
Notwithstanding the foregoing, any Letter of Credit may expire no later than one
year after the Maturity Date so long as the Company cash collateralizes an
amount equal to 105% of the face amount of such Letter of Credit, concurrently
with the issuance of such Letter of Credit, in the manner described in
Section 2.06(j) and otherwise on terms and conditions reasonably acceptable to
the relevant Issuing Bank and the Administrative Agent or provides a backup
letter of credit in such amount and otherwise in form and substance reasonably
acceptable to the relevant Issuing Bank and the Administrative Agent, in each
case no later than five (5) Business Days prior to the Maturity Date.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the relevant Issuing Bank or the
Lenders, the relevant Issuing Bank hereby grants to each Lender, and each Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit.  In consideration and in furtherance of
the foregoing, each Lender hereby absolutely and unconditionally agrees to pay
to the Administrative Agent, for the account of the relevant Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Company on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Company for any reason.  Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

 

39

--------------------------------------------------------------------------------



 

(e)                                  Reimbursement.  If the relevant Issuing
Bank shall make any LC Disbursement in respect of a Letter of Credit, the
Company shall reimburse such LC Disbursement by paying to the Administrative
Agent in Dollars the Dollar Amount equal to such LC Disbursement, calculated as
of the date such Issuing Bank made such LC Disbursement (or if such Issuing Bank
shall so elect in its sole discretion by notice to the Company, in such other
Agreed Currency which was paid by such Issuing Bank pursuant to such LC
Disbursement in an amount equal to such LC Disbursement) not later than 12:00
noon, Local Time, on the Business Day immediately following the Business Day
that the Company shall have received notice of such LC Disbursement; provided
that the Company may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.05 that such payment be financed
with (i) to the extent such LC Disbursement was made in Dollars (or is permitted
by such Issuing Bank to be reimbursed in Dollars), an ABR Revolving Borrowing,
Eurocurrency Revolving Borrowing or Swingline Loan in Dollars in the Dollar
Amount equal to such LC Disbursement or (ii) to the extent such LC Disbursement
was made in a Foreign Currency, a Eurocurrency Revolving Borrowing in such
Foreign Currency (to the extent that such Foreign Currency is an Agreed Currency
that is available for Loans under this Agreement) in an amount equal to such LC
Disbursement and, in each case, to the extent so financed, the Company’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing, Eurocurrency Revolving Borrowing or Swingline
Loan, as applicable.  If the Company fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Company in respect thereof and such Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Company, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the relevant Issuing Bank the amounts
so received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Company pursuant to this paragraph,
the Administrative Agent shall distribute such payment to the relevant Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear.  Any payment made by a Lender pursuant to
this paragraph to reimburse the relevant Issuing Bank for any LC Disbursement
(other than the funding of Revolving Loans or a Swingline Loan as contemplated
above) shall not constitute a Loan and shall not relieve the Company of its
obligation to reimburse such LC Disbursement.  If the Company’s reimbursement
of, or obligation to reimburse, any amounts in any Foreign Currency would
subject the Administrative Agent, any Issuing Bank or any Lender to any stamp
duty, ad valorem charge or similar tax that would not be payable if such
reimbursement were made or required to be made in Dollars, the Company shall, at
its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the relevant Issuing Bank or the relevant Lender or
(y) reimburse each LC Disbursement made in such Foreign Currency in Dollars, in
an amount equal to the Dollar Amount thereof calculated on the date such LC
Disbursement is made.

 

(f)                                   Obligations Absolute.  The Company’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, any Letter of Credit Agreement or this
Agreement, or any term or provision therein or herein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) any payment by the relevant Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might,

 

40

--------------------------------------------------------------------------------



 

but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Company’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor the Issuing Banks,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the relevant Issuing Bank; provided that the foregoing shall not
be construed to excuse the relevant Issuing Bank from liability to the Company
to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the Company to the extent permitted by applicable law) suffered by the
Company that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of any
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination. 
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, each
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

(g)                                  Disbursement Procedures.  Each Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  Each Issuing Bank
shall promptly notify the Administrative Agent and the Company by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Company of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

(h)                                 Interim Interest.  If any Issuing Bank shall
make any LC Disbursement, then, unless the Company shall reimburse such LC
Disbursement in full within one Business Day of the date on which such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the reimbursement is due and payable, at the rate per annum then
applicable to ABR Revolving Loans (or in the case such LC Disbursement is
denominated in a Foreign Currency, at the Overnight Foreign Currency Rate for
such Agreed Currency plus the then effective Applicable Rate with respect to
Eurocurrency Revolving Loans) and such interest shall be due and payable on the
date when such reimbursement is payable; provided that, if the Company fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(c) shall apply.  Interest accrued pursuant to this
paragraph shall be for the account of the relevant Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

 

(i)                                     Replacement of Issuing Bank.  (A) Any
Issuing Bank may be replaced at any time by written agreement among the Company,
the Administrative Agent, the replaced Issuing Bank and the successor Issuing
Bank.  The Administrative Agent shall notify the Lenders of any such

 

41

--------------------------------------------------------------------------------



 

replacement of any Issuing Bank.  At the time any such replacement shall become
effective, the Company shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.12(b).  From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

(B) Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty (30) days’
prior written notice to the Administrative Agent, the Company and the Lenders,
in which case, such Issuing Bank shall be replaced in accordance with
Section 2.06(i)(A) above.

 

(j)                                    Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that the Company
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Company shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the Dollar Amount of the LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that (i) the portions of such
amount attributable to undrawn Foreign Currency Letters of Credit or LC
Disbursements in a Foreign Currency that the Company is not late in reimbursing
shall be deposited in the applicable Foreign Currencies in the actual amounts of
such undrawn Letters of Credit and LC Disbursements and (ii) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Company described in clause (h) or (i) of Article VII.  For the purposes of this
paragraph, the Dollar Amount of the Foreign Currency LC Exposure shall be
calculated on the date notice demanding cash collateralization is delivered to
the Company.  The Company also shall deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.11(b).  Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the Obligations.  The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option of the Company with the consent of
the Administrative Agent in its reasonable discretion and at the Company’s risk
and expense, such deposits shall not bear interest.  Interest or profits, if
any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse the relevant
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Company for the LC Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure  representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations.  If the Company is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Company within three (3) Business Days after all Events
of Default have been cured or waived.  If the Company is required to provide an
amount of cash collateral hereunder pursuant to Section 2.11(b), such amount (to
the extent not applied as

 

42

--------------------------------------------------------------------------------



 

aforesaid) shall be returned to the Company as and to the extent that, after
giving effect to such return, the aggregate Revolving Credit Exposures would not
exceed the Aggregate Commitment and no Event of Default shall have occurred and
be continuing.

 

(k)                                 Issuing Bank Agreements.  Each Issuing Bank
agrees that, unless otherwise requested by the Administrative Agent, such
Issuing Bank shall report in writing to the Administrative Agent (i) on the
first Business Day of each week, the daily activity (set forth by day) in
respect of Letters of Credit during the immediately preceding week, including
all issuances, extensions, amendments and renewals, all expirations and
cancellations and all disbursements and reimbursements, (ii) on or prior to each
Business Day on which such Issuing Bank expects to issue, amend, renew or extend
any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount and currency of the Letters of Credit
to be issued, amended, renewed or extended by it and outstanding after giving
effect to such issuance, amendment, renewal or extension occurred (and whether
the amount thereof changed), (iii) on each Business Day on which such Issuing
Bank pays any amount in respect of one or more drawings under Letters of Credit,
the date of such payment(s) and the amount and currency of such payment(s),
(iv) on any Business Day on which the Company fails to reimburse any amount
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount and currency of such payment in respect of Letters of
Credit and (v) on any other Business Day, such other information as the
Administrative Agent shall reasonably request.

 

(l)                                     Letters of Credit Issued for Account of
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder supports any obligations of, or is for the account of, a Subsidiary,
or states that a Subsidiary is the “account party,” “applicant,” “customer,”
“instructing party,” or the like of or for such Letter of Credit, and without
derogating from any rights of any Issuing Bank (whether arising by contract, at
law, in equity or otherwise) against such Subsidiary in respect of such Letter
of Credit, the Company (i) shall reimburse, indemnify and compensate the
relevant Issuing Bank hereunder for such Letter of Credit (including to
reimburse any and all drawings thereunder) in accordance with the terms of this
Agreement as if such Letter of Credit had been issued solely for the account of
the Company and (ii) irrevocably waives any and all defenses to the extent
permitted by applicable law that might otherwise be available to it as a
guarantor or surety of any or all of the obligations of such Subsidiary in
respect of such Letter of Credit.  The Company hereby acknowledges that the
issuance of such Letters of Credit for its Subsidiaries inures to the benefit of
the Company, and that the Company’s business derives substantial benefits from
the businesses of such Subsidiaries.

 

SECTION 2.07.           Funding of Borrowings.  (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof solely by wire
transfer of immediately available funds (i) in the case of Loans denominated in
Dollars (other than a Designated Loan), by 12:00 noon, New York City time, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders and (ii) in the case of each Loan denominated
in a Foreign Currency and Designated Loans, by 12:00 noon, Local Time, in the
city of the Administrative Agent’s Eurocurrency Payment Office for such currency
and at such Eurocurrency Payment Office for such currency; provided that
Swingline Loans shall be made as provided in Section 2.05.  Except in respect of
the provisions of this Agreement covering the reimbursement of Letters of
Credit, the Administrative Agent will make such Loans available to the relevant
Borrower by promptly crediting the funds so received in the aforesaid account of
the Administrative Agent to (x) an account of such Borrower designated by such
Borrower in the applicable Borrowing Request, in the case of Loans denominated
in Dollars, (y) an account of such Borrower in the relevant jurisdiction and
designated by such Borrower in the applicable Borrowing Request, in the case of
Loans denominated in a Foreign Currency or (z) such other account designated by
such Borrower in the applicable Borrowing Request and reasonably acceptable to
the Administrative Agent; provided that

 

43

--------------------------------------------------------------------------------



 

Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
relevant Issuing Bank.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing (or in
the case of an ABR Borrowing, prior to 12:00 noon, New York City time on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the relevant Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
such Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (including without limitation the Overnight Foreign Currency Rate
in the case of Loans denominated in a Foreign Currency) or (ii) in the case of
such Borrower, the interest rate applicable to ABR Loans.  If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

SECTION 2.08.           Interest Elections.  (a) Each Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  Thereafter, the relevant Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  A Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

 

(b)                                 To make an election pursuant to this
Section, the applicable Borrower shall notify the Administrative Agent of such
election (by telephone or irrevocable written notice from such Borrower in the
case of a Borrowing denominated in Dollars (other than Designated Loans) or by
irrevocable written notice (via an Interest Election Request signed by such
Borrower) in the case of a Borrowing denominated in a Foreign Currency or a
Designated Loan) by the time that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election. 
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request signed by the relevant Borrower. 
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit any Borrower to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a Type not
available under such Borrowing.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the name of the applicable Borrower and
the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to

 

44

--------------------------------------------------------------------------------



 

different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurocurrency Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurocurrency
Borrowing, the Interest Period and Agreed Currency to be applicable thereto
after giving effect to such election, which Interest Period shall be a period
contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the relevant Borrower fails to deliver a
timely Interest Election Request with respect to a Eurocurrency Borrowing prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period
(i) in the case of a Borrowing denominated in Dollars (other than Designated
Loans), such Borrowing shall be converted to an ABR Borrowing and (ii) in the
case of a Borrowing denominated in a Foreign Currency or a Designated Loan in
respect of which the applicable Borrower shall have failed to deliver an
Interest Election Request prior to the third (3rd) Business Day preceding the
end of such Interest Period, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one month unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing denominated in
Dollars (other than Designated Loans) may be converted to or continued as a
Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency Borrowing
denominated in Dollars (other than Designated Loans) shall be converted to an
ABR Borrowing at the end of the Interest Period applicable thereto, but without
duplication for interest payments made by any Borrower on such amount and
(iii) unless repaid, each Eurocurrency Borrowing denominated in a Foreign
Currency and each Designated Loan shall automatically be continued as a
Eurocurrency Borrowing with an Interest Period of one month.

 

SECTION 2.09.           Termination and Reduction of Commitments.  (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.

 

(b)                                 The Company may at any time terminate, or
from time to time reduce, the Commitments; provided that (i) each reduction of
the Commitments shall be in an amount that is an integral multiple of $1,000,000
and not less than $10,000,000 and (ii) the Company shall not terminate or reduce
the Commitments if, after giving effect to any concurrent prepayment of the

 

45

--------------------------------------------------------------------------------



 

Loans in accordance with Section 2.11, the Dollar Amount of the Total Revolving
Credit Exposure would exceed the Aggregate Commitment.

 

(c)                                  The Company shall notify the Administrative
Agent of any election to terminate or reduce the Commitments under
paragraph (b) of this Section at least three (3) Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities or one or more other events specified therein, in which
case such notice may be revoked by the Company (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be permanent. 
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

 

SECTION 2.10.           Repayment of Loans; Evidence of Debt.  (a) Each Borrower
(severally and not jointly) hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made to such Borrower on the Maturity Date in the
currency of such Loan and (ii) in the case of each Swingline Borrower, to the
Swingline Lender the then unpaid principal amount of each Swingline Loan made to
such Swingline Borrower on the earlier of the Maturity Date and the first date
after such Swingline Loan is made to such Swingline Borrower that is the 15th or
last day of a calendar month and is at least two (2) Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Borrowing is
made, each Swingline Borrower shall repay all Swingline Loans made to such
Swingline Borrower then outstanding and the proceeds of any such Borrowing shall
be applied by the Administrative Agent to repay any Swingline Loans outstanding.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class, Agreed Currency and Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from each Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the Obligations.

 

(e)                                  Any Lender may request that Loans made by
it to any Borrower be evidenced by a promissory note.  In such event, the
relevant Borrower shall prepare, execute and deliver to such Lender a promissory
note payable to such Lender and its registered assigns and in the form attached
hereto as Exhibit I.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein and its registered assigns.

 

46

--------------------------------------------------------------------------------



 

SECTION 2.11.           Prepayment of Loans.

 

(a)                                 Any Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty (but subject to break funding payments required by
Section 2.16) subject to prior notice in accordance with the provisions of this
Section 2.11(a).  The applicable Borrower shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) of
any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Revolving Borrowing denominated in Dollars (other than Designated Loans), by
telephonic notice (promptly followed by written confirmation from such Borrower
of such request) not later than 11:00 a.m., Local Time, three (3) Business Days
before the date of prepayment, (ii) in the case of prepayment of a Eurocurrency
Revolving Borrowing denominated in any Foreign Currency and Designated Loans, by
written notice from such Borrower (promptly followed by telephonic confirmation
of such request) not later than 11:00 a.m., Local Time, four (4) Business Days
before the date of prepayment, (iii) in the case of prepayment of an ABR
Revolving Borrowing, by telephonic notice (promptly followed by written
confirmation from such Borrower of such request) not later than 11:00 a.m., New
York City time, on the date of prepayment or (iv) in the case of prepayment of a
Swingline Loan, by telephonic notice (promptly followed by written confirmation
from such Borrower of such request) not later than 12:00 noon, New York City
time, on the date of prepayment.  Each such notice from any Borrower shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid by such Borrower; provided that
any such notice of prepayment delivered by any Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or one
or more other events specified therein, in which case such notice may be revoked
by the applicable Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02.  Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by (i) accrued interest to the extent required by
Section 2.13 and (ii) break funding payments to the extent required by
Section 2.16.

 

(b)                                 If at any time, (i) other than as a result
of fluctuations in currency exchange rates, the aggregate principal Dollar
Amount of the Total Revolving Credit Exposure (calculated, with respect to those
Credit Events denominated in Foreign Currencies, as of the most recent
Computation Date with respect to each such Credit Event) exceeds the Aggregate
Commitment or (ii) solely as a result of fluctuations in currency exchange
rates, the aggregate principal Dollar Amount of the Total Revolving Credit
Exposure (so calculated) exceeds 105% of the Aggregate Commitment, the Company
or the relevant Subsidiary Borrower shall in each case, within two (2) Business
Days after receiving notice from the Administrative Agent in respect thereof,
repay Borrowings (with respect to any payment made by or required from any
Subsidiary Borrower, as directed by such Subsidiary Borrower to repay Borrowings
of such Subsidiary Borrower) or cash collateralize LC Exposure in an account
with the Administrative Agent pursuant to Section 2.06(j), as applicable, in an
aggregate principal amount sufficient to cause the aggregate Dollar Amount of
the Total Revolving Credit Exposure (so calculated) to be less than or equal to
the Aggregate Commitment.

 

SECTION 2.12.           Fees.  (a) The Company agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the applicable Commitment Fee Rate (as specified in the
definition of Applicable Rate) on the daily average amount of the Available
Revolving

 

47

--------------------------------------------------------------------------------



 

Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which such Commitment terminates.  Commitment
fees accrued through and including the last day of March, June, September and
December of each year shall be payable in arrears on the fifteenth (15th) day
following such last day and on the date on which the Commitments terminate,
commencing on the first such date to occur after the Effective Date; provided
that any commitment fees accruing after the date on which the Commitments
terminate shall be payable on demand.  All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

(b)                                 The Company agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Rate used to determine the interest rate applicable to
Eurocurrency Revolving Loans on the average daily Dollar Amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure and (ii) to the
relevant Issuing Bank for its own account a fronting fee, which shall accrue at
the rate of 0.125% per annum on the average daily Dollar Amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by such Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as such Issuing Bank’s standard fees and
commissions with respect to the issuance, amendment, cancellation, negotiation,
transfer, presentment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.  Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on or prior to the fifteenth (15th) Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand.  Any other fees
payable to any Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
Participation fees and fronting fees in respect of Letters of Credit denominated
in Dollars shall be paid in Dollars, and participation fees and fronting fees in
respect of Letters of Credit denominated in a Foreign Currency shall be paid in
such Foreign Currency.

 

(c)                                  The Company agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Company and the Administrative
Agent from time to time.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in Dollars (except as otherwise expressly provided in this
Section 2.12) and immediately available funds, to the Administrative Agent (or
to each Issuing Bank, in the case of fees payable to it) for distribution, in
the case of commitment fees and participation fees, to the Lenders.  Fees paid
shall not be refundable under any circumstances.

 

SECTION 2.13.           Interest.  (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

 

(b)                                 The Loans comprising each Eurocurrency
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

 

48

--------------------------------------------------------------------------------



 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by any
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable by the applicable Borrower(s) on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest (i) computed by reference
to the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year) and (ii) for Borrowings denominated in Pounds Sterling shall be
computed on the basis of a year of 365 days, and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

(f)                                   Interest in respect of Loans denominated
in Dollars shall be paid in Dollars, and interest in respect of Loans
denominated in a Foreign Currency shall be paid in such Foreign Currency.

 

SECTION 2.14.           Alternate Rate of Interest.

 

(a)                                 If at the time that the Administrative Agent
shall seek to determine the LIBOR Screen Rate on the Quotation Day for any
Interest Period for a Eurocurrency Borrowing the LIBOR Screen Rate shall not be
available for such Interest Period and/or for the applicable currency with
respect to such Eurocurrency Borrowing for any reason, and the Administrative
Agent shall reasonably determine that it is not possible to determine the
Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error), then the Reference Bank Rate shall be the LIBO Rate for such
Interest Period for such Eurocurrency Borrowing; provided that if the Reference
Bank Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; provided, further, however, that if less than two
Reference Banks shall supply a rate to the Administrative Agent for purposes of
determining the LIBO Rate for such Eurocurrency Borrowing, (i) if such Borrowing
shall be requested in Dollars (other than Designated Loans), then such Borrowing
shall be made as an ABR Borrowing at the Alternate Base Rate and (ii) if such
Borrowing shall be requested in any Foreign Currency or if such Borrowing is a
Designated Loan, the LIBO Rate shall be equal to the rate determined by the
Administrative Agent in its reasonable discretion and consented to in writing by
the Company and the Required Lenders (the “Alternative Rate”); provided,
however, that until such time as the Alternative Rate shall be determined and so
consented to by the Company and the Required Lenders, Borrowings shall not be
available in such Foreign Currency.  It is hereby understood and agreed that,
notwithstanding anything to the foregoing set forth in this Section 2.14(a), if
at any time the conditions set forth in Section 2.14(c)(i)

 

49

--------------------------------------------------------------------------------



 

or (ii) are in effect, the provisions of this Section 2.14(a) shall no longer be
applicable for any purpose of determining any alternative rate of interest under
this Agreement and Section 2.14(c) shall instead be applicable for all purposes
of determining any alternative rate of interest under this Agreement.

 

(b)                                 If prior to the commencement of any Interest
Period for a Eurocurrency Borrowing:

 

(i)                                     the Administrative Agent determines
(which determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBO
Rate or the LIBO Rate, as applicable (including because the LIBOR Screen Rate is
not available or published on a current basis), for a Loan in the applicable
currency or for the applicable Interest Period; or

 

(ii)                                  the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for a Loan in the applicable currency or for the applicable Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Company and any
applicable Subsidiary Borrower and the Lenders by telephone or telecopy as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Company and any applicable Subsidiary Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing in the applicable
currency or for the applicable Interest Period, as the case may be, shall be
ineffective, (ii) if any Borrowing Request requests a Eurocurrency Borrowing in
Dollars (other than a Designated Loan), such Borrowing shall be made as an ABR
Borrowing and (iii) if any Borrowing Request requests a Eurocurrency Borrowing
in a Foreign Currency or a Designated Loan, then the LIBO Rate for such
Eurocurrency Borrowing shall be the Alternative Rate; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

(c)                                  Notwithstanding the foregoing, if at any
time the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Company notifies the Administrative
Agent that it has determined, that (i) the circumstances set forth in
Section 2.14(b)(i) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in Section 2.14(b)(i) have not
arisen but any of (w) the supervisor for the administrator of the LIBOR Screen
Rate has made a public statement that the administrator of the LIBOR Screen Rate
is insolvent (and there is no successor administrator that will continue
publication of the LIBOR Screen Rate), (x) the administrator of the LIBOR Screen
Rate has made a public statement identifying a specific date after which the
LIBOR Screen Rate will permanently or indefinitely cease to be published by it
(and there is no successor administrator that will continue publication of the
LIBOR Screen Rate), (y) the supervisor for the administrator of the LIBOR Screen
Rate has made a public statement identifying a specific date after which the
LIBOR Screen Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBOR Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBOR Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Company shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this

 

50

--------------------------------------------------------------------------------



 

Agreement to reflect such alternate rate of interest and such other related
changes (including any mathematical or other adjustments to the benchmark (if
any) incorporated therein and including, without limitation, (A) the
modification, replacement or deletion of clause (iii)(y) set forth in the
definition of “Agreed Currencies” and (B) the modification or replacement of
clause (c) set forth in the definition of “Alternate Base Rate”) to this
Agreement as may be applicable; provided that, if such alternate rate of
interest as so determined would be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement.  Notwithstanding anything to the
contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment.  Until an alternate rate of interest shall be
determined in accordance with this Section 2.14(c) (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this Section 2.14(c), only to the extent the LIBOR Screen
Rate for the applicable currency and such Interest Period is not available or
published at such time on a current basis), (x) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing in the applicable currency or for the
applicable Interest Period, as the case may be, shall be ineffective, (y) if any
Borrowing Request requests a Eurocurrency Borrowing in Dollars, such Borrowing
shall be made as an ABR Borrowing and (z) if any Borrowing Request requests a
Eurocurrency Borrowing in a Foreign Currency, then such request shall be
ineffective.

 

SECTION 2.15.           Increased Costs.  (a) If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, liquidity or similar requirement (including any
compulsory loan requirement, insurance charge or other assessment) against
assets of, deposits with or for the account of, or credit extended by, any
Lender (except any such reserve requirement reflected in the Adjusted LIBO Rate)
or any Issuing Bank;

 

(ii)                                  impose on any Lender or any Issuing Bank
or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein; or

 

(iii)                               subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder, whether of principal, interest or otherwise,
then the applicable Borrower will pay to such Lender, such Issuing Bank or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered as reasonably
determined by the Administrative Agent, such Lender or such Issuing Bank (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and generally consistent with similarly situated customers of the
Administrative Agent, such Lender or such Issuing Bank, as applicable, under
agreements having provisions similar to this Section 2.15, after consideration
of such

 

51

--------------------------------------------------------------------------------



 

factors as the Administrative Agent, such Lender or such Issuing Bank, as
applicable, then reasonably determines to be relevant).

 

(b)                                 If any Lender or any Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swingline
Loans held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the applicable Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered as reasonably determined by the Administrative
Agent, such Lender or such Issuing Bank (which determination shall be made in
good faith (and not on an arbitrary or capricious basis) and generally
consistent with similarly situated customers of the Administrative Agent, such
Lender or such Issuing Bank, as applicable, under agreements having provisions
similar to this Section 2.15, after consideration of such factors as the
Administrative Agent, such Lender or such Issuing Bank, as applicable, then
reasonably determines to be relevant).

 

(c)                                  A certificate of a Lender or an Issuing
Bank setting forth, in reasonable detail, the basis and calculation of the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its respective holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Company and shall
be conclusive absent manifest error.  The Company shall pay, or, subject to
Section 2.23(b), cause the other applicable Borrowers to pay, such Lender or
such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within thirty (30) days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Company shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 120 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 120-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

SECTION 2.16.           Break Funding Payments.  In the event of (a) the payment
of any principal of any Eurocurrency Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or as a result of any prepayment pursuant to Section 2.11), (b) the conversion
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(a) and is
revoked in accordance therewith) or (d) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Company pursuant to Section 2.19 or 9.02(d), then, in any
such event, the applicable Borrower(s) shall compensate each Lender for the
loss, cost and expense attributable to such event (other than loss of
anticipated profits).  Such loss, cost or expense to

 

52

--------------------------------------------------------------------------------



 

any Lender shall be deemed to include an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate that would have been applicable to such Loan (but not the Applicable
Rate applicable thereto), for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the relevant currency of a comparable amount and period from other banks in the
eurocurrency market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section, and
setting forth in reasonable detail the calculations used by such Lender to
determine such amount or amounts, shall be delivered to the applicable Borrower
and shall be conclusive absent manifest error.  The applicable Borrower shall
pay such Lender the amount shown as due on any such certificate within thirty
(30) days after receipt thereof; provided that no Borrower shall be required to
compensate a Lender pursuant to this Section for any amounts under this
Section 2.16 incurred more than 120 days prior to the date that such Lender
notifies such Borrower of such amount and of such Lender’s intention to claim
compensation therefor.

 

SECTION 2.17.           Taxes.  (a) Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17(a)) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)                                 Payment of Other Taxes by the Borrowers. 
The relevant Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(c)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party or by the
Administrative Agent to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver to the Administrative Agent or the Administrative
Agent shall deliver to the applicable Loan Party, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent or
the applicable Loan Party, as the case may be.

 

(d)                                 Indemnification by the Loan Parties.  The
Loan Parties shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.17) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable and documented
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate setting forth in reasonable
detail the basis and calculation of the amount of such payment or liability
delivered to the relevant Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

53

--------------------------------------------------------------------------------



 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

 

(f)                                   Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrowers and the
Administrative Agent, at the time or times reasonably requested by the Borrowers
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by any Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by any Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by any Borrower or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense (it being
understood that the Borrowers shall be given a reasonable opportunity to
reimburse such Lender with respect to such cost or expense) or would materially
prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that any Borrower is a U.S. Person:

 

(A)                               any Lender that is a U.S. Person shall deliver
to each such Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of any such Borrower or the
Administrative Agent), duly executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to each such Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of each
such Borrower or the Administrative Agent), whichever of the following is
applicable:

 

(1)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly executed copies of IRS Form W-8BEN or IRS
Form W-

 

54

--------------------------------------------------------------------------------



 

8BEN-E establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)  in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, duly executed copies of IRS
Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to each such Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of any
such Borrower or the Administrative Agent), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
each such Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to each such Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by any such Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by any such Borrower or the Administrative Agent as may be
necessary for each such Borrower and the Administrative Agent to comply with
their obligations under FATCA

 

55

--------------------------------------------------------------------------------



 

and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.17 (including by the payment of additional amounts pursuant to this
Section 2.17), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 2.17 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h)                                 Survival.  Each party’s obligations under
this Section 2.17 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

(i)                                     Defined Terms.  For purposes of this
Section 2.17, the term “Lender” includes each Issuing Bank and the term
“applicable law” includes FATCA.

 

(j)                                    Luxembourg Registration Duty.  In order
to not unnecessarily cause application of Luxembourg’s registration duty
applicable to documents in writing evidencing an obligation to pay, neither the
Administrative Agent nor any Lender will take any action to file or register
this Agreement or any of the Loan Documents with applicable Luxembourg
authorities which would cause such registration duty to be payable unless the
Administrative Agent reasonably deems such action necessary or advisable in
connection with the protection of rights or pursuit of remedies during the
continuance of an Event of Default.

 

SECTION 2.18.           Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)                                 Each Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to (i) in the case of payments denominated in
Dollars (other than in respect of Designated Loans), 2:00 p.m., New York City
time and (ii) in the case of payments denominated in a Foreign Currency or in
respect of Designated Loans, 1:00 p.m.,

 

56

--------------------------------------------------------------------------------



 

Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency or Designated Loan, as applicable, in each case on the
date when due, in immediately available funds, without set-off, recoupment or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made (i) in the same currency in which the applicable
Credit Event was made (or where such currency has been converted to euro, in
euro) and (ii) to the Administrative Agent at its offices at 10 South Dearborn
Street, Chicago, Illinois 60603 or, in the case of a Credit Event denominated in
a Foreign Currency or a Designated Loan, the Administrative Agent’s Eurocurrency
Payment Office for such currency or Designated Loan, as applicable, except
payments to be made directly to any Issuing Bank or the Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments denominated in the same
currency received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. 
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or the applicable Borrower is not able to
make payment required to be made by it hereunder to the Administrative Agent for
the account of the Lenders in such Original Currency, then all payments to be
made by such Borrower hereunder in such currency shall instead be made when due
in Dollars in an amount equal to the Dollar Amount (as of the date of repayment)
of such payment due, it being the intention of the parties hereto that the
Borrowers take all risks of the imposition of any such currency control or
exchange regulations.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c)                                  Subject to Section 2.23(b), if any Lender
shall, by exercising any right of set-off or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of its Revolving Loans
or participations in LC Disbursements or Swingline Loans resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Revolving Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered,  such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment

 

57

--------------------------------------------------------------------------------



 

obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements and
Swingline Loans to any assignee or participant, other than to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).  Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation relating to any Obligations owed by such Borrower pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Company or the relevant Subsidiary Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the Issuing Banks hereunder that such Borrower will not make
such payment, the Administrative Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Banks, as the case may be,
the amount due.  In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation (including without limitation
the Overnight Foreign Currency Rate in the case of Loans denominated in a
Foreign Currency).

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender and for the benefit of the Administrative Agent, the Swingline Lender or
the Issuing Banks to satisfy such Lender’s obligations to it under such
Section until all such unsatisfied obligations are fully paid and/or (ii) hold
any such amounts in a segregated account over which the Administrative Agent
shall have exclusive control as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section; in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

 

SECTION 2.19.           Mitigation Obligations; Replacement of Lenders.  (a) If
any Lender requests compensation under Section 2.15, or if any Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the good faith judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.15, (ii) any Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 or (iii) any Lender becomes a
Defaulting Lender, then the Company may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse

 

58

--------------------------------------------------------------------------------



 

(in accordance with and subject to the restrictions contained in Section 9.04),
all its interests, rights (other than its existing rights to payments pursuant
to Sections 2.15 or 2.17) and obligations under the Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) to the extent
such consent would be required pursuant to Section 9.04(b), the Company shall
have received the prior written consent of the Administrative Agent (and if a
Commitment is being assigned, the Swingline Lender and the Issuing Banks), which
consent shall not unreasonably be withheld, delayed or conditioned, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder (including amounts payable pursuant to Section 2.16), from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company or relevant Subsidiary Borrower (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply. Each party hereto agrees that an assignment
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Company, the Administrative Agent and the
assignee (or, to the extent applicable, an agreement incorporating an Assignment
and Assumption by reference pursuant to an Approved Electronic Platform as to
which the Administrative Agent and such parties are participants), and the
Lender required to make such assignment need not be a party thereto in order for
such assignment to be effective and shall be deemed to have consented to and be
bound by the terms thereof; provided that, following the effectiveness of any
such assignment, the other parties to such assignment agree to execute and
deliver such documents necessary to evidence such assignment as reasonably
requested by the applicable Lender, provided that any such documents shall be
without recourse to or warranty by the parties thereto.

 

SECTION 2.20.           Expansion Option.  The Company may from time to time
elect to increase the Commitments or enter into one or more tranches of term
loans (each an “Incremental Term Loan”), in each case in minimum increments of
$50,000,000 so long as, after giving effect thereto, the aggregate amount of
such increases and all such Incremental Term Loans does not exceed
$250,000,000.  The Company may arrange for any such increase or tranche to be
provided by one or more Lenders (each Lender so agreeing to an increase in its
Commitment, or to participate in such Incremental Term Loans, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender”; provided that no Ineligible Institution may be an Augmenting Lender),
which agree to increase their existing Commitments, or to participate in such
Incremental Term Loans, or provide new Commitments, as the case may be; provided
that (i) each Augmenting Lender, shall be subject to the approval of the
Company, the Administrative Agent and, if the Augmenting Lender is providing new
or increased Revolving Commitments, the Swingline Lender and the Issuing Banks
(such approvals not to be unreasonably withheld, delayed or conditioned) and
(ii) (x) in the case of an Increasing Lender, the Company and such Increasing
Lender execute an agreement substantially in the form of Exhibit B hereto, and
(y) in the case of an Augmenting Lender, the Company and such Augmenting Lender
execute an agreement substantially in the form of Exhibit C hereto.  No consent
of any Lender (other than the Lenders participating in the increase or any
Incremental Term Loan) shall be required for any increase in Commitments or
Incremental Term Loan pursuant to this Section 2.20.  Increases and new
Commitments and Incremental Term Loans created pursuant to this Section 2.20
shall become effective on the date agreed by the Company, the Administrative
Agent and the relevant Increasing Lenders or Augmenting Lenders (as the case may
be), and the Administrative Agent shall notify each Lender thereof. 
Notwithstanding the foregoing, no increase in the Commitments (or in the
Commitment of any Lender) or

 

59

--------------------------------------------------------------------------------



 

tranche of Incremental Term Loans shall become effective under this paragraph
unless, (i) on the proposed date of the effectiveness of such increase or
Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and
(b) of Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate on behalf of the Company
to that effect dated such date and executed by a Responsible Officer of the
Company and (B)  the Company shall be in compliance (on a pro forma basis) with
the covenants contained in Section 6.07 and (ii) to the extent reasonably
requested by the Administrative Agent, the Administrative Agent shall have
received documents and opinions of the same type, to the extent applicable, as
those delivered on the Effective Date as to the organizational power and
authority of the Borrowers to borrow hereunder after giving effect to such
increase (or to the extent the resolutions delivered on the Effective Date
approve such matters, a certification from the Borrowers (or the Company on
behalf of the Borrowers) that the resolutions delivered on the Effective Date
remain in full force and effect and have not been amended or otherwise modified
since the adoption thereof).  On the effective date of any increase in the
Commitments or any Incremental Term Loans being made, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) each of the
relevant Borrowers shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans owed by such Borrower as of the date of any increase in the
Commitments (with such reborrowing to consist of the Types of Revolving Loans,
with related Interest Periods if applicable, specified in a notice delivered by
the applicable Borrower, together with the Company, in accordance with the
requirements of Section 2.03).  The deemed payments made pursuant to
clause (ii) of the immediately preceding sentence shall be accompanied by
payment of all accrued interest on the amount prepaid and, in respect of each
Eurocurrency Loan, shall be subject to indemnification by the applicable
Borrower(s) pursuant to the provisions of Section 2.16 if the deemed payment
occurs other than on the last day of the related Interest Periods.  The
Incremental Term Loans (a) shall rank pari passu in right of payment with the
Revolving Loans, (b) shall not mature earlier than the Maturity Date (but may
have amortization and/or customary prepayments prior to such date) and (c) shall
be treated substantially the same as (and in any event no more favorably than)
the Revolving Loans; provided that (i) the terms and conditions applicable to
any tranche of Incremental Term Loans maturing after the Maturity Date may
provide for material additional or different financial or other covenants or
prepayment requirements applicable only during periods after the Maturity Date
and (ii) the Incremental Term Loans may be priced differently (whether in the
form of interest rate margin, upfront fees, original issue discount, call
protection or otherwise) than the Revolving Loans.  Incremental Term Loans may
be made hereunder pursuant to an amendment or restatement (an “Incremental Term
Loan Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrowers, each Increasing Lender participating in
such tranche, each Augmenting Lender participating in such tranche, if any, and
the Administrative Agent.  The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.20.  Nothing contained in this Section 2.20 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Commitment hereunder, or provide Incremental Term Loans, at any time.

 

SECTION 2.21.           Extension of Maturity Date.

 

(a)                                 Requests for Extension.  The Company may, by
notice to the Administrative Agent (who shall promptly notify the Lenders) at
any time (each such date, an “Extension Date”), request that each Lender extend
such Lender’s Maturity Date to the date that is one year after the Maturity Date
then in effect for such Lender (the “Existing Maturity Date”); provided that any
such request shall be made no later than 30 days prior to the applicable
Existing Maturity Date.

 

60

--------------------------------------------------------------------------------



 

(b)                                 Lender Elections to Extend.  Each Lender,
acting in its sole and individual discretion, shall, by notice to the
Administrative Agent given not later than the date that is 15 days after the
date on which the Administrative Agent received the Company’s extension request
(the “Lender Notice Date”), advise the Administrative Agent whether or not such
Lender agrees to such extension (each Lender that determines to so extend its
Maturity Date, an “Extending Lender”).  Each Lender that determines not to so
extend its Maturity Date (a “Non-Extending Lender”) shall notify the
Administrative Agent of such fact promptly after such determination (but in any
event no later than the Lender Notice Date), and any Lender that does not so
advise the Administrative Agent on or before the Lender Notice Date shall be
deemed to be a Non-Extending Lender.  The election of any Lender to agree to
such extension shall not obligate any other Lender to so agree, and it is
understood and agreed that no Lender shall have any obligation whatsoever to
agree to any request made by the Company for extension of the Maturity Date.

 

(c)                                  Notification by Administrative Agent.  The
Administrative Agent shall notify the Company of each Lender’s determination
under this Section no later than the date that is 15 days prior to the
applicable Extension Date (or, if such date is not a Business Day, on the next
preceding Business Day).

 

(d)                                 Additional Commitment Lenders.  The Company
shall have the right, but shall not be obligated, on or before the applicable
Maturity Date for any Non-Extending Lender to replace such Non-Extending Lender
with, and add as “Lenders” under this Agreement in place thereof, one or more
financial institutions that are not Ineligible Institutions (each, an
“Additional Commitment Lender”) approved by the Administrative Agent in
accordance with the procedures provided in Section 2.19(b), each of which
Additional Commitment Lenders shall have entered into an Assignment and
Assumption (in accordance with and subject to the restrictions contained in
Section 9.04, with the Company or replacement Lender obligated to pay any
applicable processing or recordation fee) with such Non-Extending Lender,
pursuant to which such Additional Commitment Lenders shall, effective on or
before the applicable Maturity Date for such Non-Extending Lender, assume a
Commitment (and, if any such Additional Commitment Lender is already a Lender,
its Commitment shall be in addition to such Lender’s Commitment hereunder on
such date).  Prior to any Non-Extending Lender being replaced by one or more
Additional Commitment Lenders pursuant hereto, such Non-Extending Lender may
elect, in its sole discretion, by giving irrevocable notice thereof to the
Administrative Agent and the Company (which notice shall set forth such Lender’s
new Maturity Date), to become an Extending Lender.  The Administrative Agent may
effect such amendments to this Agreement as are reasonably necessary to provide
for any such extensions with the consent of the Company but without the consent
of any other Lenders.

 

(e)                                  Effective Date of Extension.  Effective as
of the applicable Extension Date, the Maturity Date of each Extending Lender and
of each Additional Commitment Lender shall be extended to the date that is one
year after the Existing Maturity Date (except that, if such date is not a
Business Day, such Maturity Date as so extended shall be the next preceding
Business Day) and each Additional Commitment Lender shall thereupon become a
“Lender” for all purposes of this Agreement and shall be bound by the provisions
of this Agreement as a Lender hereunder and shall have the obligations of a
Lender hereunder.

 

(f)                                   Conditions to Effectiveness of Extension. 
Notwithstanding the foregoing, (x) no more than two (2) extensions of the
Maturity Date shall be permitted hereunder and (y) any extension of any Maturity
Date pursuant to this Section 2.21 shall not be effective with respect to any
Extending Lender unless:

 

61

--------------------------------------------------------------------------------



 

(i)                                     no Default or Event of Default shall
have occurred and be continuing on the applicable Extension Date and immediately
after giving effect thereto;

 

(ii)                                  the representations and warranties of the
Borrowers set forth in this Agreement (excluding the representations and
warranties set forth in Sections 3.04(b) and 3.06(a)) are true and correct in
all material respects (or, in the case of any representation or warranty
qualified by materiality or Material Adverse Effect, in all respects) on and as
of the applicable Extension Date and after giving effect thereto, as though made
on and as of such date (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date); and

 

(iii)                               the Administrative Agent shall have received
a certificate from the Company signed by a Responsible Officer of the Company,
delivered on behalf of the Company, (A) certifying the accuracy of the foregoing
clause (i) and (B) certifying and attaching the resolutions adopted by each
Borrower approving or consenting to such extension (or to the extent the
resolutions delivered on the Effective Date approve such matters, a
certification from the Borrowers (or the Company on behalf of the Borrowers)
that the resolutions delivered on the Effective Date remain in full force and
effect and have not been amended or otherwise modified since the adoption
thereof).

 

(g)                                  Maturity Date for Non-Extending Lenders. 
On the Maturity Date of each Non-Extending Lender, (i) the Commitment of each
Non-Extending Lender shall automatically terminate and (ii) the Company shall
repay such Non-Extending Lender in accordance with Section 2.10 (and shall pay
to such Non-Extending Lender all of the other Obligations owing to it under this
Agreement) and after giving effect thereto shall prepay any Revolving Loans
outstanding on such date (and pay any additional amounts required pursuant to
Section 2.16) to the extent necessary to keep outstanding Revolving Loans
ratable with any revised Applicable Percentages of the respective Lenders
effective as of such date, and the Administrative Agent shall administer any
necessary reallocation of the Revolving Credit Exposures (without regard to any
minimum borrowing, pro rata borrowing and/or pro rata payment requirements
contained elsewhere in this Agreement).

 

(h)                                 Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.18 or Section 9.02 to the contrary.

 

SECTION 2.22.           Judgment Currency.  If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due from any Borrower
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the specified currency with such other currency at the
Administrative Agent’s main New York City office on the Business Day preceding
that on which final, non-appealable judgment is given.  The obligations of each
Borrower in respect of any sum due to any Lender or the Administrative Agent by
such Borrower hereunder shall, notwithstanding any judgment in a currency other
than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender or the Administrative Agent (as the case may be) may in accordance with
normal, reasonable banking procedures purchase the specified currency with such
other currency.  If the amount of the specified currency so purchased is less
than the sum originally due to such Lender or the Administrative Agent, as the
case may be, in the specified currency, each Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case

 

62

--------------------------------------------------------------------------------



 

may be, against such loss, and if the amount of the specified currency so
purchased exceeds (a) the sum originally due to any Lender or the Administrative
Agent by such Borrower, as the case may be, in the specified currency and
(b) any amounts shared with other Lenders relating to amounts owed by such
Borrower as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.

 

SECTION 2.23.           Designation of Subsidiary Borrowers.  (a) On the
Effective Date, and subject to the satisfaction of the conditions set forth in
Section 4.01, the Initial Subsidiary Borrowers shall become Subsidiary Borrowers
party to this Agreement until the Company shall have executed and delivered to
the Administrative Agent a Borrowing Subsidiary Termination with respect to any
such Subsidiary in accordance with the terms and conditions of this
Section 2.23, whereupon such Subsidiary shall cease to be a Subsidiary Borrower
and a party to this Agreement or any other Loan Document.  After the Effective
Date, the Company may at any time and from time to time designate any Eligible
Subsidiary as a Subsidiary Borrower by delivery to the Administrative Agent of a
Borrowing Subsidiary Agreement executed by such Subsidiary and the Company and
the satisfaction of the other conditions precedent set forth in Section 4.03,
and upon such delivery and satisfaction such Subsidiary shall for all purposes
of this Agreement be a Subsidiary Borrower and a party to this Agreement.  Each
Subsidiary Borrower shall remain a Subsidiary Borrower until the Company shall
have executed and delivered to the Administrative Agent a Borrowing Subsidiary
Termination with respect to such Subsidiary, whereupon such Subsidiary shall
cease to be a Subsidiary Borrower and a party to this Agreement. 
Notwithstanding the preceding sentence, no Borrowing Subsidiary Termination will
become effective as to any Subsidiary Borrower at a time when any principal of
or interest on any Loan to such Borrower shall be outstanding hereunder;
provided that such Borrowing Subsidiary Termination shall be effective to
terminate the right of such Subsidiary Borrower to make further Borrowings under
this Agreement.  As soon as practicable upon receipt of a Borrowing Subsidiary
Agreement, the Administrative Agent shall furnish a copy thereof to each
Lender.  Each Subsidiary of the Company that is or becomes a Subsidiary Borrower
pursuant to this Section 2.23 hereby irrevocably appoints the Company as its
non-exclusive agent for all purposes relevant to this Agreement and each of the
other Loan Documents, including (i) the giving and receipt of notices, (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto (other than any Borrowing
Request, Interest Election Request, request for Swingline Loans, request for the
issuance, amendment, renewal or extension of a Letter of Credit or prepayment
notice), and (iii) the receipt of the proceeds of any Loans made by the Lenders
to any such Subsidiary Borrower hereunder, but such appointment does not limit
the right of each Subsidiary Borrower to take these actions directly for its own
account; provided that in the event that the Administrative Agent shall receive
conflicting instructions from the Company and a Subsidiary Borrower, the
Administrative Agent shall follow the instruction of the Company.  Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Company, whether or not any such other Borrower joins therein; provided
that any such appointment by a Subsidiary Borrower and any actions taken by the
Company in such capacity shall be subject in all respects to Section 2.23(b).
Subject to Section 2.23(b), any notice, demand, consent, acknowledgement,
direction, certification or other communication delivered to the Company in
accordance with the terms of this Agreement shall be deemed to have been
delivered to each Subsidiary Borrower.

 

(b)  Notwithstanding anything set forth herein or in any other Loan Document to
the contrary, (i) other than as expressly set forth in Article X solely with
respect to the Company, the parties hereto agree that the Obligations of the
Borrowers are several in nature (and not the joint obligations of the
Borrowers), including any obligations of Borrowers hereunder to make payments of
principal and interest regarding the Loans, and (ii) the parties agree that the
Subsidiary Borrowers are not obligated to pay or otherwise liable for, and do
not guaranty, collaterally support or otherwise have any responsibility (in any

 

63

--------------------------------------------------------------------------------



 

such case, either directly or indirectly, whether as a primary obligor,
guarantor, indemnitor or otherwise) with respect to, any Obligations or
Specified Ancillary Obligations of the Company, any Subsidiary Guarantor or any
other Subsidiary Borrower.

 

SECTION 2.24.           Defaulting Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender pursuant to Section 2.12(a);

 

(b)                                 any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:  first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Banks or the Swingline Lender hereunder; third, to cash
collateralize the relevant Issuing Bank’s LC Exposure with respect to such
Defaulting Lender in accordance with this Section; fourth, as the Company may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the relevant
Issuing Bank’s future LC Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with this Section; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Banks or the Swingline Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, any Issuing Bank or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement or under any other Loan
Document; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement or under any other Loan Document; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in the Borrowers’ obligations corresponding to such Defaulting
Lender’s LC Exposure and Swingline Loans are held by the Lenders pro rata in
accordance with the Commitments without giving effect to clause (d) below.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto;

 

64

--------------------------------------------------------------------------------



 

(c)                                  the Commitment and Revolving Credit
Exposure of such Defaulting Lender shall not be included in determining whether
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to
Section 9.02); provided, that any amendment, waiver or other modification
requiring the consent of all Lenders or all Lenders directly affected thereby
shall not, except as otherwise provided in Section 9.02, require the consent of
such Defaulting Lender in accordance with the terms hereof;

 

(d)                                 if any Swingline Exposure or LC Exposure
exists at the time such Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of the Swingline
Exposure and LC Exposure of such Defaulting Lender (other than the portion of
such Swingline Exposure referred to in clause (b) of the definition of such
term) shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent that (A) no
Default or Event of Default shall be continuing at the time of such reallocation
and (B) the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus
such Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the
total of all non-Defaulting Lenders’ Commitments;

 

(ii)                                  if the reallocation described in
clause (i) above cannot, or can only partially, be effected, the Company shall
within one (1) Business Day following notice by the Administrative Agent
(x) first, prepay such Swingline Exposure and (y) second, cash collateralize for
the benefit of each relevant Issuing Bank only the Borrowers’ obligations
corresponding to such Defaulting Lender’s LC Exposure (after giving effect to
any partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.06(j) for so long as such LC Exposure is
outstanding;

 

(iii)                               if the Company cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)                              if the LC Exposure of the non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s LC Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the relevant Issuing Bank or any other Lender hereunder, all letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to such Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and

 

(e)                                  so long as such Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and no Issuing Bank shall be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding LC Exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Company in accordance with Section 2.24(d), and Swingline Exposure related to
any such newly made Swingline Loan or LC

 

65

--------------------------------------------------------------------------------



 

Exposure related to any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.24(d)(i) (and such Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) the
Swingline Lender or any Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless the Swingline Lender or
the relevant Issuing Bank, as the case may be, shall have entered into
arrangements with the Company or such Lender, reasonably satisfactory to the
Swingline Lender or such Issuing Bank, as the case may be, to defease any risk
to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Company, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of a Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

ARTICLE III

 

Representations and Warranties

 

The Company, on behalf of itself and its Subsidiaries, and each Subsidiary
Borrower, solely with respect to itself, severally represent and warrant to the
Lenders that:

 

SECTION 3.01.           Organization; Powers; Subsidiaries.  Each of the Loan
Parties and the Material Subsidiaries (a) is duly organized or incorporated, as
the case may be, validly existing and in good standing (to the extent the
concept is applicable in such jurisdiction) under the laws of the jurisdiction
of its organization or incorporation (as applicable), (b) has all requisite
organizational power and authority to carry on its business as now conducted and
(c) is qualified to do business in, and (to the extent the concept is applicable
in such jurisdiction) is in good standing in, every jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, in any such case of clauses (a) (solely with
respect to the good standing status of any such Subsidiary that is not a Loan
Party), (b) (solely with respect to the power and authority of any such
Subsidiary that is not a Loan Party) and (c), except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. 
Schedule 3.01 hereto identifies each Subsidiary as of the Effective Date, noting
whether such Subsidiary is a Material Domestic Subsidiary and/or a Material
Subsidiary as of the Effective Date, the jurisdiction of its incorporation or
organization, as the case may be, the percentage of issued and outstanding
shares of each class of its capital stock or other equity interests owned by the
Company and the other Subsidiaries and, if such percentage is not 100%
(excluding (i) directors’ qualifying shares and (ii) shares issued to foreign
nationals to the extent required by applicable law), a description of each class
issued and outstanding.  All of the outstanding shares of capital stock and
other equity interests of each Subsidiary Borrower and Material Subsidiary are
validly issued and outstanding and fully paid and nonassessable and all such
shares

 

66

--------------------------------------------------------------------------------



 

and other equity interests indicated on Schedule 3.01 as owned by the Company or
another Subsidiary are owned, beneficially and of record, by the Company or any
Subsidiary as of the Effective Date free and clear of all Liens, other than
Liens permitted pursuant to Section 6.02.  Each Subsidiary Borrower organized or
incorporated under the laws of a European Union jurisdiction shall cause its
centre of main interests (as that term is used in Article 3(1) of the
Regulation) to be situated in such jurisdiction (or in any Eligible Foreign
Jurisdiction) for the purposes of the Regulation, unless failure to do so could
not reasonably be expected to have a material adverse effect on the rights of
the Lenders or the Administrative Agent in any enforcement or insolvency
proceedings relating to any Loan Document.

 

SECTION 3.02.           Authorization; Enforceability.  The Transactions are
within each Loan Party’s organizational powers and have been duly authorized by
all necessary organizational actions and, if required, actions by equity holders
of such Loan Party.  The Loan Documents to which each Loan Party is a party have
been duly executed and delivered by such Loan Party and constitute a legal,
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its terms, subject to (a)(i) applicable bankruptcy,
insolvency, examinership, reorganization, moratorium or other laws affecting
creditors’ rights generally, (ii) general principles of equity, regardless of
whether considered in a proceeding in equity or at law and (iii) requirements of
reasonableness, good faith and fair dealing and (b) solely with respect to any
Foreign Subsidiary, (i) the time barring of claims under applicable legislation,
(ii) defenses of set-off or counterclaim, (iii) other matters which are set out
as qualifications or reservations as to matters of general law in any legal
opinion in respect of any Loan Document delivered to the Administrative Agent or
the Lenders and (iv) the making of registrations, filings, endorsements,
notarizations, stampings and/or notifications, if any, of the Loan Documents as
described in any legal opinion delivered to the Administrative Agent or the
Lenders.

 

SECTION 3.03.           Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as are not material
or have been, or will be by the time required, obtained or made and are, or will
be by the time required, in full force and effect, (b) will not violate in any
material respect any applicable material law or regulation or the charter,
by-laws, constitution or other organizational documents of any Loan Party or any
Material Subsidiary or any material order of any Governmental Authority binding
upon any Loan Party or any of the Material Subsidiaries or its assets, (c) will
not violate in any material respect or result in a default under any indenture,
material agreement or other material instrument binding upon the Company or any
of its Material Subsidiaries or its assets, or give rise to a right thereunder
to require any payment to be made by the Company or any of its Material
Subsidiaries, except, in the case of this clause (c), for any such violations,
defaults or rights that could not reasonably be expected to result in a Material
Adverse Effect, and (d) will not result in the creation or imposition of any
Lien on any asset of the Company or any of its Material Subsidiaries, other than
Liens (if any) permitted by Section 6.02(a).  There is no works council with
jurisdiction over the Transactions as envisaged by any Loan Document to which a
Dutch Subsidiary Borrower is a party and  there is no obligation for such Dutch
Subsidiary Borrower to establish a works council pursuant to the Works Council
Act (Wet op de Ondernemingsraden).

 

SECTION 3.04.           Financial Condition; No Material Adverse Change. 
(a) The Company has heretofore furnished to the Lenders its consolidated balance
sheet and statements of operations, stockholders equity and cash flows as of and
for the fiscal year ended December 31, 2017 reported on by
PricewaterhouseCoopers LLP, independent public accountants.  Such financial
statements present fairly, in all material respects, the financial position of
the Company and its consolidated Subsidiaries as of the end of such fiscal year
and their results of operations for such fiscal year on a consolidated basis in
accordance with GAAP.

 

67

--------------------------------------------------------------------------------



 

(b)                                 As of the Effective Date and excluding any
Disclosed Matters, since December 31, 2017, there has been no material adverse
change in the business, results of operations or financial condition of the
Company and its Subsidiaries, taken as a whole.

 

SECTION 3.05.           Properties.

 

(a)                                 Except for Liens permitted pursuant to
Section 6.02, each of the Company and its Subsidiaries has good title to, or (to
the knowledge of the Company) valid leasehold interests in, all its real and
personal property (other than intellectual property, which is subject to
Section 3.05(b)) material to its business, except as could not reasonably be
expected to result in a Material Adverse Effect.

 

(b)                                 Except for Disclosed Matters or as could not
reasonably be expected to result in a Material Adverse Effect, (i) each of the
Company and its Subsidiaries owns or is licensed to use (subject to the
knowledge-qualified infringement representation in this Section 3.05(b)) all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and (ii) the use thereof by the Company and its
Subsidiaries, to the Company’s knowledge, does not infringe upon the rights of
any other Person.

 

SECTION 3.06.           Litigation and Environmental Matters.  (a) As of the
Effective Date and except for Disclosed Matters, there are no actions, suits,
proceedings or investigations by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Company, threatened in
writing against or affecting the Company or any of its Subsidiaries (i) that
could reasonably be expected to result in a Material Adverse Effect or (ii) that
involve this Agreement or the Transactions.

 

(b)                                 Except with respect to (x) Disclosed Matters
and (y) other matters that could not reasonably be expected to result in a
Material Adverse Effect, the Company and its Subsidiaries (i) are in compliance
with all applicable Environmental Laws (which compliance includes possession of
and compliance with all permits, licenses or other approvals required under
applicable Environmental Laws), (ii) are not subject to any Environmental
Liability or (iii) have not received written notice of any claim with respect to
any Environmental Liability.

 

SECTION 3.07.           Compliance with Laws.  Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property, except (i) for
Disclosed Matters or (ii) where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.  The entry into this Agreement
by the Irish Borrowers and the performance by the Irish Borrowers of the
transactions contemplated hereby and the obligations incurred hereunder by the
Irish Borrowers does not constitute the provision of financial assistance by the
Irish Borrowers within the meaning of Section 82 of the Companies Act, 2014 of
Ireland. The prohibition contained in Section 239 of the Companies Act, 2014 of
Ireland does not apply to this Agreement or the transactions contemplated
thereby by reason of the fact that the Irish Borrowers and each other company
whose liabilities are hereby guaranteed are members of a group of companies
consisting of a holding company and its subsidiaries within the meaning of
Sections 7 and 8 of the Companies Act, 2014 of Ireland.

 

SECTION 3.08.           Investment Company Status.  Neither the Company nor any
of its Subsidiaries is required to be registered as an “investment company” as
defined in the Investment Company Act of 1940 or subject to regulation as an
“investment company” thereunder.

 

SECTION 3.09.           Taxes.  Each of the Company and its Subsidiaries has
timely filed or caused to be filed all federal income Tax returns and all other
material Tax returns and reports required to have been filed by it and has paid,
caused to be paid or made a provision for the payment of, all federal

 

68

--------------------------------------------------------------------------------



 

income Taxes and all other material Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 3.10.           ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.11.           Disclosure.  All written information (including the
information set forth in the Information Memorandum) and all information that is
formally presented at a general meeting (which may be a telephonic meeting) of
the Lenders (in any such case, other than any projections, estimates, forecasts
and other forward-looking information and information of a general economic or
industry-specific nature) furnished by or on behalf of the Company or any
Subsidiary to the Administrative Agent or any Lender pursuant to or in
connection with this Agreement or any other Loan Document, when taken as a whole
and after giving effect to all supplements and updates thereto, does not (when
furnished) contain any untrue statement of material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading (when taken as a whole) in light of the circumstances
under which such statements are made; provided that, with respect to forecasts
or projections of financial information with respect to the Company or any
Subsidiary so furnished to the Administrative Agent or any Lender pursuant to or
in connection with this Agreement or any other Loan Document, the Company
represents only that such information was prepared in good faith based upon
assumptions believed by the Company to be reasonable at the time prepared (it
being understood by the Administrative Agent and the Lenders that any such
projections are not to be viewed as facts and are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Company or its Subsidiaries, that no assurances can be given that such
projections will be realized and that actual results may differ materially from
such projections).

 

SECTION 3.12.           Federal Reserve Regulations.  No part of the proceeds of
any Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

 

SECTION 3.13.           No Default.  No Default has occurred and is continuing.

 

SECTION 3.14.           Anti-Corruption Laws and Sanctions.  The Company has
implemented and maintains in effect policies and is implementing procedures
reasonably designed to achieve material compliance by the Company, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Company, its Subsidiaries
and, to the knowledge of the Company, their respective directors, officers,
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  None of (a) the Company, any Subsidiary or
to the knowledge of the Company or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Company, any
agent of the Company or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.  No Borrowing or Letter of Credit, use of proceeds or other
Transactions has violated any Anti-Corruption Law or applicable Sanctions.

 

SECTION 3.15.           EEA Financial Institution.  No Borrower is an EEA
Financial Institution.

 

SECTION 3.16.           Dutch Fiscal Unity. Any fiscal unity (fiscale eenheid)
for Dutch corporate income tax (vennootschapsbelasting) or Dutch value added tax
(omzetbelasting) purposes of which a Dutch

 

69

--------------------------------------------------------------------------------



 

Loan Party is a member, if any, consists of Dutch Loan Parties only. Each of the
Dutch Loan Parties is resident for tax purposes only in its jurisdiction of
incorporation.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01.           Effective Date.  The obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received (i) from each party hereto either (A) a counterpart of this
Agreement signed on behalf of such party or (B) written evidence reasonably
satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page to this Agreement) that such
party has signed a counterpart of this Agreement and (ii) duly executed copies
of the Loan Documents and such other certificates, documents, instruments and
agreements, in each case, to the extent described in the list of documents
attached as Exhibit D.

 

(b)                                 The Administrative Agent shall have received
a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of Skadden, Arps Slate, Meagher & Flom
LLP, special New York counsel for the Company, in form and substance reasonably
satisfactory to the Administrative Agent and covering such customary matters
relating to the Loan Parties, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request.  The Company and the other
Borrowers hereby request such counsels to deliver such opinions.

 

(c)                                  The Administrative Agent shall have
received such documents and certificates relating to the organization or
incorporation, existence and good standing of the initial Loan Parties in their
respective jurisdictions of organization or incorporation (as applicable), the
authorization of the Transactions and any other legal matters relating to such
Loan Parties, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel and as
further described in the list of documents identified in Section B of Exhibit D.

 

(d)                                 The Administrative Agent shall have received
a certificate, dated the Effective Date and signed by a Responsible Officer of
the Company, certifying on behalf of the Company (i) that the representations
and warranties contained in Article III are true and correct in all material
respects (or, in the case of any representation or warranty qualified by
materiality or Material Adverse Effect, in all respects) as of such date except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(or, in the case of any representation or warranty qualified by materiality or
Material Adverse Effect, in all respects) as of such earlier date and (ii) that
no Default or Event of Default has occurred and is continuing as of such date.

 

(e)                                  The Administrative Agent shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced at least two (2) Business Days prior to
the Effective Date, reimbursement or payment of all reasonable and documented
out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder.

 

70

--------------------------------------------------------------------------------



 

(f)                                   The Administrative Agent shall have
received evidence reasonably satisfactory to it that the credit facility
evidenced by the Existing Credit Agreement shall have been terminated and
cancelled and any and all indebtedness thereunder shall have been, or
substantially concurrently with the Effective Date will be, fully repaid (except
to the extent being so repaid with the initial Revolving Loans).

 

(g)                                  (i) The Administrative Agent shall have
received, at least three (3) days prior to the Effective Date, all documentation
and other information regarding the Company requested in connection with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, to the extent requested in writing of the Company at
least ten (10) days prior to the Effective Date and (ii) to the extent the
Company qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least three (3) days prior to the Effective Date, any Lender that
has requested, in a written notice to the Company at least ten (10) days prior
to the Effective Date, a Beneficial Ownership Certification in relation to the
Company shall have received such Beneficial Ownership Certification (provided
that, upon the execution and delivery by such Lender of its signature page to
this Agreement, the condition set forth in this clause (g) shall be deemed to be
satisfied).

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

SECTION 4.02.           Each Credit Event.  The obligation of each Lender to
make a Loan on the occasion of any Borrowing (other than a conversion or
continuation of any Loans), and of the Issuing Banks to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction (or waiver of in
accordance with Section 9.02) of the following conditions:

 

(a)                                 The representations and warranties of the
Borrowers set forth in this Agreement (excluding the representations and
warranties set forth in Sections 3.04(b) and 3.06(a)) shall be true and correct
in all material respects (or, in the case of any representation or warranty
qualified by materiality or Material Adverse Effect, in all respects) on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects (or, in the
case of any representation or warranty qualified by materiality or Material
Adverse Effect, in all respects) as of such earlier date.

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default or Event of Default shall have
occurred and be continuing.

 

Each Borrowing (other than a conversion or continuation of any Loans) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrowers on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.

 

SECTION 4.03.           Designation of a Subsidiary Borrower.  After the
Effective Date, the designation of a Subsidiary Borrower pursuant to
Section 2.23 is subject to the condition precedent that the Company or such
proposed Subsidiary Borrower shall have furnished or caused to be furnished to
the Administrative Agent:

 

(a)                                 Copies, certified by the Secretary or
Assistant Secretary (or other appropriate officer, manager or director) of such
Subsidiary, of its Board of Directors’ (or other governing

 

71

--------------------------------------------------------------------------------



 

body’s) resolutions (and, to the extent necessary, shareholder resolutions)
approving the Borrowing Subsidiary Agreement and any other Loan Documents to
which such Subsidiary is becoming a party and such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization or incorporation, existence and good standing of such Subsidiary in
its jurisdiction of organization or incorporation (as applicable);

 

(b)                                 An incumbency certificate, certified by the
Secretary or Assistant Secretary (or other appropriate officer, manager or
director) of such Subsidiary, which shall identify by name and title and bear
the signature of the officers, managers, directors and other persons of such
Subsidiary authorized to request Borrowings hereunder and sign the Borrowing
Subsidiary Agreement and the other Loan Documents to which such Subsidiary is
becoming a party, upon which certificate the Administrative Agent and the
Lenders shall be entitled to rely until informed of any change in writing by the
Company or such Subsidiary;

 

(c)                                  Opinions of counsel to such Subsidiary, in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel, with respect to the laws of its jurisdiction of organization or
incorporation (as applicable) and such other customary matters as are reasonably
requested by counsel to the Administrative Agent (but, in any case, limited to
the types of matters covered in the legal opinions delivered pursuant to
Section 4.01, in the case of a jurisdiction of a Borrower in respect of which a
legal opinion was delivered pursuant to Section 4.01) and addressed to the
Administrative Agent and the Lenders; and

 

(d)                                 Any promissory notes requested by any Lender
pursuant to Section 2.10(e), and any other instruments and documents reasonably
requested by the Administrative Agent.

 

(e)                                  Any documentation and other information
that is reasonably requested by the Administrative Agent or any of the Lenders
(acting through the Administrative Agent) in connection with requirements by
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation; provided that any such request shall be made no later than
three (3) Business Days after written notice by the Company to the
Administrative Agent of such designation pursuant to Section 2.23.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees due and payable hereunder shall have been
paid in full (other than Obligations expressly stated to survive such payment
and termination) and all Letters of Credit shall have expired or terminated, in
each case, without any pending draw (or shall have been cash collateralized or
backstopped pursuant to arrangements reasonably satisfactory to the
Administrative Agent), and all LC Disbursements shall have been reimbursed, the
Company covenants and agrees with the Lenders that:

 

SECTION 5.01.           Financial Statements and Other Information.  The Company
will furnish to the Administrative Agent for distribution to each Lender:

 

(a)                                 within ninety (90) days after the end of
each fiscal year of the Company, its audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, prepared in accordance with GAAP
consistently applied throughout

 

72

--------------------------------------------------------------------------------



 

the period covered thereby (except as otherwise expressly noted therein), with
such audited balance sheet and related consolidated financial statements
reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial position of the Company
and its consolidated Subsidiaries as of the end of such fiscal year and their
results of operations for such fiscal year on a consolidated basis in accordance
with GAAP;

 

(b)                                 within forty-five (45) days after the end of
each of the first three fiscal quarters of each fiscal year of the Company, its
consolidated balance sheet and related statements of operations and cash flows
as of the end of and for such fiscal quarter and the period commencing at the
beginning of such fiscal year and ending with such fiscal quarter, setting forth
in each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified on behalf of the Company by a Financial Officer of
the Company as presenting fairly in all material respects the financial position
of the Company and its consolidated Subsidiaries as of the end of such fiscal
quarter and their results of operations for the fiscal period covered thereby on
a consolidated basis in accordance with GAAP consistently applied throughout the
period covered thereby (except as otherwise expressly noted therein), subject to
normal year-end audit adjustments and the absence of footnotes;

 

(c)                                  concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of the Company, delivered on behalf of the Company, (i) certifying as to
whether, to the knowledge of such Financial Officer, a Default has occurred and
is continuing and, if a Default has occurred that is continuing, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.07 and (iii) to the extent that any change in GAAP or
application thereof has a material impact on the financial statements
accompanying such certificate and such change and impact has not been noted in
such financial statements, stating whether any such change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on such financial statements accompanying
such certificate;

 

(d)                                 promptly after the same become publicly
available, copies of all annual, regular, periodic and special reports, proxy
statements and registration statements (i) filed by the Company with the SEC (or
any Governmental Authority succeeding to any or all of the functions of the SEC)
or with any national securities exchange, or (ii) distributed by the Company to
its shareholders generally, as the case may be;

 

(e)                                  promptly after Moody’s or S&P shall have
announced a change in the rating established or deemed to have been established
for the Index Debt, written notice of such rating change; and

 

(f)                                   promptly following any request therefor,
(i) such other information regarding the operations, business affairs and
financial condition of the Company or any Subsidiary, or compliance with the
terms of this Agreement, as the Administrative Agent or any Lender (acting
through the Administrative Agent) may reasonably request and (ii) information
and documentation reasonably requested by the Administrative Agent or any Lender
for purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation.

 

73

--------------------------------------------------------------------------------



 

Documents required to be delivered pursuant to clauses (a), (b) and (d) of this
Section 5.01 (A) may be delivered electronically and (B) shall be deemed to have
been delivered on the date on which such documents are (i) filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System,
(ii) posted or the Company provides a link thereto on http://www.regeneron.com
or https://investor.regeneron.com or at another website identified in a notice
from the Company and accessible by the Lenders without charge; or
(iii) delivered to the Administrative Agent for posting on, or otherwise posted
on the Company’s behalf on, an Internet or intranet website, if any, to which
the Administrative Agent has access (whether a commercial, third-party website
or whether sponsored by the Administrative Agent).

 

SECTION 5.02.           Notices of Material Events.  The Company will furnish to
the Administrative Agent (for distribution to each Lender) written notice of the
following, promptly after a Responsible Officer of the Company having actual
knowledge thereof:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the Company or any Subsidiary thereof that could reasonably be
expected to result in a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect; and

 

(d)                                 any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Company setting forth in reasonable detail the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.  Information required to be delivered pursuant to
clause (b), (c) and (d) of this Section shall be deemed to have been delivered
if such information, or one or more annual, quarterly, current or other reports
containing such information, is (i) filed for public availability on the SEC’s
Electronic Data Gathering and Retrieval System, (ii) posted or the Company
provides a link thereto on http://www.regeneron.com or
https://investor.regeneron.com or at another website identified in a notice from
the Company and accessible by the Lenders without charge; or (iii) delivered to
the Administrative Agent for posting on, or otherwise posted on the Company’s
behalf on, an Internet or intranet website, if any, to which the Administrative
Agent and the Lenders have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent). Information required to be
delivered pursuant to this Section may also be delivered by electronic
communications pursuant to procedures approved by the Administrative Agent.

 

SECTION 5.03.           Existence; Conduct of Business.

 

(a)                                 The Company will, and will cause each other
Loan Party and each of the Material Subsidiaries to, do or cause to be done
(i) all things necessary to preserve, renew and keep in full force and effect
its legal existence and (ii) take, or cause to be taken, all reasonable actions
to maintain the rights, qualifications, licenses, permits, privileges,
franchises, governmental authorizations and intellectual property rights
material to the conduct of the business of the Company and its Subsidiaries
taken as a whole, except, in the case of this clause (ii), to the extent failure
to do so could not reasonably be expected to result in a Material Adverse
Effect; provided that this Section 5.03 shall not prohibit any Permitted
Restructurings, merger, consolidation, disposition, liquidation, dissolution or
other transaction permitted under Section 6.03.

 

74

--------------------------------------------------------------------------------



 

(b)                                 Each Subsidiary Borrower organized or
incorporated under the laws of a European Union jurisdiction shall cause its
centre of main interests (as that term is used in Article 3(1) of the
Regulation) to be situated in such jurisdiction (or in any Eligible Foreign
Jurisdiction) for the purposes of the Regulation, unless failure to do so could
not reasonably be expected to have a material adverse effect on the rights of
the Lenders or the Administrative Agent in any enforcement or insolvency
proceedings relating to any Loan Document.

 

SECTION 5.04.           Payment of Taxes.  The Company will, and will cause each
of its Subsidiaries to, pay its Tax liabilities that, if not paid, could
reasonably be expected to result in a Material Adverse Effect before the same
shall become delinquent or in default, except where Taxes that are being
contested in good faith by appropriate proceedings and for which the Company or
such Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP.

 

SECTION 5.05.           Maintenance of Properties; Insurance.  The Company will,
and will cause each of its Subsidiaries to, (a) keep and maintain all tangible
property material to the conduct of its business in good working order and
condition, ordinary wear and tear and casualty excepted and except (i) pursuant
to transactions permitted by Section 6.03 or (ii) where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect, and
(b) maintain, in all material respects, with carriers reasonably believed by the
Company to be financially sound and reputable or through reasonable and adequate
self-insurance insurance in such amounts and against such risks and such other
hazards, as is customarily maintained by companies engaged in the same or
similar businesses under similar circumstances.

 

SECTION 5.06.           Books and Records; Inspection Rights.  The Company will,
and will cause each of its Material Subsidiaries to, keep proper books of record
and account in which full, true and correct entries in conformity in all
material respects with applicable law are made of all material financial
dealings and transactions in relation to its business and activities and,
subject to Section 5.01(b), in form permitting financial statements conforming
with GAAP or IFRS (as applicable) to be derived therefrom.  The Company will,
and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent to visit and inspect its properties, to
examine and make extracts from its books and records and to discuss its affairs,
finances and condition with its Financial Officers and, provided that the
Company or such Subsidiary is afforded the opportunity to participate in such
discussion, its independent accountants, in any such case, at reasonable times
during normal business hours and as often as reasonably requested upon
reasonable prior written notice to the Company, and subject to reasonable
requirements of confidentiality, including requirements imposed by law or by
contract; provided that so long as no Event of Default has occurred and is
continuing, the Company shall not be required to reimburse the Administrative
Agent or any of its representatives for fees, costs and expenses in connection
with the Administrative Agent’s exercise of such rights set forth in this
sentence more than one time in any calendar year.  The Company acknowledges
that, subject to Section 9.12, the Administrative Agent, after exercising its
rights of inspection, may prepare and distribute to the Lenders certain reports
pertaining to the Company and its Subsidiaries’ assets for internal use by the
Administrative Agent and the Lenders in connection with the transactions
contemplated hereby.  Notwithstanding anything to the contrary in this
Section 5.06 or any other provision of any Loan Document, neither the Company
nor any of its Subsidiaries will be required to disclose, permit the inspection,
examination or making of extracts, or discussion of, any documents, information
or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or any designated representative) is
then prohibited by law, rule or regulation or any agreement binding on the
Company or any of its Subsidiaries or (iii) is subject to attorney-client or
similar privilege or constitutes attorney work-product.

 

SECTION 5.07.           Compliance with Laws.  The Company will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority

 

75

--------------------------------------------------------------------------------



 

applicable to it or its property (including without limitation Environmental
Laws and, in the case of each Irish Borrower, Section 82 of the Companies Act,
2014 of Ireland), except (i) for Disclosed Matters or (ii) where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect. 
The Company will maintain in effect and enforce policies and is implementing and
will maintain procedures reasonably designed to achieve material compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.

 

SECTION 5.08.           Use of Proceeds.  The proceeds of the Loans will be used
only to finance the working capital needs, and for general corporate or other
lawful purposes, of the Company and its Subsidiaries.  No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.  No Borrower will request any Borrowing or Letter of
Credit, and no Borrower shall use, and the Company shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (i) for
payments to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, in
each case, except to the extent permissible for a Person required to comply with
Sanctions, or (iii) in any manner that would result in the violation of  any
Sanctions applicable to any party hereto.

 

SECTION 5.09.           Subsidiary Guaranty.  Within forty-five (45) days (or
such later date as may be agreed upon by the Administrative Agent) after which
financial statements have been delivered pursuant to Section 5.01(a) and any
Person qualifies as a Material Domestic Subsidiary pursuant to the definition of
“Material Subsidiary” in accordance with the calculations in such financial
statements, the Company shall provide the Administrative Agent with written
notice thereof and shall cause each such Subsidiary to execute and deliver to
the Administrative Agent the Subsidiary Guaranty (or a joinder thereto in the
form contemplated thereby) pursuant to which such Subsidiary agrees to be bound
by the terms and provisions thereof, such Subsidiary Guaranty (or joinder
thereto) to be accompanied by requisite organizational resolutions, other
organizational or constitutional documentation and legal opinions as may be
reasonably requested by the Administrative Agent (with any such opinion so
requested to be in form and substance reasonably satisfactory to the
Administrative Agent but, in any case, limited to the types of matters covered
in the legal opinions delivered pursuant to Section 4.01).  Notwithstanding the
foregoing no Excluded Subsidiary shall be required to become a Subsidiary
Guarantor.

 

SECTION 5.10.           Dutch Fiscal Unity. Any fiscal unity (fiscale eenheid)
for Dutch corporate income tax (vennootschapsbelasting) or Dutch value added tax
(omzetbelasting) purposes of which a Dutch Loan Party is a member, if any, shall
consist of Dutch Loan Parties only, unless with the prior consent of the
Administrative Agent. Each of the Dutch Loan Parties shall be resident for tax
purposes only in its jurisdiction of incorporation.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees due and payable hereunder have been paid in
full (other than Obligations expressly stated to survive such payment and
termination) and all Letters of Credit have expired or terminated, in each case,
without any pending draw (or shall have been cash collateralized or backstopped
pursuant to arrangements reasonably satisfactory to the Administrative Agent),
and all LC Disbursements shall have been reimbursed, the Company covenants and
agrees with the Lenders that:

 

76

--------------------------------------------------------------------------------



 

SECTION 6.01.           Subsidiary Indebtedness.  The Company will not permit
any Subsidiary to create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)                                 the Obligations and any Specified Ancillary
Obligations;

 

(b)                                 Indebtedness existing on the date hereof and
set forth in Schedule 6.01 and amendments, modifications, extensions,
refinancings, renewals and replacements of any such Indebtedness that does not
increase the outstanding principal amount thereof (other than with respect to
unpaid accrued interest and premium thereon, any committed or undrawn amounts
and underwriting discounts, fees, commissions, premiums and expenses associated
with such Indebtedness);

 

(c)                                  Indebtedness of any Subsidiary to the
Company or any other Subsidiary;

 

(d)                                 Guarantees by any Subsidiary of Indebtedness
or other obligations of the Company or any other Subsidiary;

 

(e)                                  Indebtedness of any Subsidiary incurred to
finance the acquisition, construction, repair, replacement, lease or improvement
of any fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
amendments, modifications, extensions, refinancings, renewals and replacements
of any such Indebtedness; provided that (i) such Indebtedness is initially
incurred prior to or within 180 days after such acquisition or the completion of
such construction, repair, replacement, lease or improvement and (ii) the
aggregate outstanding principal amount of Indebtedness permitted by this clause
(e) shall not exceed $75,000,000 at any time outstanding;

 

(f)                                   Indebtedness of any Subsidiary as an
account party in respect of letters of credit, bank guarantees, letters of
guaranty or similar instruments;

 

(g)                                  unfunded pension fund and other employee
benefit plan obligations and liabilities to the extent they are permitted to
remain unfunded under applicable law;

 

(h)                                 Indebtedness representing deferred
compensation to employees incurred in the ordinary course of business;

 

(i)                                     Guarantees, surety bonds or performance
bonds securing the performance of any Subsidiary, in each case incurred or
assumed in connection with an Acquisition or disposition or other acquisition of
assets not prohibited hereunder;

 

(j)                                    Indebtedness of any Subsidiary in respect
of performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business, including
guarantees or obligations with respect to letters of credit supporting such
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations;

 

(k)                                 Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business or otherwise
in respect of any netting services, overdrafts and related liabilities arising
from treasury, depository and cash management services or in connection with any
automated clearing-house transfers of funds;

 

77

--------------------------------------------------------------------------------



 

(l)                                     Indebtedness in respect to judgments or
awards under circumstances not giving rise to an Event of Default;

 

(m)                             Indebtedness in respect of obligations that are
being contested in accordance with Section 5.04;

 

(n)                                 Indebtedness consisting of (i) deferred
payments or financing of insurance premiums incurred in the ordinary course of
business of any Subsidiary and (ii) take or pay obligations contained in any
supply agreement entered into in the ordinary course of business;

 

(o)                                 Indebtedness representing deferred
compensation, severance, pension, and health and welfare retirement benefits or
the equivalent to current and former employees of the Company or any Subsidiary
incurred in the ordinary course of business or existing on the Effective Date;

 

(p)                                 customer advances or deposits or other
endorsements for collection, deposit or negotiation and warranties of products
or services, in each case received or incurred in the ordinary course of
business;

 

(q)                                 Priority Indebtedness of any Subsidiary;
provided that immediately after giving effect to the incurrence of any such
Priority Indebtedness in reliance on this clause (q), the sum of (without
duplication) (i) the aggregate principal amount of all such Priority
Indebtedness outstanding in reliance on this clause (q), plus (ii) the aggregate
principal amount of Indebtedness and other obligations of the Company and its
Subsidiaries secured by Liens in reliance on Section 6.02(s)(ii) or
6.02(s)(iii) shall not exceed fifteen percent (15%) of the Company’s
Consolidated Net Worth (determined as of the last day of the most recent fiscal
quarter for which financial statements shall have been delivered pursuant to
Section 5.01(a) or Section 5.01(b) (or, prior to the delivery of any such
financial statements, ending with the fiscal quarter ended September 30, 2018);

 

(r)                                    unsecured Indebtedness of any Subsidiary
so long as at the time of and immediately after giving effect on a pro forma
basis to the incurrence of such Indebtedness (i) no Event of Default shall have
occurred and be continuing and (ii) the Company shall be in compliance with the
financial covenants set forth in Section 6.07;

 

(s)                                   other Indebtedness in an aggregate
outstanding principal amount not to exceed $75,000,000; and

 

(t)                                    Indebtedness assumed by any Subsidiary in
connection with any Acquisition or other acquisition of any property or assets
or Indebtedness of any Person that becomes a Subsidiary after the Effective Date
in a transaction not prohibited hereby, and amendments, modifications,
extensions, refinancings, renewals and replacements of any such Indebtedness;
provided that (i) such Indebtedness is not incurred in contemplation of such
acquisition and (ii) the aggregate outstanding principal amount of such
Indebtedness does not exceed $200,000,000.

 

SECTION 6.02.           Liens.  The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it except:

 

(a)                                 Liens (if any) created pursuant to any Loan
Document including with respect to any obligation to provide cash collateral;

 

(b)                                 Permitted Encumbrances;

 

78

--------------------------------------------------------------------------------



 

(c)                                  any Lien on any property or asset of the
Company or any Subsidiary existing on the date hereof and set forth in Schedule
6.02 and any amendments, modifications, extensions, renewals, refinancings and
replacements thereof; provided that (i) such Lien shall not apply to any other
property or asset of the Company or any Subsidiary other than improvements
thereon, replacements and products thereof, additions and accessions thereto or
proceeds thereof and other than after-acquired property subjected to a Lien
securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are not prohibited hereunder that
require, pursuant to their terms at such time, a pledge of after-acquired
property and (ii) the amount secured or benefited thereby is not increased
(other than as not otherwise prohibited by this Agreement) and amendments,
modifications, extensions, refinancings, renewals and replacements thereof that
do not increase the outstanding principal amount thereof (other than as not
otherwise prohibited by this Agreement);

 

(d)                                 any Lien existing on any property or asset
prior to the acquisition thereof by the Company or any Subsidiary or existing on
any property or asset of any Person that becomes a Subsidiary after the date
hereof prior to the time such Person becomes a Subsidiary or existing on any
asset of any Person existing at the time such Person is merged into or
consolidated with the Company or a Subsidiary and any amendments, modifications,
extensions, renewals and replacements thereof; provided that (i) such Lien is
not created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Company or any Subsidiary (other than
improvements thereon, replacements and products thereof, additions and
accessions thereto or proceeds thereof and other than after-acquired property
subjected to a Lien securing Indebtedness and other obligations incurred prior
to such time and which Indebtedness and other obligations are not prohibited
hereunder that require, pursuant to their terms at such time, a pledge of
after-acquired property) and (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Subsidiary or the date of such merger or consolidation, as the case may be,
and amendments, modifications, extensions, refinancings, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof (other than as not prohibited by this Agreement);

 

(e)                                  Liens on assets (including capital leases)
acquired (including as a replacement), constructed, repaired, leased or improved
by the Company or any Subsidiary; provided that (i) such Liens secure
Indebtedness or Capital Lease Obligations of the Company or any Subsidiary
permitted by clause (e) of Section 6.01 (or, in the case of the Company, that
would have been permitted by clause (e) of Section 6.01 had such Indebtedness or
Capital Lease Obligations instead been incurred by a Subsidiary) , (ii) such
Liens and the Indebtedness secured thereby are initially incurred prior to or
within 180 days after such acquisition or lease or the completion of such
construction, replacement, repair or improvement and (iii) such Liens shall not
apply to any other property or assets of the Company or any Subsidiary other
than improvements thereon, replacements and products thereof, additions and
accessions thereto or proceeds thereof and customary security deposits; provided
that individual financings of equipment provided by one lender (or a syndicate
of lenders) may be cross-collateralized to other financings of equipment
provided by such lender (or syndicate);

 

(f)                                   Liens granted by (i) a Subsidiary that is
not a Loan Party in favor of the Company or another Subsidiary in respect of
Indebtedness or other obligations owed by such Subsidiary to the Company or such
other Subsidiary and (ii) a Loan Party in favor of another Loan Party in respect
of Indebtedness or other obligations owed by such Loan Party to such other Loan
Party;

 

79

--------------------------------------------------------------------------------



 

(g)                                  Liens arising out of any conditional sale,
title retention, consignment or other similar arrangements for the sale of goods
entered into by the Company or any of its Subsidiaries the ordinary course of
business;

 

(h)                                 Liens securing the financing of insurance
premiums solely to the extent of such premiums;

 

(i)                                     statutory and common law rights of
setoff and other Liens, similar rights and remedies arising as a matter of law
encumbering deposits of cash, securities, commodities and other funds in favor
of banks, financial institutions, other depository institutions, securities or
commodities intermediaries or brokerage, and Liens of a collecting bank arising
under Section 4-208 or 4-210 of the UCC in effect in the relevant jurisdiction
or any similar law of any foreign jurisdiction on items in the course of
collection;

 

(j)                                    Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business;

 

(k)                                 Liens on any cash earnest money deposits
made by the Company or any of its Subsidiaries in connection with an Acquisition
or other investment not prohibited hereunder, including, without limitation, in
connection with any letter of intent or purchase agreement relating thereto;

 

(l)                                     Liens in connection with the sale or
transfer of any assets in a transaction permitted under Section 6.03, customary
rights and restrictions contained in agreements relating to such sale or
transfer pending the completion thereof;

 

(m)                             Liens in the nature of the right of setoff in
favor of counterparties to contractual agreements with the Company or any
Subsidiary (i) in the ordinary course of business or (ii) not otherwise
prohibited hereunder other than in connection with Indebtedness;

 

(n)                                 dispositions and other sales of assets
permitted under Section 6.03;

 

(o)                                 to the extent constituting a Lien, Liens
with respect to repurchase obligations in the ordinary course of business in
connection with the cash management activities of the Company or any Subsidiary;

 

(p)                                 Liens that are contractual rights of set-off
(i) relating to the establishment of depositary relations with banks or other
financial institutions not given in connection with the issuance of
Indebtedness, or (ii) relating to pooled deposit or sweep accounts of any Loan
Party or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the any such Loan
Party or Subsidiary;

 

(q)                                 any Lien (and rights of set-off) arising
under Section 24 or 25 of the general terms and conditions (algemene
bankvoorwaarden) of any member of the Dutch Bankers’ Association (nederlandse
vereniging van Banken);

 

(r)                                    Liens of sellers of goods to any Loan
Party and any of their respective Subsidiaries arising under Article 2 of the
UCC or similar provisions of applicable law in the ordinary course of business,
covering only the goods sold and securing only the unpaid purchase price for
such goods and related expenses;

 

80

--------------------------------------------------------------------------------



 

(s)                                   Liens securing (i) Indebtedness of any
Subsidiary described in clause (a) of the definition of Priority Indebtedness
outstanding in reliance on Section 6.01(q), (ii) Priority Indebtedness of the
Company and (iii) other obligations (excluding Indebtedness) of the Company or
any Subsidiary; provided that immediately after giving effect to the incurrence
of any Indebtedness or obligations secured by Liens in reliance on this clause
(s), the sum of (without duplication) (x) the aggregate principal amount of all
Priority Indebtedness of any Subsidiary outstanding in reliance on
Section 6.01(q), plus (y) the aggregate outstanding principal amount of all
Indebtedness and other obligations of the Company and its Subsidiaries secured
by Liens in reliance on subclause (ii) or (iii) above shall not exceed fifteen
percent (15%) of the Company’s Consolidated Net Worth (determined as of the last
day of the most recent fiscal quarter for which financial statements shall have
been delivered pursuant to Section 5.01(a) or Section 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the fiscal quarter ended
September 30, 2018);

 

(t)                                    Liens in favor of a credit card or debit
card processor arising in the ordinary course of business under any processor
agreement and relating solely to the amounts paid or payable thereunder, or
customary deposits on reserve held by such credit card or debit card processor;

 

(u)                                 pledges or deposits to secure Indebtedness
of the Company or any Subsidiary as an account party in respect of letters of
credit, bank guarantees, letters of guaranty or similar instruments so long as
the aggregate principal amount of such Indebtedness so secured does not exceed
$50,000,000;

 

(v)                                 pledges or transfers of collateral to
support bilateral mark-to-market security arrangements in respect of uncleared
swap or derivative transactions;

 

(w)                               Liens on assets of the Company and its
Subsidiaries not otherwise permitted under this Section 6.02 so long as the
aggregate principal amount of the Indebtedness and other obligations subject to
such Liens does not at any time exceed $75,000,000;

 

(x)                                 Liens on any rights, title or interest of
the Company and its Subsidiaries in the Corporate Campus Facility and any
related property described as “Collateral” or “Leased Property” (or a similar
defined term) in the Corporate Campus Facility Financing Documents (i) to secure
any Corporate Campus Facility Financing Obligations or (ii) that are otherwise
permitted by the Corporate Campus Facility Financing Documents; and

 

(y)                                 in the case of any joint venture, any put
and call arrangements related to its Equity Interests set forth in its
organizational documents or any related joint venture or similar agreement.

 

SECTION 6.03.           Fundamental Changes and Asset Sales.  (a) The Company
will not, and will not permit any Subsidiary to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions, including pursuant to a Sale and Leaseback Transaction)
all or substantially all of the assets of the Company and its Subsidiaries
(taken as a whole) (whether now owned or hereafter acquired), or liquidate or
dissolve, except that:

 

(i)                                     any Person (other than the Company or
any of its Subsidiaries) may merge or consolidate with the Company or any of its
Subsidiaries; provided that any such merger or consolidation involving
(A) subject to the following clause (B), a Borrower must result in such Borrower
as the surviving entity, (B) the Company must result in the Company as

 

81

--------------------------------------------------------------------------------



 

the surviving entity and (C) a Subsidiary Guarantor must result in such
Subsidiary Guarantor (or an entity that becomes a Subsidiary Guarantor) as the
surviving entity;

 

(ii)                                  any Subsidiary may merge into or
consolidate with a Loan Party in a transaction in which the surviving entity is
such Loan Party (provided that any such merger involving (A) a Borrower must
result in such Borrower as the surviving entity (unless also involving the
Company, in which case, subclause (B) shall also apply) and (B) the Company must
result in the Company as the surviving entity);

 

(iii)                               any Subsidiary that is not a Loan Party may
merge into or consolidate with, or sell, transfer, lease or otherwise dispose of
any or all of its assets to, another Subsidiary that is not a Loan Party (in
connection with a liquidation, winding up or dissolution or otherwise);

 

(iv)                              any Subsidiary may sell, transfer, lease or
otherwise dispose of any or all of its assets to a Loan Party (in connection
with a liquidation, winding up or dissolution or otherwise);

 

(v)                                 any Subsidiary that is not a Loan Party may
liquidate, wind up or dissolve (A) if the Company determines in good faith that
such liquidation, winding up or dissolution is in the best interests of the
Company and is not materially disadvantageous to the Lenders or (B) to the
extent undertaken in good faith for the purpose of improving the overall tax
efficiency of the Company and its Subsidiaries;

 

(vi)                              the Company and its Subsidiaries may
consummate Permitted Restructurings;

 

(vii)                           the Company and its Subsidiaries may enter into,
terminate or modify leases, subleases, licenses and sublicenses of technology
and other property (A) in the ordinary course of business or (B) between or
among any Loan Parties and any of their Subsidiaries (or any combination
thereof);

 

(viii)                        the Company and its Subsidiaries may incur Liens
permitted under Section 6.02; and

 

(ix)                              with respect to any rights, title or interest
of the Company and its Subsidiaries in the Corporate Campus Facility and the
Corporate Campus Facility Purchase Agreement, leases, subleases, assignments and
other transfers pursuant to or permitted by the Corporate Campus Facility
Financing Documents, including (A) the assignment by the Company of some or all
of its rights under the Corporate Campus Facility Purchase Agreement (including
the right to take title to the Corporate Campus Facility) to one or more
participants party to the Corporate Campus Facility Financing Documents and
(B) the assignment or other transfer by the Company to a directly or indirectly
wholly-owned subsidiary as an affiliate transferee pursuant to the Corporate
Campus Facility Financing Documents.

 

(b)                                 The Company will not, and will not permit
any of its Subsidiaries to, engage to any material extent in any business
substantially different from businesses of the type conducted by the Company and
its Subsidiaries (taken as a whole) on the Effective Date and businesses
reasonably related, ancillary, similar, complementary or synergistic thereto or
reasonable extensions, development or expansion thereof.

 

82

--------------------------------------------------------------------------------



 

SECTION 6.04.           Swap Agreements.  The Company will not, and will not
permit any of its Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into in the ordinary course of business or to hedge
or mitigate risks to which the Company or any Subsidiary has actual exposure
(other than those in respect of Equity Interests of the Company or any of its
Subsidiaries), (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Company or any Subsidiary and
(c) Permitted Call Spread Swap Agreements.

 

SECTION 6.05.           Transactions with Affiliates.  The Company will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions on terms and conditions not materially less
favorable to the Company or such Subsidiary than could be obtained on an
arm’s-length basis from a Person that is not an Affiliate for a comparable
transaction (considering such transactions and all other related transactions as
a whole), (b) transactions between or among the Company and its Subsidiaries (or
an entity that becomes a Subsidiary of the Company as a result of such
transaction) (or any combination thereof), (c) the payment of customary fees to
directors of the Company or any of its Subsidiaries, and customary compensation,
reasonable out-of-pocket expense reimbursement and indemnification (including
the provision of directors and officers insurance) of, and other employment or
consulting agreements and arrangements, employee benefit plans and stock
incentive plans paid to, future, present or past directors, officers, managers
and employees of the Company or any of its Subsidiaries, (d) transactions
undertaken in good faith for the purpose of improving the overall tax efficiency
of the Company and its Subsidiaries, (e) loans, advances and other transactions
to the extent not prohibited by the terms of this Agreement, including without
limitation any Restricted Payment permitted by Section 6.06 and transactions
permitted by Section 6.03, (f) issuances of Equity Interests to Affiliates and
the registration rights and other customary rights associated therewith, (g) any
Collaboration Arrangement or any other license, sublicense, lease or sublease
(i) in existence on the Effective Date (together with any amendments,
restatements, extensions, replacements or other modifications thereto that are
not materially adverse to the interests of the Lenders in their capacities as
such), (ii) in the ordinary course of business or (iii) substantially consistent
with past practices, (h) transactions with Affiliates that are Disclosed
Matters, (i) transactions pursuant to agreements in effect on the Effective Date
(together with any amendments, restatements, extensions, replacements or other
modifications thereto that are not materially adverse to the interests of the
Lenders in their capacities as such), (j) transactions with joint ventures for
the purchase or sale of property or other assets and services entered into in
the ordinary course of business and investments in joint ventures,
(k) transactions approved by (i) a majority of Disinterested Directors of the
Company or of the applicable Subsidiary in good faith or (ii) a committee of the
board of directors (or other governing body) of such Person that is comprised of
Disinterested Directors (or such committee otherwise approves such transactions
by action of Disinterested Directors), (l) any transaction or series of related
transactions with respect to which the aggregate consideration paid, or fair
market value of property Disposed of, by the Company and its Subsidiaries is
less than $2,000,000 for any such individual transaction or series of related
transactions, (m) with respect to the Corporate Campus Facility, subleases and
assignments permitted by the Corporate Campus Facility Financing Documents,
(n) any transaction in respect of which the Company delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Company (or the board of directors or other relevant
governing body of the relevant Subsidiary) from an accounting, appraisal or
investment banking firm that is in the good faith determination of the Company
qualified to render such letter, which letter states that such transaction is on
terms that are no less favorable to the Company or the relevant Subsidiary, as
applicable, than would be obtained on an arm’s-length basis from a Person that
is not an Affiliate for a comparable transaction, and (o) any transaction with
an Affiliate where the only consideration paid consists of Equity Interests of
the Company.

 

83

--------------------------------------------------------------------------------



 

SECTION 6.06.           Restricted Payments.  The Company will not, and will not
permit any of its Subsidiaries to, make, directly or indirectly, any Restricted
Payment, except (a) the Company may pay dividends or make other Restricted
Payments with respect to its Equity Interests payable solely in additional
Equity Interests, (b) the Company may purchase, redeem or otherwise acquire
Equity Interests upon the exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants
or with the proceeds received from the substantially concurrent issue of new
Equity Interests, (c) the Company may make cash payments (i) on securities
convertible into or exchangeable for Equity Interests in the Company in
accordance with their terms or (ii) in lieu of the issuance of fractional Equity
Interests in connection with any dividend, split or combination thereof or the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests in the Company, (d) Subsidiaries may (i) make
dividends or other distributions to their respective equityholders with respect
to their Equity Interests (which distributions shall be (x) made on at least a
ratable basis to any such equityholders that are Loan Parties and (y) in the
case of a Subsidiary that is not a wholly-owned Subsidiary, made on at least a
ratable basis to any such equityholders that are the Company or a Subsidiary),
(ii) make other Restricted Payments to any Loan Party (either directly or
indirectly through one or more Subsidiaries that are not Loan Parties) and
(iii) make any Restricted Payments that the Company would have otherwise been
permitted to make pursuant to this Section 6.06, (e) the Company may make
Restricted Payments (i) for the repurchase, retirement or other acquisition or
retirement for value of Equity Interests of the Company from any future, present
or former employee, officer, director, manager or consultant of the Company or
any Subsidiary  upon the death, disability, retirement or termination of
employment of any such Person or (ii) pursuant to and in accordance with any
agreement (including any employment agreement), stock option or stock ownership
plans, incentive plans or other benefit plans, in each case for future, present
or former directors, officers, managers, employees or consultants of the Company
and its Subsidiaries (including, without limitation, in respect of tax
withholding or other similar tax obligation related to the foregoing), (f) the
Company and its Subsidiaries may make any other Restricted Payment so long as no
Event of Default has occurred and is continuing at the time such Restricted
Payment is made or would arise immediately after giving effect (on a pro forma
basis) thereto and the aggregate amount of all such Restricted Payments pursuant
to this clause (f) during any fiscal year of the Company does not exceed
$100,000,000; provided that such Dollar limitation shall not be applicable, and
such Restricted Payment shall not count against such Dollar limitation, if at
the time of the making of such Restricted Payment and immediately after giving
effect (on a pro forma basis) thereto, the Total Leverage Ratio is equal to or
less than 3.00 to 1.00, and (g) the Company may pay any dividend or distribution
or make any irrevocable Restricted Payment within 60 days after the date of
declaration of such dividend or distribution or giving irrevocable notice with
respect to such Restricted Payment, as the case may be, if at the date of
declaration or notice such Restricted Payment would have complied with the
provisions of this Agreement (including the other provisions of this
Section 6.06).

 

SECTION 6.07.           Financial Covenants.

 

(a)                                 Maximum Total Leverage Ratio.  The Company
will not permit the ratio (the “Total Leverage Ratio”), determined as of the end
of each of its fiscal quarters ending on and after December 31, 2018, of
(i) Consolidated Total Indebtedness to (ii) Consolidated EBITDA for the period
of four (4) consecutive fiscal quarters ending with the end of such fiscal
quarter, all calculated for the Company and its Subsidiaries on a consolidated
basis, to be greater than 3.50 to 1.00.  Notwithstanding the foregoing, the
Company shall be permitted (such permission, the “Acquisition Holiday”) on no
more than two (2) occasions during the term of this Agreement to allow the
maximum Total Leverage Ratio under this Section 6.07(a) to be increased to 4.00
to 1.00 for a period of four consecutive fiscal quarters in connection with an
Acquisition occurring during the first of such four fiscal quarters if the
aggregate consideration paid or to be paid in respect of such Acquisition
exceeds $500,000,000, so long as the Company is in compliance on a pro forma
basis with the maximum Total Leverage Ratio of 4.00 to 1.00 on the closing date
of such

 

84

--------------------------------------------------------------------------------



 

Acquisition immediately after giving effect to such Acquisition; provided that
(x) the Company shall provide notice in writing to the Administrative Agent of
such increase and a transaction description of such Acquisition (regarding the
name of the person or summary description of the assets being acquired and the
approximate purchase price), (y) the Company may not elect a new Acquisition
Holiday for at least two (2) fiscal quarters following the end of an Acquisition
Holiday and (z) at the end of such period of four consecutive fiscal quarters,
the maximum Total Leverage Ratio permitted under this Section 6.07(a) shall
revert to 3.50 to 1.00.

 

(b)                                 Minimum Interest Coverage Ratio.  The
Company will not permit the ratio, determined as of the end of each of its
fiscal quarters ending on and after December 31, 2018, of (i) Consolidated
EBITDA to (ii) Consolidated Interest Expense, in each case for the period of
four (4) consecutive fiscal quarters ending with the end of such fiscal quarter,
all calculated for the Company and its Subsidiaries on a consolidated basis, to
be less than 2.50 to 1.00.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur and be
continuing:

 

(a)                                 any Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement
owed by such Borrower or the Company shall fail to make a payment pursuant to
Article X, in each case when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;

 

(b)                                 any Borrower shall fail to pay any interest
on any Loan of such Borrower or any fee or any other amount (other than an
amount referred to in clause (a) of this Article) payable by such Borrower under
this Agreement or any other Loan Document, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of five
(5) Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of any Borrower or any other Loan Party in or in
connection with any Loan Document or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document (including any amendment or modification
thereof or waiver thereunder) shall prove to have been incorrect in any material
respect when made or deemed made;

 

(d)                                 any Borrower shall fail to observe or
perform any covenant, condition or agreement applicable to it (or its
Subsidiaries, to the extent applicable) contained in Section 5.02(a), 5.03
(solely with respect to any Borrower’s existence), 5.08 or 5.09, in Article VI
or in Article X;

 

(e)                                  any Borrower or any Subsidiary Guarantor,
as applicable, shall fail to observe or perform any covenant, condition or
agreement applicable to it contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article) or any other Loan Document,
and such failure shall continue unremedied for a period of thirty (30) days
after notice thereof from the Administrative Agent or the Required Lenders to
the Company;

 

(f)                                   any Borrower or any Material Subsidiary
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness of such

 

85

--------------------------------------------------------------------------------



 

Borrower or Material Subsidiary, as applicable, when and as the same shall
become due and payable, which is not cured within any applicable grace period
therefor;

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits, after the expiration of any applicable grace period,
and delivery of any applicable required notice, provided in the applicable
agreement or instrument under which such Indebtedness was created, the holder or
holders of such Material Indebtedness or any trustee or agent on its or their
behalf to cause such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to (i) secured Material
Indebtedness that becomes due as a result of the sale, transfer or other
disposition (including as a result of a casualty or condemnation event) of the
property or assets securing such Indebtedness (to the extent such sale, transfer
or other disposition is not prohibited under this Agreement), (ii) any Material
Indebtedness that becomes due as a result of a refinancing or replacement
thereof not otherwise prohibited by this Agreement, (iii) any reimbursement
obligation in respect of a letter of credit, bankers acceptance or similar
obligation as a result of a drawing thereunder by a beneficiary thereunder in
accordance with its terms, (iv) any such Material Indebtedness that is
mandatorily prepayable prior to the scheduled maturity thereof with the proceeds
of the issuance of capital stock, the incurrence of other Indebtedness or the
sale or other disposition of any assets, so long as such Material Indebtedness
that has become due is so prepaid in full with such net proceeds required to be
used to prepay such Material Indebtedness when due (or within any applicable
grace period) and such event shall not have otherwise resulted in an event of
default with respect to such Material Indebtedness, (v) any redemption,
repurchase, conversion or settlement with respect to any Permitted Convertible
Notes pursuant to their terms unless such redemption, repurchase, conversion or
settlement results from a default thereunder or an event of the type that
constitutes an Event of Default and (vi) any early payment requirement or
unwinding or termination with respect to any Permitted Call Spread Swap
Agreement;

 

(h)                                 (1) an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
examinership, reorganization or other relief in respect of any Loan Party or any
Material Subsidiary or its debts, or of a substantial part of its assets, under
any federal, state or foreign bankruptcy, insolvency, examinership, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, examiner, sequestrator, conservator or similar official for
any Loan Party or any Material Subsidiary or for a substantial part of its
assets, and, in any such case, except to the extent it relates to proceedings or
petitions in the Netherlands, such proceeding or petition shall continue
undismissed, undischarged or unstayed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered or (2) a Luxembourg
Insolvency Event shall occur in respect of any Luxembourg Borrower;

 

(i)                                     any Loan Party or any Material
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any federal, state or
foreign bankruptcy, insolvency, examinership, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
clause (h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, examiner, sequestrator, conservator or similar
official for any Loan Party or any Material Subsidiary or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

 

86

--------------------------------------------------------------------------------



 

(j)                                    any Loan Party or any Material Subsidiary
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

 

(k)                                 one or more judgments for the payment of
money in an aggregate amount in excess of $100,000,000 (to the extent not paid,
fully bonded or covered by an unaffiliated insurer that has not denied coverage)
shall be rendered against any Loan Party, any Material Subsidiary or any
combination thereof and the same shall remain unpaid, undischarged, unvacated or
undismissed for a period of sixty (60) consecutive days during which execution
shall not be effectively stayed (by reason of pending appeal or otherwise), or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of any Loan Party or any Material Subsidiary to enforce any such
judgment and such action shall not have been effectively stayed;

 

(l)                                     an ERISA Event shall have occurred that,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

 

(m)                             a Change in Control shall occur; or

 

(n)                                 any Loan Document, after execution thereof
and for any reason other than as expressly permitted hereunder or thereunder or
in satisfaction in full of the Obligations, ceases to be valid, binding and
enforceable against the Company or any other Loan Party party thereto in
accordance with its terms in all material respects (or any Loan Party shall
challenge the enforceability of any Loan Document or shall assert in writing, or
engage in any action or inaction based on any such assertion, that any material
provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms in any material
respect, other than as expressly permitted hereunder or thereunder or in
satisfaction in full in cash of the Obligations then due and payable);

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may with the
consent of the Required Lenders, and shall at the request of the Required
Lenders, by notice to the Company, take either or both of the following actions,
at the same or different times:  (i) terminate the Commitments, and thereupon
the Commitments shall terminate immediately, (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
Obligations of the Borrowers accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers, and (iii) require cash collateral for the LC Exposure in
accordance with Section 2.06(j); and in case of any event with respect to the
Company described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding and cash
collateral for the LC Exposure, together with accrued interest thereon and all
fees and other Obligations accrued hereunder and under the other Loan Documents,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and in the case of any event with respect to any Subsidiary Borrower described
in clause (h) or (i) of this Article, (x) the eligibility of such Subsidiary
Borrower to borrow shall thereupon terminate and (ii) the Loans of such
Subsidiary Borrower, together with accrued interest thereon and all fees and
other Obligations of such Subsidiary Borrower accrued hereunder and under the
other Loan Documents, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Company and such Subsidiary Borrower.  Upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent may,
and at the request of the

 

87

--------------------------------------------------------------------------------



 

Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity.

 

ARTICLE VIII

 

The Administrative Agent

 

SECTION 8.01.           General.

 

(a)                                 Each of the Lenders and the Issuing Banks
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf, including execution
of the other Loan Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

 

(b)                                 The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Company or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder.

 

(c)                                  The Administrative Agent shall not have any
duties or obligations except those expressly set forth in the Loan Documents. 
Without limiting the generality of the foregoing, the Administrative Agent shall
not be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing.  The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Company or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 

(d)                                 The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
believed by it to be genuine and to have been signed or sent by the proper
Person.  The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person, and
shall not incur any liability for relying thereon.  The Administrative Agent may
consult with legal counsel (who may be counsel for any Loan Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

(e)                                  The Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent.  The Administrative Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the

 

88

--------------------------------------------------------------------------------



 

Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

(f)                                   Subject to the appointment and acceptance
of a successor Administrative Agent as provided in this paragraph, the
Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the Company.  Upon any such resignation, the Required Lenders
shall have the right (with the consent of the Company (such consent not to be
unreasonably withheld or delayed); provided that no consent of the Company shall
be required if an Event of Default has occurred and is continuing) to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank.  Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by any Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between such Borrower
and such successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

(g)                                  Each Lender acknowledges and agrees that
the extensions of credit made hereunder are commercial loans and letters of
credit and not investments in a business enterprise or securities.  Each Lender
further confirms that it is engaged in making, acquiring or holding commercial
loans in the ordinary course of its business and  has, independently and without
reliance upon the Administrative Agent, any arranger of the credit facilities
evidenced by this Agreement or any other Lender and their respective Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder.  Each
Lender shall, independently and without reliance upon the Administrative Agent,
any arranger of the credit facilities evidenced by this Agreement or any
amendment thereof or any other Lender and their respective Related Parties and
based on such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Company, the other Loan Parties and their respective Related Parties and
their respective securities) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder and in deciding whether or to the extent to which it will continue
as a Lender or assign or otherwise transfer its rights, interests and
obligations hereunder.

 

(h)                                 None of the Lenders or their Affiliates, if
any, identified in this Agreement as a Joint Bookrunner, Co-Syndication Agent or
Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of Lenders,
those applicable to all Lenders as such (or applicable to Lenders of the same
Class of Loans).  Without limiting the foregoing, none of the Joint Bookrunners
or such Lenders shall have or be deemed to have a fiduciary relationship with
any Lender.  Each Lender hereby makes the same acknowledgments with respect to
the relevant Lenders and their Affiliates in their respective

 

89

--------------------------------------------------------------------------------



 

capacities as Joint Bookrunners, Co-Syndication Agents or Co-Documentation
Agents, as applicable, as it makes with respect to the Administrative Agent in
the preceding paragraph.

 

(i)                                     The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender.  The Administrative Agent shall have
the exclusive right on behalf of the Lenders to enforce the payment of the
principal of and interest on any Loan after the date such principal or interest
has become due and payable pursuant to the terms of this Agreement.

 

(j)                                    As to any matters not expressly provided
for herein and in the other Loan Documents (including enforcement or
collection), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the written instructions of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, pursuant to the terms in the
Loan Documents), and, unless and until revoked in writing, such instructions
shall be binding upon each Lender and each Issuing Bank; provided, however, that
the Administrative Agent shall not be required to take any action that (i) the
Administrative Agent in good faith believes exposes it to liability unless the
Administrative Agent receives an indemnification and is exculpated in a manner
satisfactory to it from the Lenders and the Issuing Banks with respect to such
action or (ii) is contrary to this Agreement or any other Loan Document or
applicable law, including any action that may be in violation of the automatic
stay under any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Administrative Agent may seek
clarification or direction from the Required Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided. Except as expressly set forth in the Loan
Documents (including Section 9.12), the Administrative Agent shall not have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Company, any Subsidiary or any Affiliate of any of
the foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

 

(k)                                 Neither the Administrative Agent nor any of
its Related Parties shall be (i) liable for any action taken or omitted to be
taken by such party, the Administrative Agent or any of its Related Parties
under or in connection with this Agreement or the other Loan Documents (x) with
the consent of or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or (y) in the absence of its own gross
negligence or willful misconduct (such absence to be presumed unless otherwise
determined by a court of competent jurisdiction by a final and nonappealable
judgment) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Borrower or any
officer thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or

 

90

--------------------------------------------------------------------------------



 

sufficiency of this Agreement or any other Loan Document or for any failure of
any Borrower to perform its obligations hereunder or thereunder.

 

SECTION 8.02.           Posting of Communications.

 

(a)                                 The Borrowers agree that the Administrative
Agent may, but shall not be obligated to, make any Communications available to
the Lenders and the Issuing Banks by posting the Communications on IntraLinks™,
DebtDomain, SyndTrak, ClearPar or any other electronic platform chosen by the
Administrative Agent to be its electronic transmission system in connection with
the transactions contemplated hereby (the “Approved Electronic Platform”).

 

(b)                                 Although the Approved Electronic Platform
and its primary web portal are secured with generally-applicable security
procedures and policies implemented or modified by the Administrative Agent from
time to time (including, as of the Effective Date, a user ID/password
authorization system) and the Approved Electronic Platform is secured through a
per-deal authorization method whereby each user may access the Approved
Electronic Platform only on a deal-by-deal basis, each of the Lenders, the
Issuing Banks and the Borrowers acknowledge and agree that the distribution of
material through an electronic medium is not necessarily secure, that the
Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Lender that are added to the Approved
Electronic Platform, and that there are confidentiality and other risks
associated with such distribution. Each of the Lenders, the Issuing Banks and
the Borrowers hereby approve distribution of the Communications through the
Approved Electronic Platform and understands and assumes the risks of such
distribution.

 

(c)                                  THE APPROVED ELECTRONIC PLATFORM AND THE
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC
PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT, ANY JOINT BOOKRUNNER, ANY CO-SYNDICATION AGENT OR ANY OF
THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY
LIABILITY TO ANY BORROWER, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY BORROWER’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM EXCEPT WITH RESPECT TO ACTUAL OR DIRECT DAMAGES TO THE
EXTENT DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE OF ANY APPLICABLE PARTY; PROVIDED THAT ANY COMMUNICATION OR ANY OTHER
DISSEMINATION OR DISCLOSURE OF ANY INFORMATION (AS DEFINED IN SECTION 9.12) TO
ANY LENDERS, PROSPECTIVE LENDERS, PARTICIPANTS OR PROSPECTIVE PARTICIPANTS OR,
TO THE EXTENT

 

91

--------------------------------------------------------------------------------



 

SUCH DISCLOSURE IS OTHERWISE PERMITTED BY SECTION 9.12, TO ANY OTHER PERSON
THROUGH THE APPROVED ELECTRONIC PLATFORM SHALL BE MADE SUBJECT TO THE
ACKNOWLEDGEMENT AND ACCEPTANCE BY SUCH PERSON THAT SUCH COMMUNICATION IS BEING
DISSEMINATED OR DISCLOSED ON A CONFIDENTIAL BASIS (ON TERMS SUBSTANTIALLY THE
SAME AS SET FORTH IN SECTION 9.12 OR OTHERWISE REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AND THE COMPANY), WHICH SHALL IN ANY EVENT REQUIRE “CLICK
THROUGH” OR OTHER AFFIRMATIVE ACTIONS ON THE PART OF THE RECIPIENT TO ACCESS
SUCH COMMUNICATION.

 

(d)                                 Each Lender and each Issuing Bank agrees
that notice to it (as provided in the next sentence) specifying that
Communications have been posted to the Approved Electronic Platform shall
constitute effective delivery of the Communications to such Lender for purposes
of the Loan Documents. Each Lender and each Issuing Bank agrees (i) to notify
the Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s or such Issuing Bank’s (as
applicable) email address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
email address.

 

(e)                                  Each of the Lenders, the Issuing Banks and
the Company agrees that the Administrative Agent may, but (except as may be
required by applicable law) shall not be obligated to, store the Communications
on the Approved Electronic Platform in accordance with the Administrative
Agent’s generally applicable document retention procedures and policies.

 

(f)                                   Nothing herein shall prejudice the right
of the Administrative Agent, any Lender or any Issuing Bank to give any notice
or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.

 

SECTION 8.03.           Certain ERISA Matters.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, and the Joint Bookrunners and their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrowers, that at least
one of the following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of the Plan Asset Regulations) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement,

 

92

--------------------------------------------------------------------------------



 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                                 In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or such Lender
has not provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, and the Joint Bookrunners or any of their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers, that none of the Administrative Agent, or the Joint
Bookrunners or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

 

(c)                                  The Administrative Agent and each Joint
Bookrunner hereby informs the Lenders that each such Person is not undertaking
to provide impartial investment advice, or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments, this
Agreement and any other Loan Documents, (ii) may recognize a gain if it extended
the Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, commitment fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent fees, utilization fees, minimum usage fees,
letter of credit fees, fronting fees, deal-away or alternate transaction fees,
amendment fees, processing fees, term out premiums, banker’s acceptance fees,
breakage or other early termination fees or fees similar to the foregoing.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.           Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or e-mail, as
follows:

 

93

--------------------------------------------------------------------------------



 

(i)                                     if to any Loan Party, to it:

 

c/o Regeneron Pharmaceuticals, Inc.

777 Old Saw Mill River Road

Tarrytown, New York  10591

Attention: Leonard Brooks, Vice President, Treasurer

Telecopy No. (914) 847-1555

Telephone No. (914) 847-7320

E-mail: leonard.brooks@regeneron.com

 

with a copy (in the case of a notice of an actual or potential Default, Event of
Default, non-compliance with this Agreement or any other similar matter) to:

 

c/o Regeneron Pharmaceuticals, Inc.

777 Old Saw Mill River Road

Tarrytown, New York  10591

Attention: Joseph J. LaRosa, Senior Vice President, General Counsel and
Secretary

Telecopy No. (914) 789-5061

Telephone No. (914) 847-7498

E-mail: joseph.larosa@regeneron.com

 

and

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: Sarah M. Ward

Telecopy No. (917) 777-2126

Telephone No. (212) 735-2126

E-mail: sarah.ward@skadden.com

 

(ii)                                  if to the Administrative Agent, (A) in the
case of Borrowings denominated in Dollars (other than Designated Loans), to
JPMorgan Chase Bank, N.A., 10 South Dearborn Street, Floor L2, Chicago, Illinois
60603, Attention of Yuvette Owens (Telecopy No. (888) 292-9533; E-mail:
jpm.agency.servicing.4@jpmorgan.com) and (B) in the case of Borrowings
denominated in Foreign Currencies and Designated Loans, to J.P. Morgan Europe
Limited, 25 Bank Street, Canary Wharf, London E14 5JP, Attention of The Manager,
Loan & Agency Services (Telecopy No. 44 207 777 2360), and in each case with a
copy to JPMorgan Chase Bank, N.A., 270 Park Avenue, 43rd Floor, New York, New
York 10017, Attention of Kelly Milton (Telecopy No. (315) 272-4222);

 

(iii)                               if to JPMorgan Chase Bank, N.A. in its
capacity as an Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Floor L2, Chicago, Illinois 60603 (Telecopy No. (312) 356-2608;
E-mail: Chicago.LC.agency.closing.team@jpmorgan.com);

 

(iv)                              if to the Swingline Lender, to it at JPMorgan
Chase Bank, N.A., 10 South Dearborn Street, Floor L2, Chicago, Illinois 60603,
Attention of Yuvette Owens (Telecopy No. (888) 292-9533; E-mail:
jpm.agency.servicing.4@jpmorgan.com); and

 

94

--------------------------------------------------------------------------------



 

(v)                                 if to any other Lender or Issuing Bank, to
it at its address (or telecopy number) set forth in its Administrative
Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(a)                                 Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by using
Approved Electronic Platforms pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(b)                                 Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto (or, in the case of a Lender, by notice to the Company and
the Administrative Agent).

 

(e)                                  Each Lender agrees that notice to it (as
provided in the next sentence) (a “Notice”) specifying that any Communications
have been posted to the Approved Electronic Platform shall constitute effective
delivery of such information, documents or other materials to such Lender for
purposes of this Agreement. Each Lender agrees (i) to notify the Administrative
Agent in writing of such Lender’s e-mail address to which a Notice may be sent
by electronic transmission (including by electronic communication) on or before
the date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Administrative Agent has on record an effective
e-mail address for such Lender) and (ii) that any Notice may be sent to such
e-mail address.

 

SECTION 9.02.           Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver

 

95

--------------------------------------------------------------------------------



 

of any provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b)                                 Except as provided in Section 2.20 with
respect to an increase in the Commitments or an Incremental Term Loan Amendment,
in Section 2.21 with respect to an extension of the Maturity Date or as provided
in Section 2.14(c), neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrowers and the Required Lenders or by the
Borrowers and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the amount of the Commitment
of any Lender without the written consent of such Lender, (ii) reduce the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender directly affected thereby (provided that (x) any amendment or
modification of the financial covenants in this Agreement (or defined terms used
in the financial covenants in this Agreement) or pursuant to the terms of
Section 2.14(c) shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (ii) even if the effect of such amendment or
modification would be to reduce the rate of interest on any Loan or any LC
Disbursement or to reduce any fee payable hereunder and (y) only the consent of
the Required Lenders shall be necessary to amend the provisions of
Section 2.13(c) or to waive any obligation of any Borrower to pay interest or
any other amount at the interest rate prescribed in such Section),
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement , or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby (other than (x) any reduction of the
amount of, or any extension of the payment date for, the mandatory prepayments
required under Section 2.11, in each case which shall only require the approval
of the Required Lenders and (y) with respect to the matters set forth in clauses
(ii)(x) and (ii)(y) above), (iv) change Section 2.09(c) or Section 2.18(b) or
(c) in a manner that would alter the ratable reduction of Commitments or the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) change the payment waterfall provisions of
Section 2.24(b) without the written consent of each Lender, (vi) change any of
the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender (it
being understood that, solely with the consent of the parties prescribed by
Section 2.20 to be parties to an Incremental Term Loan Amendment, Incremental
Term Loans may be included in the determination of Required Lenders on
substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date), (vii) release the Company from its obligations
under Article X without the written consent of each Lender or (viii) release all
or substantially all of the Subsidiary Guarantors from their obligations under
the Subsidiary Guaranty without the written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, any Issuing Bank or the Swingline
Lender hereunder without the prior written consent of the Administrative Agent,
such Issuing Bank or the Swingline Lender, as the case may be (it being
understood that any change to Section 2.24 shall require the consent of the
Administrative Agent, the Issuing Banks and the Swingline Lender). 
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of the first proviso

 

96

--------------------------------------------------------------------------------



 

of this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.

 

(c)                                  Notwithstanding the foregoing, this
Agreement and any other Loan Document may be amended (or amended and restated)
with the written consent of the Required Lenders, the Administrative Agent and
the Borrowers (x) to add one or more credit facilities (in addition to the
Incremental Term Loans pursuant to an Incremental Term Loan Amendment) to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, Incremental Term Loans and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders (it being
understood and agreed that any such amendment (i) in connection with new or
increases to the Commitments and/or Incremental Term Loans in accordance with
Section 2.20 or (ii) in connection with any extension in accordance with
Section 2.21 shall, in any such case, require solely only the consent of the
parties prescribed by such Section and shall not require the consent of the
Required Lenders).

 

(d)                                 If, in connection with any proposed
amendment, waiver or consent  requiring the consent of “each Lender” or “each
Lender directly affected thereby,” the consent of the Required Lenders is
obtained, but the consent of other necessary Lenders is not obtained (any such
Lender whose consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Company may elect to replace a Non-Consenting
Lender as a Lender party to this Agreement; provided that, concurrently with
such replacement, (i) another bank or other entity which is reasonably
satisfactory to the Company and the Administrative Agent shall agree, as of such
date, to purchase for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04, and (ii) each Borrower shall pay
to such Non-Consenting Lender in same day funds on the day of such replacement
(1) the outstanding principal amount of its Loans and participations in LC
Disbursements and all interest, fees and other amounts then accrued but unpaid
to such Non-Consenting Lender by such Borrower hereunder to and including the
date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender. Each party
hereto agrees that an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Company, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), and the Lender required to make such assignment need
not be a party thereto in order for such assignment to be effective and shall be
deemed to have consented to and be bound by the terms thereof; provided that,
following the effectiveness of any such assignment, the other parties to such
assignment agree to execute and deliver such documents necessary to evidence
such assignment as reasonably requested by the applicable Lender, provided that
any such documents shall be without recourse to or warranty by the parties
thereto.

 

(e)                                  Notwithstanding anything to the contrary
herein the Administrative Agent may, with the consent of the Company only,
amend, modify or supplement this Agreement or any of the other Loan Documents
(i) to cure any ambiguity, omission, mistake, defect or inconsistency or correct
any typographical error or other manifest error in any Loan Document, (ii) to
comply with

 

97

--------------------------------------------------------------------------------



 

local law or advice of local counsel in any Eligible Foreign Jurisdiction or
(iii) to amend any administrative provision relating to borrowing mechanics,
notice requirements, the method of determining interest or other rates or any
similar agency or administrative matter with respect to any Foreign Subsidiary
Borrower, in each case in a manner not adverse to any Lender (subject to the
consent of the Issuing Banks and/or the Swingline Lender to the extent any such
changes relate to Letters of Credit or Swingline Loans, respectively).

 

SECTION 9.03.           Expenses; Indemnity; Damage Waiver.  (a) The Company
shall pay (i) all reasonable and documented out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (which shall be limited, in the case
of legal fees and expenses, to the reasonable and documented fees, disbursements
and other charges of a single firm as primary counsel, along with such
specialist counsel as may reasonably be required by the Administrative Agent,
and, to the extent reasonably necessary, a single firm of local counsel in each
applicable jurisdiction, for the Administrative Agent) in connection with the
syndication and distribution (including, without limitation, via the internet or
through a service such as Intralinks) of the credit facilities provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by the Issuing Banks in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, any Issuing Bank or any Lender (which
shall be limited, in the case of legal fees and expenses, to the reasonable and
documented fees, disbursements and other charges of a single firm as primary
counsel, along with such specialist counsel as may reasonably be required by the
Administrative Agent, and a single firm of local counsel in each applicable
jurisdiction as may reasonably be required by the Administrative Agent, for the
Administrative Agent, and not more than a single firm of outside counsel, and a
single firm of local counsel in each applicable jurisdiction as may reasonably
be required, for all of the other Lenders and, in the event of an actual or
reasonably perceived conflict of interest (as reasonably determined by the
Administrative Agent or applicable Lender and such person informs the Company of
such conflict), one additional firm of counsel for each group of similarly
affected parties) in connection with the enforcement or protection of its rights
in connection with this Agreement and any other Loan Document, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses (subject to
the foregoing limitations with respect to legal fees and expenses) incurred
during  any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

(b)                                 The Company shall indemnify the
Administrative Agent, each Joint Bookrunner, each Issuing Bank and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related reasonable and documented
out-of-pocket costs and expenses (which shall be limited, in the case of legal
fees and expenses, to the reasonable and documented out-of-pocket fees, charges
and disbursements of (x) a single firm as primary counsel, along with such
specialist counsel as may reasonably be required by the Administrative Agent,
and, to the extent reasonably necessary, a single firm of local counsel in each
applicable jurisdiction for the Administrative Agent and its Related Parties,
and (y) not more than a single firm of outside counsel, and a single firm of
local counsel in each applicable jurisdiction as may reasonably be required, for
all of the other Indemnitees and, in the event of an actual or reasonably
perceived conflict of interest (as reasonably determined by the applicable
Indemnitee and such Indemnitee informs the Company of such conflict), one
additional firm of counsel to each group of similarly affected Indemnitees),
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions

 

98

--------------------------------------------------------------------------------



 

contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation, arbitration or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation or proceeding is brought by
the Company or any other Loan Party or its or their respective equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (i) the willful misconduct or
gross negligence of such Indemnitee or any of its Controlled Related Parties,
(ii) a breach in bad faith by such Indemnitee of any of its material obligations
under the applicable Loan Documents pursuant to a claim or counterclaim
initiated by any Loan Party or (iii) any dispute solely among Indemnitees (not
arising as a result of any act or omission by the Company or any of its
Subsidiaries or Affiliates) other than claims against any Credit Party in its
capacity as, or in fulfilling its role as, the Administrative Agent, an Issuing
Bank, the Swingline Lender, a lead arranger, bookrunner, agent or any similar
role under or in connection with this Agreement.  As used in this Section 9.03,
a “Controlled Related Party” of an Indemnitee means (1) any Controlling Person
or Controlled Affiliate of such Indemnitee, (2) the respective directors,
officers, or employees of such Indemnitee or any of its Controlling Persons or
Controlled Affiliates and (3) the respective agents or representatives of such
Indemnitee or any of its Controlling Persons or Controlled Affiliates, in the
case of this clause (3), acting on behalf of or at the instructions of such
Indemnitee, Controlling Person or such Controlled Affiliate; provided that each
reference to a Controlling Person, Controlled Affiliate, director, officer or
employee in this sentence pertains to a Controlling Person, Controlled
Affiliate, director, officer or employee involved in the structuring,
arrangement, negotiation or syndication of the credit facility evidenced by this
Agreement.  This Section 9.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims or damages arising from any non-Tax
claim.

 

(c)                                  To the extent that the Company fails to pay
any amount required to be paid by it to the Administrative Agent, any Issuing
Bank or the Swingline Lender under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to the Administrative Agent, such Issuing Bank or
the Swingline Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (it being understood that the Company’s
failure to pay any such amount shall not relieve the Company of any default in
the payment thereof); provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent, such Issuing Bank or
the Swingline Lender in its capacity as such.

 

(d)                                 To the extent permitted by applicable law,
and subject to the proviso set forth in Section 8.02(c), no Borrower shall
assert, and each Borrower hereby waives, any claim against any Indemnitee for
any damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet) other than damages that are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or any of its Controlled Related Parties.  To the extent
permitted by applicable law, no Indemnitee shall assert against any Loan Party
or its Related Parties and no

 

99

--------------------------------------------------------------------------------



 

Loan Party shall assert against any Indemnitee, and each Indemnitee and Loan
Party hereby waives, any claim on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof; provided, that nothing contained in this sentence shall limit
the Company’s indemnity obligations to the extent set forth in Section 9.03(b).

 

(e)                                  All amounts due under this Section shall be
payable not later than fifteen (15) days after written demand therefor.

 

SECTION 9.04.           Successors and Assigns.  (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), except that
(i) no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Persons (other
than an Ineligible Institution) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed) of:

 

(A)                               the Company (provided that the Company shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received written notice thereof); provided, further, that no
consent of the Company shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default under clause
(a), (b), (h), (i) or (j) of Article VII has occurred and is continuing, any
other assignee;

 

(B)                               the Administrative Agent;

 

(C)                               each Issuing Bank; and

 

(D)                               the Swingline Lender.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such

 

100

--------------------------------------------------------------------------------



 

assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 and increments of $1,000,000 in excess thereof unless each of the
Company and the Administrative Agent otherwise consent; provided that no such
consent of the Company shall be required if an Event of Default under clause
(a), (b), (h), (i) or (j) of Article VII has occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent (x) an Assignment and Assumption or
(y) to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to an Approved Electronic Platform as to which
the Administrative Agent and the parties to the Assignment and Assumption are
participants, together with a processing and recordation fee of $3,500, such fee
to be paid by either the assigning Lender or the assignee Lender or shared
between such Lenders;

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Company, the other Loan Parties and their respective Related Parties
and their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including federal and state securities laws; and

 

(E)                                any assignment to any Person of Commitments
or Loans with respect to a Dutch Borrower shall only be permitted if the person
to whom the Commitments or Loans are assigned is a Dutch Non-Public Lender at
all times.

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Company, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.

 

(iii)                               Subject to acceptance and recording thereof
by the Administrative Agent pursuant to paragraph (b)(iv) of this Section, from
and after the effective date specified in each Assignment and Assumption the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations
(including, without limitation, the obligation to timely deliver the

 

101

--------------------------------------------------------------------------------



 

documentation described in Section 2.17(f)) of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03); provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

(iv)                              The Administrative Agent, acting for this
purpose as a non-fiduciary agent of each Borrower, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive (absent
manifest error), and the Borrowers, the Administrative Agent, the Issuing Banks
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Company, any Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(v)                                 Upon its receipt of (x) a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee or
(y) to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to an Approved Electronic Platform as to which
the Administrative Agent and the parties to the Assignment and Assumption are
participants, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

 

(c)                                  Any Lender may, without the consent of, or
notice to, any Borrower, the Administrative Agent, the Issuing Banks or the
Swingline Lender, sell participations to one or more banks or other entities (a
“Participant”), other than an Ineligible Institution, in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged; (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations; and (C) the Borrowers, the Administrative

 

102

--------------------------------------------------------------------------------



 

Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Each Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 2.15, 2.16 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.08 as though it were a Lender,
provided that such Participant agrees to be subject to Section 2.18(c) as though
it were a Lender.  Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrowers, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) or Proposed Section 1.163-5(b) of the United
States Treasury Regulations (or any amended or successor version).  The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(c)                                  Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority having
jurisdiction over such Lender, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

SECTION 9.05.           Survival.  All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect

 

103

--------------------------------------------------------------------------------



 

representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding (unless such Letter of Credit has been cash collateralized
or backstopped pursuant to arrangements reasonably satisfactory to the
Administrative Agent) and so long as the Commitments have not expired or
terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

 

SECTION 9.06.           Counterparts; Integration; Effectiveness; Electronic
Execution.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, e-mailed .pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement.  The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any  document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept Electronic Signatures in any form or format without its prior
written consent (not to be unreasonably withheld, conditioned or delayed).

 

SECTION 9.07.           Severability.  Any provision of any Loan Document held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08.           Right of Setoff.  Subject to Section 2.23(b) and any
limitations expressly agreed to by any Lender or its Affiliate, as applicable,
pursuant to any Banking Services Agreement or Swap Agreement to which such
Lender or Affiliate is a party, if an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Loan Party against any of and all of the
Obligations then due and owing by such Loan Party held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents.  The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights

 

104

--------------------------------------------------------------------------------



 

of setoff) which such Lender may have.  Each Lender and each Issuing Bank agrees
to notify the Company and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

SECTION 9.09.           Governing Law; Jurisdiction; Consent to Service of
Process.  (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.

 

(b)                                 Each of the Lenders and the Administrative
Agent hereby irrevocably and unconditionally agrees that, notwithstanding the
governing law provisions of any applicable Loan Document, any claims brought
against the Administrative Agent by any Lender relating to this Agreement, any
other Loan Document or the consummation or administration of the transactions
contemplated hereby or thereby shall be construed in accordance with and
governed by the law of the State of New York.

 

(c)                                  Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York sitting in the Borough of Manhattan (or if such court lacks subject
matter jurisdiction, the Supreme Court of the State of New York sitting in the
Borough of Manhattan), and any appellate court from any thereof, in any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may (and any such claims, cross-claims or third party claims brought
against the Administrative Agent or any of its Related Parties may only) be
heard and determined in such federal (to the extent permitted by law) or New
York State court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent, any Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

 

(d)                                 Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (c) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(e)                                  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Each Subsidiary Borrower irrevocably designates and appoints the
Company, as its authorized agent, to accept and acknowledge on its behalf,
service of any and all process which may be served in any suit, action or
proceeding of the nature referred to in Section 9.09(c) in any federal or New
York State court sitting in New York City.  The Company hereby represents,
warrants and confirms that the Company has agreed to accept such appointment
(and any similar appointment by a Subsidiary Guarantor).  Said designation and
appointment shall be irrevocable by each such Subsidiary Borrower until all
Loans, all reimbursement obligations, interest thereon and all other amounts
payable by such Subsidiary Borrower hereunder and under the other Loan Documents
shall have been paid in full in accordance with the provisions hereof and
thereof and such Subsidiary Borrower shall have been terminated as a Borrower
hereunder

 

105

--------------------------------------------------------------------------------



 

pursuant to Section 2.23.  Each Subsidiary Borrower hereby consents to process
being served in any suit, action or proceeding of the nature referred to in
Section 9.09(c) in any federal or New York State court sitting in New York City
by service of process upon the Company as provided in this Section 9.09(e);
provided that, to the extent lawful and possible, notice of said service upon
such agent shall be mailed by registered or certified air mail, postage prepaid,
return receipt requested, to the Company and (if applicable to) such Subsidiary
Borrower at its address set forth in the Borrowing Subsidiary Agreement to which
it is a party or to any other address of which such Subsidiary Borrower shall
have given written notice to the Administrative Agent (with a copy thereof to
the Company).  Each Subsidiary Borrower irrevocably waives, to the fullest
extent permitted by law, all claim of error by reason of any such service in
such manner and agrees that such service shall be deemed in every respect
effective service of process upon such Subsidiary Borrower in any such suit,
action or proceeding and shall, to the fullest extent permitted by law, be taken
and held to be valid and personal service upon and personal delivery to such
Subsidiary Borrower.  To the extent any Subsidiary Borrower has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether from service or notice, attachment prior to judgment, attachment in aid
of execution of a judgment, execution or otherwise), each Subsidiary Borrower
hereby irrevocably waives such immunity in respect of its obligations under the
Loan Documents.  Nothing in this Agreement or any other Loan Document will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

SECTION 9.10.        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.           Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12.           Confidentiality.  Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); provided that the disclosing Administrative Agent, Issuing Bank
or Lender, as applicable, shall be responsible for compliance by such Persons
with the provisions of this Section 9.12, (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it or its Affiliates
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (provided that the
Administrative Agent, such Issuing Bank or such Lender, as applicable, agrees
that it will, to the extent practicable and other than with respect to any audit
or examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority, notify the Company
promptly thereof, unless such notification is prohibited by law, rule or
regulation),

 

106

--------------------------------------------------------------------------------



 

(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(1) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (2) any
actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap or derivative or similar transaction to which the
Administrative Agent, any Issuing Bank or any Lender is a party and under which
payments are to be made by reference to a Borrower and its obligations, this
Agreement or payments hereunder, (g) on a confidential basis to (1) any rating
agency in connection with rating the Company or its Subsidiaries or the credit
facilities provided for herein or (2) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the credit facilities provided for herein, (h) with the prior written
consent of the Company or (i) to the extent such Information (1) becomes
publicly available other than as a result of a breach of this Section or
(2) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a nonconfidential basis from a source other than any Loan Party or any
of their respective Related Parties.  For the purposes of this Section,
“Information” means all information received from or on behalf of any Loan Party
or any of their respective Related Parties relating to any Loan Party or
Subsidiary or its business or securities, other than any such information that
is available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by or on behalf of any Loan Party or
any of their respective Related Parties and other than customary information
regarding the closing date, size, type, purpose of and parties to the facilities
under this Agreement of the type that is routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry.  Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

EACH OF THE ADMINISTRATIVE AGENT, EACH ISSUING BANK AND EACH LENDER ACKNOWLEDGES
THAT INFORMATION AS DEFINED IN THE IMMEDIATELY PRECEDING PARAGRAPH FURNISHED TO
IT PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY, THE OTHER
LOAN PARTIES AND THEIR RESPECTIVE RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE
LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY OR
ON BEHALF OF ANY LOAN PARTY OR THE ADMINISTRATIVE AGENT PURSUANT TO, IN
CONNECTION WITH OR OTHERWISE IN THE COURSE OF ADMINISTERING THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER LOAN PARTIES AND
THEIR RESPECTIVE RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY,
EACH LENDER REPRESENTS TO THE LOAN PARTIES AND THE ADMINISTRATIVE AGENT THAT IT
HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.

 

107

--------------------------------------------------------------------------------



 

SECTION 9.13.           USA PATRIOT Act.  Each Lender that is subject to the
requirements of the Patriot Act hereby notifies each Loan Party that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.

 

SECTION 9.14.           Releases of Subsidiary Guarantors.

 

(a)                                 A Subsidiary Guarantor shall automatically
be released from its obligations under the Subsidiary Guaranty upon the
consummation of any transaction permitted by this Agreement as a result of which
such Subsidiary Guarantor ceases to be a Subsidiary; provided that, if so
required by this Agreement, the Required Lenders shall have consented to such
transaction and the terms of such consent shall not have provided otherwise.  In
connection with any termination or release pursuant to this Section (including
pursuant to clause (b) or (c) below), the Administrative Agent shall (and is
hereby irrevocably authorized by each Lender to) execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent except with respect to any customary
further assurances that are expressly agreed to in writing by the Administrative
Agent.

 

(b)                                 Further, the Administrative Agent may (and
is hereby irrevocably authorized by each Lender to), upon the request of the
Company, release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if (i) such Subsidiary Guarantor is no longer a Material
Domestic Subsidiary, becomes an Excluded Subsidiary or is otherwise not required
pursuant to this terms of this Agreement to provide a Subsidiary Guaranty or
(ii) such release is approved, authorized or ratified by the requisite Lenders
pursuant to Section 9.02.

 

(c)                                  At such time as the principal and interest
on the Loans, all LC Disbursements, the fees, expenses and other amounts payable
under the Loan Documents and the other Obligations (other Obligations expressly
stated to survive such payment and termination and excluding, for the avoidance
of doubt, any Specified Ancillary Obligations or other obligations under any
Swap Agreement or any Banking Services Agreement) then due and payable shall
have been paid in full in cash, the Commitments shall have been terminated and
no Letters of Credit shall be outstanding (or any outstanding Letters of Credit
shall have been cash collateralized or backstopped pursuant to arrangements
reasonably satisfactory to the Administrative Agent) (the foregoing,
collectively, the “Final Release Conditions”), the Subsidiary Guaranty and the
Company’s Guarantee pursuant to Article X and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor and
the Company thereunder shall automatically terminate, all without delivery of
any instrument or performance of any act by any Person.

 

(d)                                 Upon request by the Administrative Agent at
any time, the Lenders will confirm in writing the Administrative Agent’s
authority to release any particular Subsidiary Guaranty pursuant hereto.

 

SECTION 9.15.           Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the

 

108

--------------------------------------------------------------------------------



 

Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

 

SECTION 9.16.           No Advisory or Fiduciary Responsibility.

 

(a)                                 Each Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that no Credit Party will have any
obligations in connection with the Loan Documents except those obligations
expressly set forth herein and in the other Loan Documents and each Credit Party
is acting solely in the capacity of an arm’s length contractual counterparty to
such Borrower with respect to the Loan Documents and the transactions
contemplated herein and therein and not as a financial advisor or a fiduciary
to, or an agent of, such Borrower or any other person in connection with the
transactions contemplated hereby.  Each Borrower agrees that it will not assert
any claim against any Credit Party based on an alleged breach of fiduciary duty
by such Credit Party in connection with this Agreement and the transactions
contemplated hereby.  Additionally, each Borrower acknowledges and agrees that
no Credit Party is advising such Borrower as to any legal, tax, investment,
accounting, regulatory or any other matters in any jurisdiction.  Each Borrower
shall consult with its own advisors to the extent it deems appropriate
concerning such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated herein or in the
other Loan Documents, and the Credit Parties shall have no responsibility or
liability to any Borrower with respect to such matters other than as
specifically and expressly set forth in any Loan Document.

 

(b)                                 Each Borrower further acknowledges and
agrees, and acknowledges its Subsidiaries’ understanding, that each Credit
Party, together with its Affiliates, is or may be a full service securities or
banking firm engaged in securities trading and brokerage activities as well as
providing investment banking and other financial services.  In the ordinary
course of business, any Credit Party may provide investment banking and other
financial services to, and/or acquire, hold or sell, for its own accounts and
the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, such Borrower, its
Subsidiaries and other companies with which such Borrower or any of its
Subsidiaries may have commercial or other relationships.  With respect to any
securities and/or financial instruments so held by any Credit Party or any of
its customers, all rights in respect of such securities and financial
instruments, including any voting rights, will be exercised by the holder of the
rights, in its sole discretion.

 

(c)                                  In addition, each Borrower acknowledges and
agrees, and acknowledges its Subsidiaries’ understanding, that each Credit Party
and its affiliates may be providing debt financing, equity capital or other
services (including financial advisory services) to other companies in respect
of which such Borrower  or any of its Subsidiaries may have conflicting
interests regarding the transactions described herein and otherwise.  No Credit
Party will use confidential information obtained from any Loan Party by virtue
of the transactions contemplated by the Loan Documents or its other
relationships with any Loan Party in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies.  Each Borrower also acknowledges that
no Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to such Borrower or any of its
Subsidiaries, confidential information obtained from other companies.

 

109

--------------------------------------------------------------------------------



 

SECTION 9.17.           Attorney Representation.  If a Dutch Borrower is
represented by an attorney in connection with the signing and/or execution of
this Agreement and/or any other Loan Document it is hereby expressly
acknowledged and accepted by the parties to this Agreement and/or any other Loan
Document that the existence and extent of the attorney’s authority and the
effects of the attorney’s exercise or purported exercise of his or her authority
shall be governed by the laws of the Netherlands.

 

SECTION 9.18.           Swap Obligations and Banking Services Obligations.  No
Lender or any of its Affiliates that obtains the benefits of Article X or any
Subsidiary Guaranty by virtue of the provisions hereof or of such Subsidiary
Guaranty to Guarantee any Specified Ancillary Obligations owed to such Lender or
any of its Affiliates shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise (including the release or impairment of any Subsidiary Guaranty or the
Company’s Guarantee set forth in Article X) other than in its capacity as a
Lender and, in such case, only to the extent expressly provided in the Loan
Documents.

 

SECTION 9.19.           Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

ARTICLE X

 

Company Guarantee

 

In order to induce the Lenders to extend credit to the Borrowers hereunder and
for other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the Company hereby absolutely and irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
payment when and as due of the Obligations of the Subsidiary Borrowers and the
Specified Ancillary Obligations (collectively, the “Guaranteed Obligations”). 
The Company further agrees that the due and punctual payment of such Guaranteed
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
under this Article X notwithstanding any such extension or renewal of any such
Guaranteed Obligation.  The

 

110

--------------------------------------------------------------------------------



 

Company hereby irrevocably and unconditionally agrees that if any obligation
guaranteed by it is or becomes unenforceable, invalid or illegal, it will, as an
independent and primary obligation, indemnify the Administrative Agent, the
Issuing Banks and the Lenders immediately on demand against any out-of-pocket
and documented cost, loss or liability they incur as a result of any Subsidiary
or any of its Affiliates not paying any amount which would, but for such
unenforceability, invalidity or illegality, have been payable by the Company
under this Article X on the date when it would have been due (but so that the
amount payable by the Company under this indemnity will not exceed the amount
which it would have had to pay under this Article X if the amount claimed had
been recoverable on the basis of a guarantee).  Notwithstanding anything to the
contrary in this Article X, the Company shall not have been deemed to have
guaranteed any of its own Obligations or its own Specified Ancillary
Obligations.

 

The Company waives presentment to, demand of payment from and protest to any
Subsidiary of any of the Guaranteed Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment.  The
obligations of the Company under this Article X shall not be affected by (a) the
failure of the Administrative Agent, any Issuing Bank or any Lender to assert
any claim or demand or to enforce any right or remedy against any Subsidiary
under the provisions of this Agreement, any other Loan Document or otherwise;
(b) any extension or renewal of any of the Guaranteed Obligations; (c) any
rescission, waiver, amendment or modification of, or release from, any of the
terms or provisions of this Agreement, or any other Loan Document; (d) any
default, failure or delay, willful or otherwise, in the performance of any of
the Guaranteed Obligations; (e) the failure of the Administrative Agent to take
any steps to perfect and maintain any security interest in, or to preserve any
rights to, any security or collateral for the Guaranteed Obligations, if any;
(f) any change in the corporate, partnership or other existence, structure or
ownership of any Subsidiary or any other guarantor of any of the Guaranteed
Obligations; (g) the enforceability or validity of the Guaranteed Obligations or
any part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Guaranteed
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Subsidiary or any other guarantor of any of the
Guaranteed Obligations, for any reason related to this Agreement, any other Loan
Document, any Swap Agreement, any Banking Services Agreement, or any provision
of applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by such Subsidiary or any other guarantor of the Guaranteed
Obligations, of any of the Guaranteed Obligations or otherwise affecting any
term of any of the Guaranteed Obligations; or (h) any other act, omission or
delay to do any other act which may or might in any manner or to any extent vary
the risk of the Company or otherwise operate as a discharge of a guarantor as a
matter of law or equity or which would impair or eliminate any right of the
Company to subrogation.

 

The Company further agrees that its agreement under this Article X constitutes a
guarantee of payment when due (whether or not any bankruptcy, examinership or
similar proceeding shall have stayed the accrual or collection of any of the
Guaranteed Obligations or operated as a discharge thereof) and not merely of
collection, and waives any right to require that any resort be had by the
Administrative Agent, any Issuing Bank or any Lender (or any of its Affiliates)
to any balance of any deposit account or credit on the books of the
Administrative Agent, any Issuing Bank or any Lender in favor of any Subsidiary
or any other Person.

 

The obligations of the Company under this Article X shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Guaranteed Obligations, any impossibility in the performance of any of
the Guaranteed Obligations or otherwise, in any such case, other than payment in
full in cash of such Guaranteed Obligations or satisfaction otherwise of the
Final Release Conditions.

 

111

--------------------------------------------------------------------------------



 

The Company further agrees that its obligations under this Article X shall
constitute a continuing and irrevocable guarantee of all Guaranteed Obligations
now or hereafter existing and shall continue to be effective or be reinstated,
as the case may be, if at any time payment, or any part thereof, of any
Guaranteed Obligation (including a payment effected through exercise of a right
of setoff) is rescinded, or is or must otherwise be restored or returned by the
Administrative Agent, any Issuing Bank or any Lender upon the insolvency,
bankruptcy, examinership or reorganization of any Subsidiary or otherwise.

 

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Issuing Bank or any Lender may have at law or in
equity against the Company by virtue of this Article X, upon the failure of any
Subsidiary to pay any Guaranteed Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, the Company hereby promises to and will, upon receipt of written
demand by the Administrative Agent, any Issuing Bank or any Lender, forthwith
pay, or cause to be paid, to the Administrative Agent, such Issuing Bank or such
Lender (or any of such Lender’s Affiliates) in cash an amount equal to the
unpaid principal amount of the Guaranteed Obligations then due, together with
accrued and unpaid interest thereon.  The Company further agrees that if payment
in respect of any Guaranteed Obligation shall be due in a currency other than
Dollars and/or at a place of payment other than New York, Chicago or any other
Eurocurrency Payment Office and if, by reason of any Change in Law, disruption
of currency or foreign exchange markets, war or civil disturbance or other
event, payment of such Guaranteed Obligation in such currency or at such place
of payment shall be impossible or, in the reasonable judgment of the
Administrative Agent, any Issuing Bank or any Lender, disadvantageous to the
Administrative Agent, such Issuing Bank or such Lender in any material respect,
then, at the election of the Administrative Agent or such Lender, the Company
shall make payment of such Guaranteed Obligation in Dollars (based upon the
Dollar Amount of such Guaranteed Obligation on the date of payment) and/or in
New York, Chicago or such other Eurocurrency Payment Office as is designated by
the Administrative Agent or such Lender and, as a separate and independent
obligation, shall indemnify the Administrative Agent, such Issuing Bank and such
Lender, as applicable, against any losses or reasonable out-of-pocket expenses
that it shall sustain as a result of such alternative payment (subject to any
applicable limitations set forth in Section 9.03).

 

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Subsidiary arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Guaranteed Obligations owed by such Subsidiary to the Administrative Agent, the
Issuing Banks and the Lenders.

 

The Company hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
Subsidiary Guarantor to honor all of its obligations under the Subsidiary
Guaranty in respect of Specified Swap Obligations (provided, however, that the
Company shall only be liable under this paragraph for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this paragraph or otherwise under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The Company intends that this paragraph constitute, and this
paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Subsidiary Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Nothing shall discharge or satisfy the liability of the Company under this
Article X except the full performance and payment in cash of the Guaranteed
Obligations or satisfaction otherwise of the Final Release Conditions.

 

[Signature Pages Follow]

 

112

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers or other
authorized signatories as of the day and year first above written.

 

 

REGENERON PHARMACEUTICALS, INC.,

 

as the Company

 

 

 

 

By

/s/ Leonard N. Brooks

 

 

Name:

Leonard N. Brooks

 

 

Title:

Vice President, Treasurer

 

 

 

 

REGENERON GENETICS CENTER LLC,

 

as a Subsidiary Borrower

 

 

 

 

By

/s/ Leonard N. Brooks

 

 

Name:

Leonard N. Brooks

 

 

Title:

Treasurer

 

 

 

 

REGENERON HEALTHCARE SOLUTIONS, INC.,

 

as a Subsidiary Borrower

 

 

 

 

By

/s/ Marion McCourt

 

 

Name:

Marion McCourt

 

 

Title:

General Manager

 

Signature Page to Credit Agreement
Regeneron Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
an Issuing Bank and as Administrative Agent

 

 

 

 

By

/s/ Alicia Schreibstein

 

 

Name:

Alicia Schreibstein

 

 

Title:

Executive Director

 

 

 

 

BANK OF AMERICA, N.A., individually as a Lender, as an Issuing Bank and as a
Co-Syndication Agent

 

 

 

 

By

/s/ Yinghua Zhang

 

 

Name:

Yinghua Zhang

 

 

Title:

Director

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, individually as a Lender, as an Issuing Bank and
as a Co-Syndication Agent

 

 

 

 

By

/s/ Ryan M. Black

 

 

Name:

Ryan M. Black

 

 

Title:

Vice President

 

 

 

 

CITIBANK, N.A., individually as a Lender and as a Co-Documentation Agent

 

 

 

 

By

/s/ Marni McManus

 

 

Name:

Marni McManus

 

 

Title:

Vice President

 

Signature Page to Credit Agreement
Regeneron Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------



 

 

FIFTH THIRD BANK, individually as a Lender and as a Co-Documentation Agent

 

 

 

 

By

/s/ Vera B. McEvoy

 

 

Name:

Vera B. McEvoy

 

 

Title:

Director II

 

 

 

 

MUFG BANK, LTD., individually as a Lender and as a Co-Documentation Agent

 

 

 

 

By

/s/ Jack Lonker

 

 

Name:

Jack Lonker

 

 

Title:

Director

 

 

 

 

BARCLAYS BANK PLC, individually as a Lender and as a Co-Documentation Agent

 

 

 

 

By

/s/ Ronnie Glenn

 

 

Name:

Ronnie Glenn

 

 

Title:

Director

 

 

 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

By

/s/ Annie Carr

 

 

Name:

Annie Carr

 

 

Title:

Authorized Signatory

 

Signature Page to Credit Agreement
Regeneron Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------



 

 

THE NORTHERN TRUST COMPANY, as a Lender

 

 

 

 

By

/s/ Eric Siebert

 

 

Name:

Eric Siebert

 

 

Title:

Senior Vice President

 

 

 

 

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND, as a Lender

 

 

 

 

By

/s/ Keith Hughes

 

 

Name:

Keith Hughes

 

 

Title:

Authorised Signatory

 

 

 

 

By

/s/ Frank Schmitt

 

 

Name:

Frank Schmitt

 

 

Title:

Authorised Signatory

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By

/s/ Steven A. Eberhardt

 

 

Name:

Steven A. Eberhardt

 

 

Title:

Vice President

 

 

 

 

CITIZENS BANK, N.A., as a Lender

 

 

 

 

By

/s/ Prasanna Manyem

 

 

Name:

Prasanna Manyem

 

 

Title:

Vice President

 

Signature Page to Credit Agreement
Regeneron Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------



 

SCHEDULE 2.01

 

COMMITMENTS

 

LENDER

 

COMMITMENT

 

JPMORGAN CHASE BANK, N.A.

 

$

105,000,000

 

BANK OF AMERICA, N.A.

 

$

105,000,000

 

U.S. BANK NATIONAL ASSOCIATION

 

$

105,000,000

 

CITIBANK, N.A.

 

$

65,000,000

 

FIFTH THIRD BANK

 

$

65,000,000

 

MUFG BANK, LTD.

 

$

65,000,000

 

BARCLAYS BANK PLC

 

$

65,000,000

 

GOLDMAN SACHS BANK USA

 

$

35,000,000

 

THE NORTHERN TRUST COMPANY

 

$

35,000,000

 

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND

 

$

35,000,000

 

PNC BANK, NATIONAL ASSOCIATION

 

$

35,000,000

 

CITIZENS BANK, N.A.

 

$

35,000,000

 

AGGREGATE COMMITMENT

 

$

750,000,000

 

 

--------------------------------------------------------------------------------



 

SCHEDULE 3.01

 

SUBSIDIARIES

 

Owner

 

Subsidiary

 

Material
Subsidiary

 

Jurisdiction
of
Organization

 

Ownership

Regeneron Pharmaceuticals, Inc.

 

Regeneron Genetics Center LLC

 

No.

 

Delaware

 

100%

 

 

Regeneron Healthcare Solutions, Inc.

 

No.

 

New York

 

100%

 

 

Regeneron Assurance, Inc.

 

No.

 

New York

 

100%

 

 

Loop Road Holdings LLC

 

No.

 

New York

 

100%

 

 

Rockwood Road Holdings LLC

 

No.

 

New York

 

100%

 

 

Old Saw Mill Holdings LLC

 

No.

 

New York

 

100%

 

 

OSMR LLC

 

No.

 

New York

 

100%

OSMR LLC

 

Regeneron International Holdings LLC

 

No.

 

Delaware

 

100%

Regeneron International Holdings LLC

 

Regeneron International Limited

 

No.

 

Ireland

 

100%

OSMR LLC; Regeneron International Limited

 

OSMR Holdings

 

No.

 

Bermuda

 

19.81% (OSMR LLC)(1); 80.19% (Regeneron International Limited)(2)

OSMR Holdings

 

OSMR International

 

No.

 

Bermuda

 

100%

 

 

Regeneron Ireland Holdings Unlimited Company

 

No.

 

Ireland

 

100%

OSMR International

 

Regeneron Atlantic Holdings

 

No.

 

Bermuda

 

100%

Regeneron Ireland Holdings Unlimited Company

 

Regeneron Ireland Unlimited Company

 

No.

 

Ireland

 

100%

Regeneron Ireland Unlimited Company

 

Regeneron Capital International B.V.

 

No.

 

Netherlands

 

100%

 

--------------------------------------------------------------------------------

(1)  OSMR LLC owns 10,000 shares of OSMR Holdings.

(2)  Regeneron International Limited owns 40,471 shares of OSMR Holdings.

 

--------------------------------------------------------------------------------



 

Owner

 

Subsidiary

 

Material
Subsidiary

 

Jurisdiction
of
Organization

 

Ownership

 

 

Regeneron Spain, S.L.U.

 

No.

 

Spain

 

100%

 

 

Regeneron Belgium BVBA

 

No.

 

Belgium

 

99.99%(3)

 

 

Regeneron UK Limited

 

No.

 

England and Wales

 

100%

 

--------------------------------------------------------------------------------

(3)  0.01% held by Regeneron Spain, S.L.U. (1 share).

 

--------------------------------------------------------------------------------



 

SCHEDULE 6.01

 

EXISTING INDEBTEDNESS

 

None.

 

--------------------------------------------------------------------------------



 

SCHEDULE 6.02

 

EXISTING LIENS

 

None.

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

Assignor:

 

 

 

 

2.

Assignee:

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

3.

Borrowers:

Regeneron Pharmaceuticals, Inc. and certain Subsidiary Borrowers

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

5.

Credit Agreement:

The Credit Agreement dated as of December 14, 2018 among Regeneron
Pharmaceuticals, Inc., the Subsidiary Borrowers from time to time parties
thereto, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

--------------------------------------------------------------------------------



 

6.                                      Assigned Interest:

 

Aggregate Amount of
Commitment/Loans for all
Lenders

 

Amount of Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans(2)

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

 

Effective Date:                   , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the other Loan Parties and their
respective Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including federal and state
securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

 

 

Consented to and Accepted:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, an Issuing Bank and
Swingline Lender

 

 

 

--------------------------------------------------------------------------------

(2)  Set forth, so at least 9 decimals, as percentage of the Commitment/Loans of
all Lenders thereunder.

 

--------------------------------------------------------------------------------



 

By:

 

 

 

Title:

 

 

 

BANK OF AMERICA, N.A., as an Issuing Bank

 

 

 

By:

 

 

 

Title:

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as an Issuing Bank

 

 

 

By:

 

 

 

Title:

 

 

 

[Consented to:](3)

 

 

 

REGENERON PHARMACEUTICALS, INC.

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(3)  To be added only if the consent of the Company is required by the terms of
the Credit Agreement.

 

--------------------------------------------------------------------------------



 

ANNEX I

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent, any
arranger of the credit facilities evidenced by the Credit Agreement or any other
Lender and their respective Related Parties, and (v) attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, any arranger of the credit facilities evidenced by the
Credit Agreement, the Assignor or any other Lender and their respective Related
Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Acceptance and adoption of the terms of this
Assignment and Assumption by the Assignee and the Assignor

 

--------------------------------------------------------------------------------



 

by Electronic Signature or delivery of an executed counterpart of a signature
page of this Assignment and Assumption by any Approved Electronic Platform shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption.  This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

FORM OF INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated           , 20    (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
December 14, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Regeneron Pharmaceuticals, Inc.
(the “Company”), the Subsidiary Borrowers from time to time party thereto, the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;

 

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the Aggregate Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.20; and

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Company and the Administrative Agent this
Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.                                      The undersigned Increasing Lender
agrees, subject to the terms and conditions of the Credit Agreement, that on the
date of this Supplement it shall [have its Commitment increased by
$[          ], thereby making the aggregate amount of its total Commitments
equal to $[          ]] [and] [participate in a tranche of Incremental Term
Loans with a commitment amount equal to $[          ] with respect thereto].

 

2.                                      The Company hereby represents and
warrants that no Default or Event of Default has occurred and is continuing on
and as of the date hereof.

 

3.                                      Terms defined in the Credit Agreement
shall have their defined meanings when used herein.

 

4.                                      This Supplement shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

5.                                      This Supplement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same document.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF INCREASING LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

REGENERON PHARMACEUTICALS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT C

 

FORM OF AUGMENTING LENDER SUPPLEMENT

 

AUGMENTING LENDER SUPPLEMENT, dated           , 20    (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
December 14, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Regeneron Pharmaceuticals, Inc.
(the “Company”), the Subsidiary Borrowers from time to time party thereto, the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent, by
executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.  The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment with respect to Revolving
Loans of $[          ]] [and] [a commitment with respect to Incremental Term
Loans of $[          ]].

 

2.  The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

 

3.  The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

[           ]

 

--------------------------------------------------------------------------------



 

4.  The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

5.  Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

 

6.  This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

7.  This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF AUGMENTING LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

REGENERON PHARMACEUTICALS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT D

 

LIST OF CLOSING DOCUMENTS

 

REGENERON PHARMACEUTICALS, INC.
CERTAIN SUBSIDIARY BORROWERS

 

CREDIT FACILITIES

 

December 14, 2018

 

LIST OF CLOSING DOCUMENTS(1)

 

A.                                    LOAN DOCUMENTS

 

1.              Credit Agreement (the “Credit Agreement”) by and among Regeneron
Pharmaceuticals, Inc., a New York corporation (the “Company”), the Subsidiary
Borrowers from time to time parties thereto (collectively with the Company, the
“Borrowers”), the institutions from time to time parties thereto as Lenders (the
“Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent for itself and the other Lenders (the “Administrative Agent”), evidencing
a revolving credit facility to the Borrowers from the Lenders in an initial
aggregate principal amount of $750,000,000.

 

SCHEDULES

 

Schedule 2.01

—

Commitments

Schedule 3.01

—

Subsidiaries

Schedule 6.01

—

Existing Indebtedness

Schedule 6.02

—

Existing Liens

 

EXHIBITS

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B

—

Form of Increasing Lender Supplement

Exhibit C

—

Form of Augmenting Lender Supplement

Exhibit D

—

List of Closing Documents

Exhibit E-1

—

Form of Borrowing Subsidiary Agreement

Exhibit E-2

—

Form of Borrowing Subsidiary Termination

Exhibit F

—

Form of Subsidiary Guaranty

Exhibit G-1

—

Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

Exhibit G-2

—

Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)

Exhibit G-3

—

Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

Exhibit G-4

—

Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

Exhibit H-1

—

Form of Borrowing Request

 

--------------------------------------------------------------------------------

(1)  Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement.  Items
appearing in bold and italics shall be prepared and/or provided by the Company
and/or Company’s counsel.

 

--------------------------------------------------------------------------------



 

Exhibit H-2

—

Form of Interest Election Request

Exhibit I

—

Form of Note

 

2.              Notes executed by the Borrowers in favor of each of the Lenders,
if any, which has requested a note pursuant to Section 2.10(e) of the Credit
Agreement.

 

B.                                    CORPORATE DOCUMENTS

 

3.              Certificate of the Secretary or an Assistant Secretary of each
Loan Party certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization or incorporation
(as applicable), since the date of the certification thereof by such
governmental entity, (ii) the By-Laws or other applicable organizational or
constitutional document, as attached thereto, of such Loan Party as in effect on
the date of such certification, (iii) resolutions of the Board of Directors or
other governing body of such Loan Party authorizing the execution, delivery and
performance of each Loan Document to which it is a party and (iv) the names and
true signatures of the incumbent officers of such Loan Party authorized to sign
the Loan Documents to which it is a party, and, in the case of a Borrower,
authorized to request a Borrowing or the issuance of a Letter of Credit  under
the Credit Agreement.

 

4.              Good Standing Certificate (or analogous documentation if
applicable) for each Loan Party from the Secretary of State of the jurisdiction
of its organization or incorporation.

 

C.                                    OPINIONS

 

5.              Opinion of Skadden, Arps, Slate, Meagher & Flom LLP.

 

D.                                    CLOSING CERTIFICATES AND MISCELLANEOUS

 

6.              A Certificate signed by a Responsible Officer of the Company
certifying on behalf of the Company the following:  (i) that the representations
and warranties contained in Article III of the Credit Agreement are true and
correct in all material respects (or, in the case of any representation or
warranty qualified by materiality or Material Adverse Effect, in all respects)
as of the Effective Date except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (or, in the case of any representation or
warranty qualified by materiality or Material Adverse Effect, in all respects)
as of such earlier date and (ii) that no Default or Event of Default has
occurred and is then continuing.

 

7.                                      A notice of termination and prepayment
in respect of the Existing Credit Agreement.

 

--------------------------------------------------------------------------------



 

EXHIBIT E-1

 

[FORM OF]

 

BORROWING SUBSIDIARY AGREEMENT

 

BORROWING SUBSIDIARY AGREEMENT dated as of [     ], among Regeneron
Pharmaceuticals, Inc., a New York corporation (the “Company”), [Name of
Subsidiary Borrower], a [          ] (the “New Borrowing Subsidiary”), and
JPMorgan Chase Bank, N.A. as Administrative Agent (the “Administrative Agent”).

 

Reference is hereby made to the Credit Agreement dated as of December 14, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Subsidiary Borrowers from time to
time party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A. as Administrative Agent.  Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.  Under the Credit Agreement, the Lenders have agreed, upon the
terms and subject to the conditions therein set forth, to make Loans to certain
Subsidiary Borrowers (collectively with the Company, the “Borrowers”), and the
Company and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a Subsidiary Borrower.  In addition, the New Borrowing
Subsidiary hereby authorizes the Company to act on its behalf as and to the
extent provided for in Article II of the Credit Agreement.  Notwithstanding the
preceding sentence, the New Borrowing Subsidiary hereby designates the following
officers or other authorized signatories as being authorized to, among other
things, request Borrowings under the Credit Agreement on behalf of the New
Subsidiary Borrower and sign this Borrowing Subsidiary Agreement and the other
Loan Documents to which the New Borrowing Subsidiary is, or may from time to
time become, a party:  [              ].

 

Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
in all material respects (or, in the case of any representation or warranty
qualified by materiality or Material Adverse Effect, in all respects) as of the
date hereof except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (or, in the case of any representation or warranty
qualified by materiality or Material Adverse Effect, in all respects) as of such
earlier date.  [The Company and the New Borrowing Subsidiary further represent
and warrant that the execution, delivery and performance by the New Borrowing
Subsidiary of the transactions contemplated under this Agreement and the use of
any of the proceeds raised in connection with this Agreement will not contravene
or conflict with, or otherwise constitute unlawful financial assistance under,
Sections 677 to 683 (inclusive) of the United Kingdom Companies Act 2006 of
England and Wales (as amended).](1) [INSERT OTHER PROVISIONS REASONABLY
REQUESTED BY ADMINISTRATIVE AGENT OR ITS COUNSELS]  The Company agrees that the
Guarantee of the Company contained in the Credit Agreement will apply to the
Obligations of the New Borrowing Subsidiary.  Upon execution of this Agreement
by each of the Company, the New Borrowing Subsidiary and the Administrative
Agent, the New Borrowing Subsidiary shall be a party to the Credit Agreement and
shall constitute a “Subsidiary Borrower” for all purposes thereof, and the New
Borrowing Subsidiary hereby agrees to be bound by all provisions of the Credit
Agreement.

 

[If a Dutch Subsidiary Borrower is represented by an attorney in connection with
the signing and/or execution of the Credit Agreement and/or any other Loan
Document it is hereby expressly

 

--------------------------------------------------------------------------------

(1)  To be included only if a New Borrowing Subsidiary will be a Borrower
organized under the laws of England and Wales.

 

--------------------------------------------------------------------------------



 

acknowledged and accepted by the parties to the Credit Agreement and/or any
other Loan Document that the existence and extent of the attorney’s authority
and the effects of the attorney’s exercise or purported exercise of his or her
authority shall be governed by the laws of The Netherlands.]

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers or other authorized signatories as of the
date first appearing above.

 

 

REGENERON PHARMACEUTICALS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[NAME OF NEW BORROWING SUBSIDIARY]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

EXHIBIT E-2

 

[FORM OF]

 

BORROWING SUBSIDIARY TERMINATION

 

JPMorgan Chase Bank, N.A.
as Administrative Agent
for the Lenders referred to below
10 South Dearborn Street
Chicago, Illinois 60603
Attention:  [          ]

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, Regeneron Pharmaceuticals, Inc. (the “Company”), refers to the
Credit Agreement dated as of December 14, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the Subsidiary Borrowers from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.  Capitalized terms used and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

 

The Company hereby terminates the status of [              ] (the “Terminated
Borrowing Subsidiary”) as a Subsidiary Borrower under the Credit Agreement. 
[The Company represents and warrants that no Loans made to the Terminated
Borrowing Subsidiary are outstanding as of the date hereof and that all amounts
payable by the Terminated Borrowing Subsidiary in respect of interest and/or
fees (and, to the extent notified by the Administrative Agent or any Lender, any
other amounts payable under the Credit Agreement) pursuant to the Credit
Agreement have been paid in full on or prior to the date hereof.] [The Company
acknowledges that the Terminated Borrowing Subsidiary shall continue to be a
Borrower until such time as all Loans made to the Terminated Borrowing
Subsidiary shall have been prepaid and all amounts payable by the Terminated
Borrowing Subsidiary in respect of interest and/or fees (and, to the extent
notified by the Administrative Agent or any Lender, any other amounts payable
under the Credit Agreement) pursuant to the Credit Agreement shall have been
paid in full, provided that the Terminated Borrowing Subsidiary shall not have
the right to make further Borrowings under the Credit Agreement.]

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------



 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

 

Very truly yours,

 

 

 

REGENERON PHARMACEUTICALS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Copy to:                        JPMorgan Chase Bank, N.A.
10 South Dearborn Street
Chicago, Illinois 60603

 

--------------------------------------------------------------------------------



 

EXHIBIT F

 

[FORM OF]

 

SUBSIDIARY GUARANTY

 

GUARANTY

 

THIS GUARANTY (as amended, restated, supplemented or otherwise modified from
time to time, this “Guaranty”) is made as of [          ], by and among each of
the undersigned (the “Initial Guarantors” and along with any additional
Subsidiaries of the Company which become parties to this Guaranty by executing a
supplement hereto in the form attached as Annex I, the “Guarantors”) in favor of
the Administrative Agent, for the ratable benefit of the Holders of Guaranteed
Obligations (as defined below), under the Credit Agreement referred to below.

 

WITNESSETH

 

WHEREAS, Regeneron Pharmaceuticals, Inc., a New York corporation (the
“Company”), the Subsidiary Borrowers parties thereto (the “Subsidiary Borrowers”
and, together with the Company, the “Borrowers”), the institutions from time to
time parties thereto as lenders (the “Lenders”), and JPMorgan Chase Bank, N.A.,
as administrative agent (the “Administrative Agent”) have entered into a certain
Credit Agreement dated as of December 14, 2018 (as the same may be amended,
modified, supplemented and/or restated, and as in effect from time to time, the
“Credit Agreement”), providing, subject to the terms and conditions thereof, for
extensions of credit and other financial accommodations to be made by the
Lenders to the Borrowers;

 

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Subsidiaries of the Company required to execute this Guaranty pursuant to
Section 5.09 of the Credit Agreement) execute and deliver this Guaranty, whereby
each of the Guarantors shall guarantee the payment when due of all Obligations;
and

 

WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrowers have provided, and such direct and indirect financial and
other support as the Borrowers may in the future provide, to the Guarantors, and
in order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement, each of the Guarantors is willing to guarantee the Obligations
of the Borrowers;

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1.                            Definitions.  Terms defined in the Credit
Agreement and not otherwise defined herein have, as used herein, the respective
meanings provided for therein.

 

SECTION 2.                            Representations, Warranties and
Covenants.  Each of the Guarantors represents and warrants (which
representations and warranties shall be deemed to have been renewed at the time
of the making, conversion or continuation of any Loan or issuance, amendment,
renewal or extension of any Letter of Credit to the extent required by
Section 4.02 of the Credit Agreement) that:

 

--------------------------------------------------------------------------------



 

(A)                               It (i) is duly organized or incorporated, as
the case may be, validly existing and in good standing (to the extent the
concept is applicable in such jurisdiction) under the laws of the jurisdiction
of its organization or incorporation (as applicable), (ii) has all requisite
organizational power and authority to carry on its business as now conducted and
(iii) is qualified to do business in, and (to the extent the concept is
applicable in such jurisdiction) is in good standing in, every jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification, in any such case of clause (iii), except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

(B)                               It (to the extent applicable) has the
requisite organizational power and authority and legal right to execute and
deliver this Guaranty and to perform its obligations hereunder.  The execution
and delivery by each Guarantor of this Guaranty and the performance by each of
its obligations hereunder have been duly authorized by all necessary
organizational actions and, if required, actions by equity holders of such
Guarantor, and this Guaranty constitutes a legal, valid and binding obligation
of such Guarantor, enforceable against such Guarantor in accordance with its
terms, subject to (i) applicable bankruptcy, insolvency, examinership,
reorganization, moratorium or other laws affecting creditors’ rights generally,
(ii) general principles of equity, regardless of whether considered in a
proceeding in equity or at law and (iii) requirements of reasonableness, good
faith and fair dealing.

 

(C)                               Neither the execution and delivery by it of
this Guaranty, nor the consummation by it of the transactions herein
contemplated, nor compliance by it with the provisions hereof will (i) violate
in any material respect any applicable material law or regulation or the
charter, by-laws, constitution or other organizational documents of any Loan
Party or any Material Subsidiary or any material order of any Governmental
Authority binding upon any Loan Party or any of the Material Subsidiaries or its
assets, (ii) violate in any material respect or result in a default under any
indenture, material agreement or other material instrument binding upon the
Company or any of its Material Subsidiaries or its assets, or give rise to a
right thereunder to require any payment to be made by the Company or any of its
Material Subsidiaries, except, in the case of this clause (ii), for any such
violations, defaults or rights that could not reasonably be expected to result
in a Material Adverse Effect, or (iii) result in the creation or imposition of
any Lien on any asset of the Company or any of its Material Subsidiaries, other
than Liens (if any) permitted by Section 6.02(a) of the Credit Agreement.  No
order, consent, adjudication, approval, license, authorization, or validation
of, or filing, recording or registration with, or exemption by, or other action
in respect of any governmental or public body or authority, or any subdivision
thereof is required to be obtained by it in connection with the execution,
delivery and performance by it of, or the legality, validity, binding effect or
enforceability against it of, this Guaranty, in any such case, except such as
are not material or have been, or will be by the time required, obtained or made
and are, or will be by the time required, in full force and effect.

 

In addition to the foregoing, until the Commitments under the Credit Agreement
have expired or been terminated and the principal of and interest on each Loan
and all fees due and payable thereunder have been paid in full (other than
Guaranteed Obligations expressly stated to survive such payment and termination)
and all Letters of Credit have expired or terminated, in each case, without any
pending draw (or shall have been cash collateralized or backstopped pursuant to
arrangements reasonably satisfactory to the Administrative Agent), and all LC
Disbursements shall have been reimbursed, each of the Guarantors covenants that
it will, and, if necessary, will enable each of the Borrowers to, fully comply
with those covenants and agreements of such Borrower applicable to such
Guarantor set forth in the Credit Agreement.

 

Exhibit F-2

--------------------------------------------------------------------------------



 

SECTION 3.                            The Guaranty.  Each of the Guarantors
hereby unconditionally guarantees, jointly with the other Guarantors and
severally, the full and punctual payment and performance when due (whether at
stated maturity, upon acceleration or otherwise) of the Obligations, including,
without limitation, (i) the principal of and interest on each Loan made to any
Borrower pursuant to the Credit Agreement, (ii) any obligations of any Borrower
to reimburse LC Disbursements (“Reimbursement Obligations”), (iii) all
obligations of any Borrower owing to any Lender or any affiliate of any Lender
under any Swap Agreement or Banking Services Agreement, (iv) all other amounts
payable by any Borrower or any of its Subsidiaries under the Credit Agreement,
any Swap Agreement, any Banking Services Agreement and the other Loan Documents
and (v) the punctual and faithful performance, keeping, observance, and
fulfillment by any Borrower of all of the agreements, conditions, covenants, and
obligations of such Borrower contained in the Loan Documents (all of the
foregoing being referred to collectively as the “Guaranteed Obligations”
(provided, however, that the definition of “Guaranteed Obligations” shall not
create or include any guarantee by any Guarantor of any Excluded Swap
Obligations of such Guarantor for purposes of determining any obligations of any
Guarantor) and the holders from time to time of the Guaranteed Obligations being
referred to collectively as the “Holders of Guaranteed Obligations”).  Upon
(x) the failure by any Borrower or any of its Affiliates, as applicable, to pay
punctually any such amount or perform such obligation, and (y) such failure
continuing beyond any applicable grace or notice and cure period, each of the
Guarantors agrees that it shall forthwith on demand pay such amount or perform
such obligation at the place and in the manner specified in the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or the relevant
Loan Document, as the case may be.  Each of the Guarantors hereby agrees that
this Guaranty is an absolute, irrevocable and unconditional guaranty of payment
and is not a guaranty of collection.

 

Each of the Guarantors hereby irrevocably and unconditionally agrees, jointly
and severally with the other Guarantors, that if any obligation guaranteed by it
is or becomes unenforceable, invalid or illegal, it will, as an independent  and
primary obligation, indemnify the Holders of Guaranteed Obligations immediately
on demand against any cost, loss or liability they incur as a result of the
Company or any of its Affiliates not paying any amount which would, but for such
unenforceability, invalidity or illegality, have been payable by such Guarantor
under this Guaranty on the date when it would have been due (but so that the
amount payable by each Guarantor under this indemnity will not exceed the amount
which it would have had to pay under this Guaranty if the amount claimed had
been recoverable on the basis of a guaranty).

 

SECTION 4.                            Guaranty Unconditional.  The obligations
of each of the Guarantors hereunder shall be unconditional and absolute and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:

 

(A)                               any extension, renewal, settlement,
indulgence, compromise, waiver or release of or with respect to the Guaranteed
Obligations or any part thereof or any agreement relating thereto, or with
respect to any obligation of any other guarantor of any of the Guaranteed
Obligations, whether (in any such case) by operation of law or otherwise, or any
failure or omission to enforce any right, power or remedy with respect to the
Guaranteed Obligations or any part thereof or any agreement relating thereto, or
with respect to any obligation of any other guarantor of any of the Guaranteed
Obligations;

 

(B)                               any modification or amendment of or supplement
to the Credit Agreement, any Swap Agreement, any Banking Services Agreement or
any other Loan Document, including, without limitation, any such amendment which
may increase the amount of, or the interest rates applicable to, any of the
Obligations guaranteed hereby;

 

Exhibit F-3

--------------------------------------------------------------------------------



 

(C)                               any release, surrender, compromise,
settlement, waiver, subordination or modification, with or without
consideration, of any collateral securing the Guaranteed Obligations or any part
thereof, any other guaranties with respect to the Guaranteed Obligations or any
part thereof, or any other obligation of any person or entity with respect to
the Guaranteed Obligations or any part thereof, or any nonperfection or
invalidity of any direct or indirect security for the Guaranteed Obligations;

 

(D)                               any change in the corporate, partnership or
other existence, structure or ownership of any Borrower or any other guarantor
of any of the Guaranteed Obligations, or any insolvency, bankruptcy,
examinership, reorganization or other similar proceeding affecting such Borrower
or any other guarantor of the Guaranteed Obligations, or any of their respective
assets or any resulting release or discharge of any obligation of such Borrower
or any other guarantor of any of the Guaranteed Obligations;

 

(E)                                the existence of any claim, setoff or other
rights which the Guarantors may have at any time against any Borrower, any other
guarantor of any of the Guaranteed Obligations, the Administrative Agent, any
Holder of Guaranteed Obligations or any other Person, whether in connection
herewith or in connection with any unrelated transactions; provided that nothing
herein shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim;

 

(F)                                 the enforceability or validity of the
Guaranteed Obligations or any part thereof or the genuineness, enforceability or
validity of any agreement relating thereto or with respect to any collateral
securing the Guaranteed Obligations or any part thereof, or any other invalidity
or unenforceability relating to or against any Borrower or any other guarantor
of any of the Guaranteed Obligations, for any reason related to the Credit
Agreement, any Swap Agreement, any Banking Services Agreement, any other Loan
Document, or any provision of applicable law decree, order or regulation of any
jurisdiction purporting to prohibit the payment by such Borrower or any other
guarantor of the Guaranteed Obligations, of any of the Guaranteed Obligations or
otherwise affecting any term of any of the Guaranteed Obligations;

 

(G)                               the failure of the Administrative Agent to
take any steps to perfect and maintain any security interest in, or to preserve
any rights to, any security or collateral for the Guaranteed Obligations, if
any;

 

(H)                              the election by, or on behalf of, any one or
more of the Holders of Guaranteed Obligations, in any proceeding instituted
under Chapter 11 of Title 11 of the United States Code (11 U.S.C. 101 et seq.)
(the “Bankruptcy Code”), of the application of Section 1111(b)(2) of the
Bankruptcy Code;

 

(I)                                   any borrowing or grant of a security
interest by any Borrower, as debtor-in-possession, under Section 364 of the
Bankruptcy Code;

 

(J)                                   the disallowance, under Section 502 of the
Bankruptcy Code, of all or any portion of the claims of the Holders of
Guaranteed Obligations or the Administrative Agent for repayment of all or any
part of the Guaranteed Obligations;

 

(K)                               the failure of any other guarantor to sign or
become party to this Guaranty or any amendment, change, or reaffirmation hereof;
or

 

(L)                                any other act or omission to act or delay of
any kind by any Borrower, any other guarantor of the Guaranteed Obligations, the
Administrative Agent, any Holder of Guaranteed

 

Exhibit F-4

--------------------------------------------------------------------------------



 

Obligations or any other Person or any other circumstance whatsoever which
might, but for the provisions of this Section 4, constitute a legal or equitable
discharge of any Guarantor’s obligations hereunder except as provided in
Section 5.

 

SECTION 5.                            Continuing Guarantee; Discharge Only Upon
Payment In Full;  Reinstatement In Certain Circumstances.  Each of the
Guarantors’ obligations hereunder shall constitute a continuing and irrevocable
guarantee of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations shall have been
paid in full in cash and the Commitments and all Letters of Credit issued under
the Credit Agreement shall have terminated or expired, or satisfaction otherwise
of the Final Release Conditions.  If at any time any payment of the principal of
or interest on any Loan, any Reimbursement Obligation or any other amount
payable by any Borrower or any other party under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement or any other Loan Document (including
a payment effected through exercise of a right of setoff) is rescinded, or is or
must be otherwise restored or returned upon the insolvency, bankruptcy,
examinership or reorganization of any Borrower or otherwise, each of the
Guarantors’ obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.  The
parties hereto acknowledge and agree that each of the Guaranteed Obligations
shall be due and payable in the same currency as such Guaranteed Obligation is
denominated but if currency control or exchange regulations are imposed in the
country which issues such currency with the result that such currency (the
“Original Currency”) no longer exists or the relevant Guarantor is not able to
make payment in such Original Currency, then all payments to be made by such
Guarantor hereunder in such currency shall instead be made when due in Dollars
in an amount equal to the Dollar Amount (as of the date of payment) of such
payment due, it being the intention of the parties hereto that each Guarantor
takes all risks of the imposition of any such currency control or exchange
regulations.

 

SECTION 6.                            General Waivers; Additional Waivers.

 

(A)                               General Waivers.  Each of the Guarantors
irrevocably waives acceptance hereof, presentment, demand or action on
delinquency, protest, the benefit of any statutes of limitations and, to the
fullest extent permitted by law, any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against any
Borrower, any other guarantor of the Guaranteed Obligations, or any other
Person.

 

(B)                               Additional Waivers.  Notwithstanding anything
herein to the contrary, each of the Guarantors hereby absolutely,
unconditionally, knowingly, and expressly waives:

 

(i)                                     any right it may have to revoke this
Guaranty as to future indebtedness or notice of acceptance hereof;

 

(ii)                                  (a) notice of acceptance hereof;
(b) notice of any loans or other financial accommodations made or extended under
the Loan Documents or the creation or existence of any Guaranteed Obligations;
(c) notice of the amount of the Guaranteed Obligations, subject, however, to
each Guarantor’s right to make inquiry of Administrative Agent and Holders of
Guaranteed Obligations to ascertain the amount of the Guaranteed Obligations at
any reasonable time; (d) notice of any adverse change in the financial condition
of any Borrower or of any other fact that might increase such Guarantor’s risk
hereunder; (e) notice of presentment for payment, demand, protest, and notice
thereof as to any instruments among the Loan Documents; (f) notice of any
Default or Event of Default; and (g) all other notices (except if such notice is
specifically required to be given to such Guarantor hereunder or under the Loan
Documents) and demands to which each Guarantor might otherwise be entitled;

 

Exhibit F-5

--------------------------------------------------------------------------------



 

(iii)                               its right, if any, to require the
Administrative Agent and the other Holders of Guaranteed Obligations to
institute suit against, or to exhaust any rights and remedies which the
Administrative Agent and the other Holders of Guaranteed Obligations has or may
have against, the other Guarantors or any third party; and each Guarantor
further waives any defense arising by reason of any disability or other defense
(other than the defense that the Guaranteed Obligations shall have been fully
and finally performed and indefeasibly paid) of the other Guarantors or by
reason of the cessation from any cause whatsoever of the liability of the other
Guarantors in respect thereof;

 

(iv)                              (a) any rights to assert against the
Administrative Agent and the other Holders of Guaranteed Obligations any defense
(legal or equitable), set-off, counterclaim, or claim which such Guarantor may
now or at any time hereafter have against the other Guarantors or any other
party liable to the Administrative Agent and the other Holders of Guaranteed
Obligations; (b) any defense, set-off, counterclaim, or claim, of any kind or
nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of the Guaranteed
Obligations or any security therefor; (c) any defense such Guarantor has to
performance hereunder, and any right such Guarantor has to be exonerated,
arising by reason of:  the impairment or suspension of the Administrative
Agent’s and the other Holders of Guaranteed Obligations’ rights or remedies
against the other Guarantors; the alteration by the Administrative Agent and the
other Holders of Guaranteed Obligations of the Guaranteed Obligations; any
discharge of the other Guarantors’ obligations to the Administrative Agent and
the other Holders of Guaranteed Obligations by operation of law as a result of
the Administrative Agent’s and the other Holders of Guaranteed Obligations’
intervention or omission; or the acceptance by the Administrative Agent and the
other Holders of Guaranteed Obligations of anything in partial satisfaction of
the Guaranteed Obligations; and (d) the benefit of any statute of limitations
affecting such Guarantor’s liability hereunder or the enforcement thereof, and
any act which shall defer or delay the operation of any statute of limitations
applicable to the Guaranteed Obligations shall similarly operate to defer or
delay the operation of such statute of limitations applicable to such
Guarantor’s liability hereunder; and

 

(v)                                 any defense arising by reason of or deriving
from (a) any claim or defense based upon an election of remedies by the
Administrative Agent and the other Holders of Guaranteed Obligations; or (b) any
election by the Administrative Agent and the other Holders of Guaranteed
Obligations under Section 1111(b) of Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect (or any successor statute), to
limit the amount of, or any collateral securing, its claim against the
Guarantors.

 

SECTION 7.                            Subordination of Subrogation;
Subordination of Intercompany Indebtedness.

 

(A)                               Subordination of Subrogation.  Until the
Guaranteed Obligations have been fully and finally performed and indefeasibly
paid in full in cash, or satisfaction otherwise of the Final Release Conditions,
the Guarantors (i) shall have no right of subrogation with respect to such
Guaranteed Obligations, (ii) waive any right to enforce any remedy which the
Holders of Guaranteed Obligations, the Issuing Banks or the Administrative Agent
now have or may hereafter have against any Borrower, any endorser or any
guarantor of all or any part of the Guaranteed Obligations or any other Person,
and (iii) waive any benefit of, and any right to participate in, any security or
collateral given to the Holders of Guaranteed Obligations, the Issuing Banks and
the Administrative Agent to secure the payment or performance of all or any part
of the Guaranteed Obligations or any other liability of any Borrower to the
Holders of Guaranteed Obligations or the Issuing Banks.  Should any Guarantor
have the right, notwithstanding the foregoing, to exercise its

 

Exhibit F-6

--------------------------------------------------------------------------------



 

subrogation rights, each Guarantor hereby expressly and irrevocably
(A) subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that such
Guarantor may have to the indefeasible payment in full in cash of the Guaranteed
Obligations and (B) waives any and all defenses available to a surety, guarantor
or accommodation co-obligor until the Guaranteed Obligations are indefeasibly
paid in full in cash.  Each Guarantor acknowledges and agrees that this
subordination is intended to benefit the Administrative Agent and the other
Holders of Guaranteed Obligations and shall not limit or otherwise affect such
Guarantor’s liability hereunder or the enforceability of this Guaranty, and that
the Administrative Agent, the other Holders of Guaranteed Obligations and their
respective successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 7(A).

 

(B)                               Subordination of Intercompany Indebtedness. 
Each Guarantor agrees that any and all claims of such Guarantor against any
Borrower or any other Guarantor hereunder (each an “Obligor”) with respect to
any “Intercompany Indebtedness” (as hereinafter defined), any endorser, obligor
or any other guarantor of all or any part of the Guaranteed Obligations, or
against any of its properties shall be subordinate and subject in right of
payment to the prior payment, in full and in cash, of all Guaranteed
Obligations; provided that, as long as no Event of Default has occurred and is
continuing, such Guarantor may receive payments of principal and interest from
any Obligor with respect to Intercompany Indebtedness.  Notwithstanding any
right of any Guarantor to ask, demand, sue for, take or receive any payment from
any Obligor, all rights, liens and security interests of such Guarantor, whether
now or hereafter arising and howsoever existing, in any assets of any other
Obligor shall be and are subordinated to the rights of the Holders of Guaranteed
Obligations and the Administrative Agent in those assets.  No Guarantor shall
have any right to possession of any such asset or to foreclose upon any such
asset, whether by judicial action or otherwise, unless and until all of the
Guaranteed Obligations shall have been fully paid and satisfied (in cash) and
all financing arrangements pursuant to any Loan Document, any Swap Agreement or
any Banking Services Agreement have been terminated.  If all or any part of the
assets of any Obligor, or the proceeds thereof, are subject to any distribution,
division or application to the creditors of such Obligor, whether partial or
complete, voluntary or involuntary, and whether by reason of liquidation,
bankruptcy, arrangement, receivership, assignment for the benefit of creditors
or any other action or proceeding, or if the business of any such Obligor is
dissolved or if substantially all of the assets of any such Obligor are sold,
then, and in any such event (such events being herein referred to as an
“Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any indebtedness of any Obligor to any
Guarantor (“Intercompany Indebtedness”) shall be paid or delivered directly to
the Administrative Agent for application on any of the Guaranteed Obligations,
due or to become due, until such Guaranteed Obligations shall have first been
fully paid and satisfied (in cash).  Should any payment, distribution, security
or instrument or proceeds thereof be received by the applicable Guarantor upon
or with respect to the Intercompany Indebtedness after any Insolvency Event and
prior to the satisfaction of all of the Guaranteed Obligations and the
termination of all financing arrangements pursuant to any Loan Document among
any Borrower and the Holders of Guaranteed Obligations, such Guarantor shall
receive and hold the same in trust, as trustee, for the benefit of the Holders
of Guaranteed Obligations and shall forthwith deliver the same to the
Administrative Agent, for the benefit of the Holders of Guaranteed Obligations,
in precisely the form received (except for the endorsement or assignment of the
Guarantor where necessary), for application to any of the Guaranteed
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by the Guarantor as the property of the Holders of Guaranteed
Obligations.  If any such Guarantor fails to make any such endorsement or
assignment to the Administrative Agent, the Administrative Agent or any of its
officers or employees is irrevocably authorized to make the same.  Each
Guarantor agrees that until the Guaranteed Obligations (other than the
contingent indemnity obligations) have been paid in full (in

 

Exhibit F-7

--------------------------------------------------------------------------------



 

cash) and satisfied and all financing arrangements pursuant to any Loan Document
among any Borrower and the Holders of Guaranteed Obligations have been
terminated or satisfaction otherwise of the Final Release Conditions, no
Guarantor will assign or transfer to any Person (other than the Administrative
Agent) any claim any such Guarantor has or may have against any Obligor.

 

SECTION 8.                            Contribution with Respect to Guaranteed
Obligations.

 

(A)                               To the extent that any Guarantor shall make a
payment under this Guaranty (a “Guarantor Payment”) which, taking into account
all other Guarantor Payments then previously or concurrently made by any other
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Guarantor if each Guarantor had paid the aggregate
Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Guarantors as determined immediately prior to
the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guaranteed Obligations and termination of the Credit
Agreement, the Swap Agreements and the Banking Services Agreements, such
Guarantor shall be entitled to receive contribution and indemnification payments
from, and be reimbursed by, each other Guarantor for the amount of such excess,
pro rata based upon their respective Allocable Amounts in effect immediately
prior to such Guarantor Payment.

 

(B)                               As of any date of determination, the
“Allocable Amount” of any Guarantor shall be equal to the excess of the fair
saleable value of the property of such Guarantor over the total liabilities of
such Guarantor (including the maximum amount reasonably expected to become due
in respect of contingent liabilities, calculated, without duplication, assuming
each other Guarantor that is also liable for such contingent liability pays its
ratable share thereof), giving effect to all payments made by other Guarantors
as of such date in a manner to maximize the amount of such contributions.

 

(C)                               This Section 8 is intended only to define the
relative rights of the Guarantors, and nothing set forth in this Section 8 is
intended to or shall impair the obligations of the Guarantors, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Guaranty.

 

(D)                               The parties hereto acknowledge that the rights
of contribution and indemnification hereunder shall constitute assets of the
Guarantor or Guarantors to which such contribution and indemnification is owing.

 

(E)                                The rights of the indemnifying Guarantors
against other Guarantors under this Section 8 shall be exercisable upon the full
and indefeasible payment of the Guaranteed Obligations in cash and the
termination of the Credit Agreement or satisfaction otherwise of the Final
Release Conditions.

 

SECTION 9.                            Limitation of Guaranty.  Notwithstanding
any other provision of this Guaranty, the amount guaranteed by each Guarantor
hereunder shall be limited to the extent, if any, required so that its
obligations hereunder shall not be subject to avoidance under Section 548 of the
Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law.  In
determining the limitations, if any, on the amount of any Guarantor’s
obligations hereunder pursuant to the preceding sentence, it is the intention of
the parties hereto that any rights of subrogation, indemnification or
contribution which such Guarantor may have under this Guaranty, any other
agreement or applicable law shall be taken into account.

 

Exhibit F-8

--------------------------------------------------------------------------------



 

SECTION 10.                     Stay of Acceleration.  If acceleration of the
time for payment of any amount payable by any Borrower under the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document is stayed upon the insolvency, bankruptcy or reorganization of such
Borrower, all such amounts otherwise subject to acceleration under the terms of
the Credit Agreement, any Swap Agreement, any Banking Services Agreement or any
other Loan Document shall nonetheless be payable by each of the Guarantors
hereunder forthwith on demand by the Administrative Agent.

 

SECTION 11.                     Notices.  All notices, requests and other
communications to any party hereunder shall be given in the manner prescribed in
Article IX of the Credit Agreement with respect to the Administrative Agent at
its notice address therein and with respect to any Guarantor, in care of the
Company at the address of the Company set forth in the Credit Agreement or such
other address or telecopy number as such party may hereafter specify for such
purpose by notice to the Administrative Agent in accordance with the provisions
of such Article IX.

 

SECTION 12.                     No Waivers.  No failure or delay by the
Administrative Agent or any other Holder of Guaranteed Obligations in exercising
any right, power or privilege hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  The
rights and remedies provided in this Guaranty, the Credit Agreement, any Swap
Agreement, any Banking Services Agreement and the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies provided by law.

 

SECTION 13.                     Successors and Assigns.  This Guaranty is for
the benefit of the Administrative Agent and the other Holders of Guaranteed
Obligations and their respective successors and permitted assigns; provided,
that no Guarantor shall have any right to assign its rights or obligations
hereunder without the consent of all of the Lenders, and any such assignment in
violation of this Section 13 shall be null and void; and in the event of an
assignment of any amounts payable under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement or the other Loan Documents in
accordance with the respective terms thereof, the rights hereunder, to the
extent applicable to the indebtedness so assigned, may be transferred with such
indebtedness.  This Guaranty shall be binding upon each of the Guarantors and
their respective successors and assigns.

 

SECTION 14.                     Changes in Writing.  Other than in connection
with the addition of additional Subsidiaries, which become parties hereto by
executing a supplement hereto in the form attached as Annex I, neither this
Guaranty nor any provision hereof may be changed, waived, discharged or
terminated orally, but only in writing signed by each of the Guarantors and the
Administrative Agent.

 

SECTION 15.                     GOVERNING LAW.  THIS GUARANTY SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 16.                     CONSENT TO JURISDICTION; SERVICE OF PROCESS;
JURY TRIAL; IMMUNITY.

 

(A)                               CONSENT TO JURISDICTION.  EACH GUARANTOR
HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN (OR IF SUCH COURT LACKS
SUBJECT MATTER JURISDICTION, THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN THE BOROUGH OF MANHATTAN), AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES

 

Exhibit F-9

--------------------------------------------------------------------------------



 

HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY (AND ANY SUCH CLAIMS, CROSS-CLAIMS OR THIRD
PARTY CLAIMS BROUGHT AGAINST THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES MAY ONLY) BE HEARD AND DETERMINED IN SUCH FEDERAL (TO THE EXTENT
PERMITTED BY LAW) OR NEW YORK STATE COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(B)                               EACH GUARANTOR IRREVOCABLY DESIGNATES AND
APPOINTS THE COMPANY, AS ITS AUTHORIZED AGENT, TO ACCEPT AND ACKNOWLEDGE ON ITS
BEHALF, SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUIT, ACTION
OR PROCEEDING OF THE NATURE REFERRED TO IN CLAUSE (A) ABOVE.  SAID DESIGNATION
AND APPOINTMENT SHALL BE IRREVOCABLE BY EACH SUCH FOREIGN GUARANTOR UNTIL ALL
GUARANTEED OBLIGATIONS PAYABLE BY SUCH FOREIGN GUARANTOR HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS SHALL HAVE BEEN PAID IN FULL IN ACCORDANCE WITH THE
PROVISIONS HEREOF AND THEREOF.  EACH FOREIGN GUARANTOR HEREBY CONSENTS TO
PROCESS BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING OF THE NATURE REFERRED TO
IN CLAUSE (A) ABOVE BY SERVICE OF PROCESS UPON THE COMPANY AS PROVIDED IN THIS
CLAUSE (B); PROVIDED THAT, TO THE EXTENT LAWFUL AND POSSIBLE, NOTICE OF SAID
SERVICE UPON SUCH AGENT SHALL BE MAILED BY REGISTERED OR CERTIFIED AIR MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO THE COMPANY OR TO ANY OTHER
ADDRESS OF WHICH SUCH FOREIGN GUARANTOR SHALL HAVE GIVEN WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT (WITH A COPY THEREOF TO THE COMPANY).  EACH FOREIGN
GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL CLAIM
OF ERROR BY REASON OF ANY SUCH SERVICE IN SUCH MANNER AND AGREES THAT SUCH
SERVICE SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH
FOREIGN GUARANTOR IN ANY SUCH SUIT, ACTION OR PROCEEDING AND SHALL, TO THE
FULLEST EXTENT PERMITTED BY LAW, BE TAKEN AND HELD TO BE VALID AND PERSONAL
SERVICE UPON AND PERSONAL DELIVERY TO SUCH FOREIGN GUARANTOR.  NOTHING HEREIN
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

 

(C)                               WAIVER OF JURY TRIAL.  EACH GUARANTOR HEREBY
WAIVES  TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER AND FURTHER WAIVES ANY
RIGHT TO INTERPOSE ANY COUNTERCLAIM RELATED TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY IN SUCH ACTION.

 

Exhibit F-10

--------------------------------------------------------------------------------



 

(D)                               TO THE EXTENT THAT ANY GUARANTOR HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER FROM SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OF A JUDGMENT, EXECUTION OR OTHERWISE), EACH
GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THIS GUARANTY.

 

SECTION 17.                     No Strict Construction.  The parties hereto have
participated jointly in the negotiation and drafting of this Guaranty.  In the
event an ambiguity or question of intent or interpretation arises, this Guaranty
shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Guaranty.

 

SECTION 18.                     Taxes, Expenses of Enforcement, etc.

 

(A)                               Taxes.  Any obligation of the Loan Parties
under Section 2.17 of the Credit Agreement to pay any additional amounts to, or
indemnify, any Lender or Issuing Bank for any Taxes that are required to be
withheld or deducted from payments made to any Lender or Issuing Bank or to pay
for, or indemnify any Lender or Issuing Bank for, any Other Taxes (and
obligations of any Lender or Issuing Bank to provide tax documentation under
Section 2.17(f) of the Credit Agreement), shall apply mutatis mutandis, and
without duplication, to each Guarantor (and Lender or Issuing Bank) with respect
to this Guaranty and payments made hereunder.

 

(B)                               Expenses of Enforcement, Etc.  The Guarantors
agree to reimburse the Administrative Agent and the other Holders of Guaranteed
Obligations for any reasonable and documented costs and out-of-pocket expenses
(including reasonable and documented attorneys’ fees, but subject to the
limitations set forth in Section 9.03 of the Credit Agreement) paid or incurred
by the Administrative Agent or any other Holder of Guaranteed Obligations in
connection with the collection and enforcement of amounts due under the Loan
Documents, including without limitation this Guaranty.

 

SECTION 19.                     Setoff.  Subject to Section 2.23(b) of the
Credit Agreement and any limitations expressly agreed to by any Holder of
Guaranteed Obligations or its Affiliate, as applicable, pursuant to any Banking
Services Agreement or Swap Agreement to which such Holder of Guaranteed
Obligations or Affiliate is a party, at any time after all or any part of the
Guaranteed Obligations have become due and payable (by acceleration or
otherwise), if an Event of Default shall have occurred and be continuing, each
Holder of Guaranteed Obligations (including the Administrative Agent) and its
Affiliates may, regardless of the acceptance of any security or collateral for
the payment hereof, set off and apply any and all deposits (general or special,
time or demand, provisional or final and in whatever currency denominated) at
any time held and other obligations at any time owing by such Holder of
Guaranteed Obligations or Affiliate to or for the credit or the account of any
Guarantor against any of and all of the Guaranteed Obligations then due and
owing by such Guarantor held by such Holder of Guaranteed Obligations,
irrespective of whether or not such Holder of Guaranteed Obligations shall have
made any demand under the Loan Documents.  The rights of each Holder of
Guaranteed Obligations under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Holder of Guaranteed
Obligations may have.  Each Holder of Guaranteed Obligations agrees to notify
the Company and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

SECTION 20.                     Financial Information.  Each Guarantor hereby
assumes responsibility for keeping itself informed of the financial condition of
each of the Borrowers and any and all endorsers and/or

 

Exhibit F-11

--------------------------------------------------------------------------------



 

other Guarantors of all or any part of the Guaranteed Obligations, and of all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations, or any part thereof, that diligent inquiry would reveal, and each
Guarantor hereby agrees that none of the Holders of Guaranteed Obligations
(including the Administrative Agent) shall have any duty to advise such
Guarantor of information known to any of them regarding such condition or any
such circumstances.  In the event any Holder of Guaranteed Obligations
(including the Administrative Agent), in its sole discretion, undertakes at any
time or from time to time to provide any such information to a Guarantor, such
Holder of Guaranteed Obligations (including the Administrative Agent) shall be
under no obligation (i) to undertake any investigation not a part of its regular
business routine, (ii) to disclose any information which such Holder of
Guaranteed Obligations (including the Administrative Agent), pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (iii) to make any other or future disclosures of such
information or any other information to such Guarantor.

 

SECTION 21.                     Severability.  Wherever possible, each provision
of this Guaranty shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Guaranty shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity without invalidating the remainder
of such provision or the remaining provisions of this Guaranty.

 

SECTION 22.                     Merger.  This Guaranty represents the final
agreement of each of the Guarantors with respect to the matters contained herein
and may not be contradicted by evidence of prior or contemporaneous agreements,
or subsequent oral agreements, between the Guarantor and any Holder of
Guaranteed Obligations (including the Administrative Agent).

 

SECTION 23.                     Headings.  Section headings in this Guaranty are
for convenience of reference only and shall not govern the interpretation of any
provision of this Guaranty.

 

SECTION 24.                     Judgment Currency.  If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due from any
Guarantor hereunder in the currency expressed to be payable herein (the
“specified currency”) into another currency, the parties hereto agree, to the
fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the specified currency with such other
currency at the Administrative Agent’s main New York City office on the Business
Day preceding that on which final, non-appealable judgment is given.  The
obligations of each Guarantor in respect of any sum due hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by any
Holder of Guaranteed Obligations (including the Administrative Agent), as the
case may be, of any sum adjudged to be so due in such other currency such Holder
of Guaranteed Obligations (including the Administrative Agent), as the case may
be, may in accordance with normal, reasonable banking procedures purchase the
specified currency with such other currency.  If the amount of the specified
currency so purchased is less than the sum originally due to such Holder of
Guaranteed Obligations (including the Administrative Agent), as the case may be,
in the specified currency, each Guarantor agrees, to the fullest extent that it
may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Holder of Guaranteed Obligations (including the
Administrative Agent), as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Holder of Guaranteed Obligations (including the Administrative Agent), as the
case may be, in the specified currency and (b) amounts shared with other Holders
of Guaranteed Obligations as a result of allocations of such excess as a
disproportionate payment to such other Holder of Guaranteed Obligations under
Section 2.18 of the Credit Agreement, such Holder of Guaranteed Obligations
(including the Administrative Agent), as the case may be, agrees, by accepting
the benefits hereof, to remit such excess to such Guarantor.

 

Exhibit F-12

--------------------------------------------------------------------------------



 

SECTION 25.                     Keepwell.  Each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Guarantor to honor all of its obligations under this Guaranty in respect
of Specified Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 25 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 25 or otherwise under this Guaranty voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of each Qualified ECP Guarantor under this
Section 25 shall remain in full force and effect until a discharge of such
Qualified ECP Guarantor’s Guaranteed Obligations in accordance with the terms
hereof and the other Loan Documents.  Each Qualified ECP Guarantor intends that
this Section 25 constitute, and this Section 25 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  As
used herein, “Qualified ECP Guarantor” means, in respect of any Specified Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
or would become effective with respect to such Specified Swap Obligation or such
other Person as constitutes an ECP and can cause another Person to qualify as an
ECP at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

SECTION 26.                     Termination of Guaranty.  The obligations of any
Guarantor under this Guaranty shall automatically terminate in accordance with
Section 9.14 of the Credit Agreement.

 

Remainder of Page Intentionally Blank.

 

Exhibit F-13

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

 

 

[GUARANTORS]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit F-14

--------------------------------------------------------------------------------



 

Acknowledged and Agreed

 

as of the date first written above:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit F-15

--------------------------------------------------------------------------------



 

ANNEX I TO GUARANTY

 

Reference is hereby made to the Guaranty (the “Guaranty”) made as of [  ], by
and among [GUARANTORS TO COME] (the “Initial Guarantors” and along with any
additional Subsidiaries of the Company, which become parties thereto and
together with the undersigned, the “Guarantors”) in favor of the Administrative
Agent, for the ratable benefit of the Holders of Guaranteed Obligations, under
the Credit Agreement.  Capitalized terms used herein and not defined herein
shall have the meanings given to them in the Guaranty.  By its execution below,
the undersigned [NAME OF NEW GUARANTOR], a [corporation] [partnership] [limited
liability company] (the “New Guarantor”), agrees to become, and does hereby
become, a Guarantor under the Guaranty and agrees to be bound by such Guaranty
as if originally a party thereto.  By its execution below, the undersigned
represents and warrants as to itself that all of the representations and
warranties contained in Section 2 of the Guaranty are true and correct in all
material respects (or, in the case of any representation or warranty qualified
by materiality or Material Adverse Effect, in all respects) as of the date
hereof except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (or, in the case of any representation or warranty
qualified by materiality or Material Adverse Effect, in all respects) as of such
earlier date.

 

IN WITNESS WHEREOF, New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this            day of          , 20   .

 

 

[NAME OF NEW GUARANTOR]

 

 

 

By:

 

 

Its:

 

 

--------------------------------------------------------------------------------



 

EXHIBIT G-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of December 14, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Regeneron Pharmaceuticals, Inc. (the “Company”), the
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------



 

EXHIBIT G-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of December 14, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Regeneron Pharmaceuticals, Inc. (the “Company”), the
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------



 

EXHIBIT G-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of December 14, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Regeneron Pharmaceuticals, Inc. (the “Company”), the
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------



 

EXHIBIT G-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of December 14, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Regeneron Pharmaceuticals, Inc. (the “Company”), the
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Administrative Agent, and (2) the undersigned shall have
at all times furnished the Borrowers and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------



 

EXHIBIT H-1

FORM OF BORROWING REQUEST

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

 

[10 South Dearborn, Floor L2
Chicago, Illinois 60603

Attention: [          ]
Facsimile: [          ]](9)

 

With a copy to:

 

270 Park Avenue, 43rd Floor
New York, New York 10017
Attention: [          ]
Facsimile: [          ]

 

Re:  Regeneron Pharmaceuticals, Inc.

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement dated as of December 14, 2018
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Regeneron Pharmaceuticals, Inc.
(the “Company”), the Subsidiary Borrowers from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). 
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.

 

[USE THE FOLLOWING FOR A REVOLVING LOAN REQUESTED UNDER SECTION 2.03:]

 

The [undersigned Subsidiary Borrower and the] Company hereby give[s] you notice
pursuant to Section 2.03 of the Credit Agreement that a Borrowing is being
requested under the Credit Agreement, and in that connection the following
information is being provided with respect to such Borrowing requested hereby:

 

1.                                      Name of
Borrower:                         

 

2.                                      Aggregate principal amount of
Borrowing:(10)                         

 

3.                                      Date of Borrowing (which shall be a
Business Day):                         

 

--------------------------------------------------------------------------------

(9)  If request is in respect of Revolving Loans in a Foreign Currency or a
Designated Loan, please replace this address with the London address from
Section 9.01(a)(ii).

(10)  Not less than applicable amounts specified in Section 2.02(c).

 

--------------------------------------------------------------------------------



 

4.                                      Type of Borrowing (ABR(11) or
Eurocurrency):                         

 

5.                                      Interest Period and the last day thereof
(if a Eurocurrency Borrowing):(12)                         

 

6.                                      Agreed
Currency:                         

 

7.                                      Location and number of the applicable
Borrower’s account or any other account reasonably acceptable to the
Administrative Agent to which proceeds of Borrowing are to be
disbursed:                         

 

 

The undersigned hereby represents and warrants that the conditions to credit
extensions specified in Section 4.02 of the Credit Agreement are satisfied as of
the date hereof.

 

[USE THE FOLLOWING FOR A SWINGLINE LOAN REQUESTED UNDER SECTION 2.05:]

 

The [undersigned Subsidiary Borrower and the] Company hereby give[s] you notice
pursuant to Section 2.05 of the Credit Agreement that a Swingline Loan in
Dollars is being requested under the Credit Agreement, and in that connection
the following information is being provided with respect to such Borrowing
requested hereby:

 

1.                                      Name of
Borrower:                         

 

2.                                      Aggregate principal amount of
Borrowing:                         

 

3.                                      Date of Borrowing (which shall be a
Business Day):                         

 

4.                                      Location and number of the applicable
Borrower’s account or any other account reasonably acceptable to the
Administrative Agent to which proceeds of Borrowing are to be
disbursed:                         

 

 

Delivery of an executed signature page to this Borrowing Request by telecopy,
e-mailed .pdf or any other electronic means that reproduces an image of the
actual executed signature page shall be effective as delivery of a manually
executed signature page to this Borrowing Request.

 

The undersigned hereby represents and warrants that the conditions to credit
extensions specified in Section 4.02 of the Credit Agreement are satisfied as of
the date hereof.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(11)  ABR should not be selected for a Designated Loan (a Revolving Loan
denominated in Dollars to a Designated Foreign Subsidiary Borrower).

(12)  Which must comply with the definition of “Interest Period” and end not
later than the Maturity Date.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Borrowing Request to be duly
executed by an authorized officer or other authorized signatory as of the date
first appearing above.

 

 

Very truly yours,

 

 

 

[REGENERON PHARMACEUTICALS, INC.][SUBSIDIARY BORROWER],

 

as a Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[REGENERON PHARMACEUTICALS, INC.,

 

as the Company

 

 

 

By:

 

 

Name:

 

 

Title:](1)

 

 

--------------------------------------------------------------------------------

(1)  Additional signature of the Company to be included if Borrowing Request is
made by a Subsidiary Borrower.

 

--------------------------------------------------------------------------------



 

EXHIBIT H-2

FORM OF INTEREST ELECTION REQUEST

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

 

[10 South Dearborn, Floor L2
Chicago, Illinois 60603

Attention: [       ]
Facsimile: ([  ]) [  ]-[     ]](1)

 

Re:  Regeneron Pharmaceuticals, Inc.

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement dated as of December 14, 2018
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Regeneron Pharmaceuticals, Inc.
(the “Company”), the Subsidiary Borrowers from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). 
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.  The undersigned Borrower hereby gives
you notice pursuant to Section 2.08 of the Credit Agreement that it requests to
[convert][continue] an existing Borrowing under the Credit Agreement, and in
that connection the undersigned Borrower specifies the following information
with respect to such [conversion][continuation] requested hereby:

 

1.                                      List Borrower, date, Type, principal
amount, Agreed Currency and Interest Period (if applicable) of existing
Borrowing:                       

 

2.                                      Aggregate principal amount of resulting
Borrowing:                        

 

3.                                      Effective date of interest election
(which shall be a Business Day):                       

 

4.                                      Type of Borrowing (ABR or
Eurocurrency):                       

 

5.                                      Interest Period and the last day thereof
(if a Eurocurrency Borrowing):(2)                       

 

6.                                      Agreed Currency:                       

 

Delivery of an executed signature page to this Interest Election Request by
telecopy, e-mailed .pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed signature page to this Interest Election Request.

 

--------------------------------------------------------------------------------

(1)  If request is in respect of Revolving Loans in a Foreign Currency or a
Designated Loan, please replace this address with the London address from
Section 9.01(a)(ii).

(2)  Which must comply with the definition of “Interest Period” and end not
later than the Maturity Date.

 

--------------------------------------------------------------------------------



 

[Signature Page Follows]

 

--------------------------------------------------------------------------------



 

 

Very truly yours,

 

 

 

[REGENERON PHARMACEUTICALS, INC.,

 

as the Company]

 

[SUBSIDIARY BORROWER,

 

as a Borrower]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

EXHIBIT I
[FORM OF] NOTE

 

[     ], 2018

 

FOR VALUE RECEIVED, the undersigned, [REGENERON
PHARMACEUTICALS, INC.][SUBSIDIARY BORROWER], a [           ] (the “Borrower”),
HEREBY UNCONDITIONALLY PROMISES TO PAY to [NAME OF LENDER] or its registered
assigns (the “Lender”) the aggregate unpaid Dollar Amount of all Loans made by
the Lender to the Borrower pursuant to the “Credit Agreement” (as defined below)
on the Maturity Date or on such earlier date as may be required by the terms of
the Credit Agreement.  Capitalized terms used herein and not otherwise defined
herein are as defined in the Credit Agreement.

 

The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Loan made to it from the date of such Loan until such principal amount
is paid in full at a rate or rates per annum determined in accordance with the
terms of the Credit Agreement.  Interest hereunder is due and payable at such
times and on such dates as set forth in the Credit Agreement.

 

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurocurrency Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the
Obligations of the undersigned Borrower hereunder or under the Credit Agreement.

 

This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement dated as of December 14, 2018 by and among the
Borrower, [the Company, the other][the] Subsidiary Borrowers from time to time
parties thereto, the financial institutions from time to time parties thereto as
Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  The Credit Agreement, among other things, (i) provides for
the making of Loans by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the Dollar Amount of such
Lender’s Commitment, the indebtedness of the Borrower resulting from each such
Loan to it being evidenced by this Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments of the principal hereof prior to the maturity hereof
upon the terms and conditions therein specified.

 

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.

 

Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and permitted assigns.  The provisions
of this Note shall be binding upon and shall inure to the benefit of said
successors and assigns.  The Borrower’s successors and assigns shall include,
without limitation, a receiver, trustee or debtor in possession of or for the
Borrower.

 

This Note shall be construed in accordance with and governed by the law of the
State of New York.

 

*****

 

--------------------------------------------------------------------------------



 

 

[REGENERON PHARMACEUTICALS, INC.][SUBSIDIARY BORROWER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

 

Date

 

Amount of
Loan

 

Type of
Loan Currency

 

Interest
Period/Rate

 

Amount of
Principal
Paid or
Prepaid

 

Unpaid
Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------